Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Madam President, I rise concerning comments made by my colleague Mr Hallam yesterday. I think he missed the point and the question he meant to ask was: In the light of recent reports in the press, can Parliament write to the Commission and ask if there is any truth in the fact that American companies are lobbying it heavily to relax legislation with regard to genetically modified organisms and genetically engineered food? Could we find out from the Commission if this is the case?
Mr Thomas, we are on approval of the Minutes. We are not going to return to yesterday's debate. Let things be perfectly clear. If anything said has not been correctly reported in the Minutes that will of course be changed.
I did not see my name in yesterday's Minutes from yesterday, but I was here. I would therefore like it added to the Minutes that I was present here yesterday, but that I was not included in yesterday's Minutes.
Very well, Mr Lindqvist, we shall do just that.
(The Minutes were approved) .
Madam President, it is slowly becoming embarrassing and particularly irksome for me to have to remind this House every four weeks that I have been waiting for more than a year now for a reply from the Chair as to how it could be possible for the Council presidency to say in Zimbabwe that it had no idea about any resolution adopted by Parliament in the topical and urgent debate. I have been making constant enquiries since September as to how such a thing can happen. What happens to our resolutions, and how could the Council presidency say it had no idea although the resolution was known? And now I would like to request again that I finally be given a reply so that I do not have to repeat my entreaty, like a prayer wheel, at the start of every sitting!
We take note of your statement and your wishes.
Are there any other comments?
Madam President, I will speak to you in French, to make it easy for you, as you spoke on this question.
On 22 October I wrote a letter pursuant to Rule 28, paragraph 2, asking the Presidency of the Bureau why a car had been made available to the past President, Mr Hänsch, and why he continued to enjoy the same privileges as when he was President.
I have only asked for a reply regarding existing precedents and the cost of these things. Also, we are currently living in a concentration camp atmosphere, where people wish to control our least movements. I would not want the Bureau to become a politburo which would be unaccountable to this House.
There we have it, Madam President. I would like a reply!
Mr Fernandes, I understood the question you put to me in my own language. I would also have been able to understand it if it had been put in your own language.
Having said that, the Bureau has indeed looked at the way in which we might, with a maximum of dignity, deal with our past Presidents, those of them, of course, who continue to be serving Members of this House.
You can well imagine that, after two and a half years as President, these colleagues are very much in demand, are invited to make many visits, and to respond to many requests. We have adopted an approach which is very measured, perfectly reasonable, which I would ask you to look at with considerable care. You will see that there is nothing excessive.
That is why the Bureau has adopted these procedures, which affect a number of our colleagues, and which of course have no reason to continue once those colleagues have left Parliament. But I can assure you there is nothing excessive.
I am not sure that you are aware of the precise details of these questions, because here too, many stories have done the rounds. It is just like that well-known story about the media, the television and the photographers. Things have been reported inaccurately, and I would invite you to look at what has actually been decided. That is quite simply what I wanted to say.
I am personally committed to the decision that was taken.
Madam President, I would like to believe you, and I do believe you. So I would like to know which of Mr Hänsch's predecessors made the same request for the same privilege.
I do not understand. Why is Mr Hänsch the problem? Mr Barón Crespo, Lord Plumb and Mr Dankert are also former Presidents of this Parliament, are they not?
If these measures have not been properly applied, you may indeed place the matter before the Bureau. I really do not understand. There are measures and arrangements which have been adopted and affect all past Presidents.
I shall give the floor to Mr Hänsch, as this is a matter of personal concern. I think that is the least I can do.
Madam President, thank you first of all for what you have said by way of an explanation. Secondly, I would like to state for the benefit of the ladies and gentlemen who have put these questions with the House's approval that there is a host of subsequent duties incumbent on a former President, a great number of requests and appeals, which have to do with how the presidency has been publicly received in the past.
For occasions such as these I had an official car placed at my disposal. Every one of you who has ever seen me here in Strasbourg and in Brussels knows that I do not have an official car available, rather I queue along with those waiting for a normal car in the evening, as any other honourable Member would do. That as an MEP I have a car at my disposal is not true, and anyone maintaining that is lying!
(Applause)
Madam President, I was not commenting on Mr Hänsch's case. I made a clear-cut enquiry, and you failed to understand it. I asked you to tell me which of Mr Hänsch's predecessors made the same suggestion to the Bureau, of having an official car placed at their disposal for several months or years, no more and no less! I asked whether it was Mr Barón Crespo, or whether it was Lord Plumb, or whoever. I did not enquire at all about Mr Hänsch. I would like to know who, apart from Mr Hänsch, made the request of the Bureau. I would like an answer on this.
Mrs Pack, I did understand that you were talking about Mr Hänsch, but I am not even aware if the request originated from Mr Hänsch himself. The Bureau considered a proposal from the Secretary General, without us knowing whether...
Ladies and gentlemen, please.
The Bureau of 5 November 1997 adopted the following points. Offices equivalent to those of the chairmen of committees or delegations, secretarial assistance for two and a half years, availability of an official vehicle with driver for the first three months, followed by priority access to drivers to allow past Presidents on termination of office to honour their commitments outside their normal place of work for the following nine months.
These were the limitations set on the Bureau's decision. I think it is important to be specific about this, as I am tempted into believing that many colleagues, and this is quite normal, had no exact knowledge of these matters. I would draw your attention to the fact that this proposal was not identified as originating from any particular person. It was proposed by the Secretary General of the European Parliament as applicable to all past presidents, and the President of the European Parliament was considerate enough to say he would prefer Mrs Fontaine to take the chair for that part of the Bureau meeting, as it would affect him as well, once he was no longer President This request was not put forward by any particular person. It was put forward in its own right, and it was adopted subject to those restrictions. We did not get into a debate on the subject, but in my view, my colleagues should be fully informed of the context in which this decision was taken.
Madam President, the decision taken by the Bureau will apply in the future. This means that, in future, every President of this House will be able to make use of this facility for a period of three months after the end of his mandate. That seems reasonable to me; it also seems to me in the interest of this entire House. And may I add, Madam President, that it is my firm belief that Mr Hänsch was one of the best Presidents this Parliament ever had, and that I am proud that, three months after his mandate has come to end, he will still be able to function in such a way.
Madam President, first of all, the Presidency Minutes are sent to every Member. That is why every Member with eyes and ears has been able to read what the Presidency resolved in this matter. There is, therefore, nothing surprising about what we are dealing with here. Secondly, this is a general resolution affecting all Presidents of this House. Thirdly, as regards unusual, Mrs Pack, what is being practised here is no different from what all presidents or speakers of the 15 national parliaments are entitled to. Fourthly, this Parliament should not diminish itself. It should be proud that Presidents of this Parliament can appear and deliver speeches in other Member States, that they represent the interests of this House and not the interests of a political group. That is why, fifthly, I find it shameful that a debate is being conducted here about the President who has represented this House in a way that not many other Presidents have managed to do!
Thank you, Mr Samland, I think that you have very appropriately conveyed the feelings of the Bureau when it took this decision.
Madam President, I have another point of order. I submitted two questions about the building work in Brussels and Strasbourg, one to the Commission and one to the Council of Ministers. I have asked questions before, but I have never got a letter back saying that questions cannot be asked. However, now I have received such a letter in which my questions are answered by saying that they are not permitted under Rule 41.1.
I now have a question for you as President. Since my questions were sent to the President of the Parliament, I would like to know who it is who decides whether questions may be asked in Parliament or not. Is it yourself, some presiding committee or Parliament's members who decide? I do not see my questions here on the question form, neither the question to the Commission, nor the one to the Council. I consider questions about the building work in Brussels and Strasbourg to be questions which greatly concern us and our voters who ask questions. It must be possible to ask this kind of question. I demand an answer as to who decides whether my questions may be asked or not.
The reply is very clear. The President of the European Parliament has the power to decide on the admissibility of questions. In reality, your questions are directed to the Council and to the Commission, and they should have been raised pursuant to Rule 28, but it is perfectly possible for you to restate those questions under the appropriate Rule, and at that point, quite clearly, you will receive a reply.
Madam President, I too asked the President about the cost of the computer system in Brussels. I trust that I will not receive a reply to the effect that I cannot receive a reply on the basis of Rule 41.1 which Mr Lindqvist has referred to. When Members put a question to the President, they are entitled to an answer and Rules should not be used to obviate that answer. We must have an answer as to why we have a computer system in Brussels which cannot take CD-roms and on which the main contractor has a three-year warranty, which prevents us using the computers for user-friendly purposes. Answers to these questions must be given. Our constituents demand it.
Mr Falconer, it appears that your question has been restated in accordance with Rule 28, and you will be receiving a reply.
Madam President, I will not go back to the matter I raised here. If the Quaestors give evidence in this House we shall know what really happened. We shall know the truth.
I would just like to mention that I submitted an urgent written question to the Commission on 20 October. That question raised the matter of the disastrous agricultural policy to which the structural funds were applied in my country. I know it has still not arrived, and the Secretary General of this Parliament told me it should have been here by 19 November. I have always spoken against the conspiracy of silence between the Commission and member countries. They cover up for each other. That is why I have not had a reply. I am entitled to that reply and so are the people of Portugal. The number of the question is 3479/97 and it was submitted on 20 October. I know Commissioner Deus Pinheiro - that is, the voice of the authorities - has tried to prevent the reply from being sent out. If that is an acceptable procedure in a democracy, Madam President, then I would rather live in a totalitarian state. I have already lived under a dictatorship, and it certainly did not use procedures like the ones that are often used here.
Mr Rosado Fernandes, I did not hear the end of your speech. I shall confine myself to the first part, and say that we will check and ensure that you receive a reply to the question you have raised.
Madam President, it seems to me that Mr Rosado's final statement was an insult to democracies. I have had the misfortune to live under a dictatorship, and the procedures used in a dictator state are very different from those which this Parliament has adopted. I would ask Mr Rosado Fernandes to rephrase his statement, in order to show support for democratic institutions and this Parliament.
Mr Medina Ortega, that was the reason I preferred not to have heard.
Draft budget for 1998
The next item is the joint debate on the following reports:
(A4-0390/97) by Mr Tillich and Mr Tomlinson, on behalf of the Committee on Budgets, on the draft general budget of the European Communities for the financial year 1998, as modified by the Council (Sections I to VI) (C4-0600/97) and on amending letter 1/98 to the 1998 preliminary draft budget, Section III - Commission (C4-0645/97)-(A4-0409/97) by Mr Giansily, on behalf of the Committee on Budgets, on the draft ECSC operating budget for 1998 (SEC(97)0933 - C4-0270/97)
Madam President, Mr President-in-Office, Mr Commissioner, ladies and gentlemen, following the second reading of the budget by the Council and the second reading last week in the Committee on Budgets, there is now a proposal on the table which has to be voted on this Thursday. In view of the fact that so many members have left the House, I assume that we have a good proposal here since there hardly seems to be any need to debate it. But how does it look in concrete terms? As a European Parliament we have signalled from the start that we are ready and willing to respect the Edinburgh decisions, especially with regard to the structural funds. We decided from the start that we could not declare ourselves in agreement with the Economics and Finance Council's position of aiming for zero growth as the Edinburgh decisions did not consider that realistic. The European Parliament was open to a moderate growth, in line with European reality and reflecting the efforts of the Member States in their national budgets. However, our condition here was that there should be an equal burden on all areas of budget expenditure, and of course we also staked a claim to implement and fulfil our political priorities.
I would like to reiterate those priorities we decided on in March. They were combatting unemployment, tapping the potential of small and medium-sized businesses, preparing the groundwork for enlargement to the central and eastern European countries, and promoting youth, education and culture programmes. On the question of initiating preparations for enlargement, we decided, where the Commission is concerned, on a reserve of 20 "A' posts as a political sign that entry negotiations should start in 1998. This reserve -I would like to suggest to this House - cannot be sustained in principle any longer since the Council gave the Commission a clear job last weekend of setting about the spadework for the entry negotiations. I think this satisfies our political intentions linked to this reserve.
One thing that was not open to discussion from the start was a repetition of what we found last year with the Council, namely cuts in structural funds payments. We gave that the thumbs-down from the word go. To that extent we remained true to our remit. I would particularly like to mention the success we had with the 1998 budget in the area of agriculture. It is not just that the relationship between "budgeteers' and "agrarians' in this House has basically improved and become constructive. No, we have now developed a budget procedure with which it is essential we continue. We are now in a position, courtesy of the latest data, to adapt the Commission's preliminary draft for agricultural spending to the real conditions found in the year and so not only create a sensible budgetary policy, but also allow the Member States to make savings. The allocations for those involved, to wit the farmers, still remain unaffected by this; only the overly high estimates in the agricultural budget we normally have every year have been reduced to a minimum with the 1998 budget.
Incidentally, we have had other successes in the area of agriculture. For the first time we have achieved the right to be consulted along with the Council in this area, with amendments from the Committee on Agriculture being taken into account at the Council's second reading. This is a success of our negotiations. We achieved a new nomenclature in a certain area of agricultural spending. We also have a reserve of ECU 200 million, where we are not only able to have a say, but are required to have a say. The procedure provides for this. It means we also have the right to be consulted in the area of obligatory expenditure. And we also said, right from the start, that if the Commission tabled an amending letter, then there should be no corrections through across-the-board cuts! The Commission followed the advice, and both Council and Parliament supported this approach.
In June and July of this year - something that has almost been forgotten -we submitted a recommendation to the employment summit in Luxembourg. This concerned creating jobs in small and medium-sized businesses and giving them the incentive to create additional vacancies. We know the outcome. Now it is a matter of starting to implement the political decisions of Luxembourg as quickly as possible and of getting the Commission to come up with a suitable proposal for a legal basis as early as possible in the New Year, because we can only help small and medium-sized businesses if a legal basis is created for such expenditure.
I would like to remind you that this is the first time the European Parliament has succeeded in launching its own initiative before the Council, and that the European Parliament in contrast to the Council - and I do not mean the current presidency, but the Council on the Yugoslavia question, say, or Meda - has not just formulated one proposal, but has also said that we will find the money, and not just at the expense of other policy areas.
We have achieved our priorities in the area of culture and education. We have - I am pleased to report - secured for Socrates, in concerted action with the Council, a deal involving additional monies being made available to students and young people from 1998 onwards, including ECU 35 million in 1998 and ECU 35 million in 1999. This is also a unique achievement: arriving at a figure during conciliation which is higher than the budget estimate put forward by the Commission. This has never happened before in the course of the conciliation procedure.
In addition - and I refer to my statement just now about Meda and Yugoslavia - we have restored the balance in foreign policy, specifically in favour of the priorities of the developing countries and Latin America.
And, last but not least, we are tabling a proposal which leaves a margin of ECU 800 million, money which has not been spent, although this might have been possible. Together with the cuts in payments, that is an operating result each MEP can be proud about at home. This 1998 budget is more realistic than ever before and puts an end to the myth that money in Europe is only ever wasted.
I know there are colleagues, albeit only a few, in this House who do not share this view. Yet their argument alone, that we have not achieved anything else this year other than putting the interinstitutional agreement into practice for the first time, is a remarkable achievement from an institutional point of view.
Mr President-in-Office, I told you before the first reading that you had not got the budget in the bag yet. And I reminded you that it was precisely during the last Luxembourg Presidency that the budget procedure did not have a successful outcome. This time round, I have to confess, you were a fair partner. This budget is not least a personal success on your part, on the part of the Council. You have set a high standard for the future, and I hope future presidencies will continue to pass on this baton that you hand down to your successor.
Despite all the general satisfaction, there are still a few items on the request list which I would have liked to see ticked off. We have not made any significant progress with the legal bases. Though all the signs are there in principle. In my opinion, the approach to this year's budget has provided a firm basis for us to progress in the next round of talks on the question of legal bases.
Nor have we made the breakthrough - and I am personally sorry about this - in fisheries. We were close to making a final agreement with the Netherlands. But here the Commission, which also has something to say on the issue, was not really involved. So we are not 100 % satisfied where fisheries are concerned. Yet I believe that the budget for 1998, which will be put to the vote on Thursday, is a good proposal. I hope that the British and Austrians next year will take up this proposal in this spirit. For my part, as rapporteur for this House, I would now like to hand over the baton for the 1999 budget to my successor, Barbara Dührkop Dührkop.
I wish to thank everyone most sincerely - the President, the Commission and my colleagues in Parliament who were involved in preparing this budget for 1998.
Madam President, my task is relatively simple by comparison with that of Mr Tillich, because this year, for the first time, all the amendments adopted by Parliament at first reading, with a minor exception, have been adopted by the Council. That is unique and it shows that we have been showing the same level of financial prudence as that which the Council has sought to apply to other areas of the budget.
I mention that because it is an object lesson. The recognition of our financial prudence is something that could be learned by some of our colleagues who have been complaining volubly about waste and yet do not participate in any of our discussions about controlling it. In terms of the other institutions, including our own, there have been no amendments by the Council to our budget.
The twenty per cent ceiling of category 5 appropriations has been respected, as we always said it would be, despite the cost of the new buildings, which everybody in this House knows were not necessarily our choice but were forced upon us by decisions taken by the Heads of State and of Government meeting in Edinburgh and, subsequently, Amsterdam. We have done all that and, at the same time, in category 5, maintained a margin of ECU 187 million. That is a very satisfactory outcome.
There is, however, a relatively minor problem concerning the revenue amendments referred to in paragraphs 24 and 25 of our report. I said to the Council during the conciliation that I really did not think any of the members of the Council would understand the detail of what we were doing, and that proved to be the case. What we were doing was quite simply entering into the budget remarks in accordance with article 20.2 of the Financial Regulation. These are remarks on the revenue side of the budget, designed for the maximum clarity and transparency. They are already incorporated by the Court of Auditors in the remarks on its budget, and we sought to get an interinstitutional standard of equal regard for article 20.2.
For some theological reason which I, and I suspect the majority of members of the Council, do not fully understand, there was a reluctance to accept our amendments. We have nevertheless reincorporated them. We hope that the Council will see the wisdom of this, accept it and will even go further than that by deciding that during the forthcoming year, instead of leaving a lot of our discussions to the very last minute, it will enter into a sensible dialogue with Parliament on the revenue side of the budget.
This year we have had major constraint of expenditure - sometimes damaging constraint of expenditure - without any sensible dialogue about the wastes that occur by not getting the full rights of own resources and other revenues entered into the budget. Each extra ECU coming into the budget is worth as much as an ECU saved on the expenditure side. Yet when we look at the wastes on the own-resources side, from the collection of traditional own resources, the fraud in preferential trade agreements, the failure to ensure proper collection of excise duty and VAT, and the whole question of transit fraud on which this Parliament had a committee of inquiry, we can see massive losses of potential income to the European budget which could be had without increasing the own-resources rates.
So we hope that the Council will start a process of sensible dialogue with us on revenue and that, instead of having this conciliation at the last minute, we can perhaps in the earlier part of next year have a sensible dialogue with the British presidency together with the Luxembourg presidency and the Austrians, so that we can take all these questions fully into consideration.
The other paragraph in the report I would just like to draw to Parliament's attention is paragraph 26. Some Members of this House were concerned that following the decision of the Court of Justice we had not got the appropriations for the twelfth part-session on the line; they were fully in reserve. Paragraph 26 clearly invites the administration to bring forward the appropriate transfer for the twelfth part-session in Strasbourg, and it points out that there are suitable and easy methods of financing that.
With those few words, I, like Mr Tillich, thank all the staff, the administration of Parliament, the Committee on Budgets and also the Commission and the Council for their cooperation on the budget. I hope that this cooperation continues with their acceptance of our minor revenue-side amendments and then a sensible discussion on the revenue side later next year.
Madam President, with the ECSC budget we are dealing with a traditional report which is now of no great interest and regarded as something of a hangover from a far-off and long distant past, and which in the last few weeks has caused an astonishing rumpus, because of the position of the Committee on Budgets.
Before I deal with that, I would like, as an exception, to refer to a text which dates back a bit but which I think has something to recommend it. It goes something like this. A common interest creates solidarity. It makes new solutions possible, which were not possible in national forms. The financial expression of this solidarity is the levy on all the coal and steel production of our six countries, made under the treaty and handed over to the High Authority. This levy protects the labour force against the risks to which it was previously exposed and which stood in the way of the necessary progress. This levy makes it possible to finance a conversion fund, so that workers who change jobs receive compensation which will contribute in large measure to removing their anxiety about the future. The same person also said that the enlarged market, where the producer may be subject to competition from a wider range of companies, and in where the consumer knows he can rely on a greater number of suppliers, changes the attitudes of people through changes in the economic situation.
These few sentences were spoken here, in Strasbourg itself, on 20 May 1954. You will not be surprised when I tell you they were spoken by Jean Monnet, at a time when the construction of Europe was a thing of the future, and had not yet been buried under the deadweight of technostructure.
The Commission's report on the 1998 ECSC budget proposes burying this levy, unnoticed and unmourned, five years before the 2002 deadline, the pretext being that the ECSC has not made any loans since 23 July last. A fine thing! That decision is inappropriate. It does not respect the spirit of the founding fathers, as the levy had not been intended to be made in consideration of anything whatsoever, but to be a system of financial compensation to promote employment. That is why we are asking for the levy to be kept, and for the relevant funds be devoted to employment in the coal and steel sectors, to research and innovation, for the benefit for young entrepreneurs and dynamic researchers, who do not believe their sector is in terminal decline.
These funds should be handled by the EIB, which should allocate preferential interest rate loans to small and medium-sized companies creating new jobs. In 1998, the sector is set to lose 28, 000 jobs. When Members of the European Parliament are confronted in their own countries with the tragedy of families hard-hit by unemployment, they cannot be expected to cheerfully accept the disappearance, not only of 28, 000 jobs, but also of a source of finance which would make it possible to create at least a few alternative jobs.
It is possible, Mr Liikanen, that DG XIX has become an island managing prosperity which is now rare indeed in Europe, the ECSC treasury, which I remind you, amounts to ECU 1.2 billion. The report on the use of these funds will provide an opportunity for interesting discussion, which will doubtless be an extension of your report for 1998, and we hope you will today be looking at the proposals of the Committee on Budgets, in the full awareness that, in addition to the financial considerations, we are faced with a full-scale problem of political philosophy, which is the reason why the majority of the Committee on Budgets opposes your proposal to eliminate the levy.
I am aware, of course, that you have the last word, but I believe you would be wrong to underestimate this issue. Naturally, my group supports the report I have had the honour of presenting on behalf of the Committee on Budgets.
By agreement with the session services, I take advantage of this opportunity to move straight on to our group's position on the report by our colleagues, Mr Tillich and Mr Tomlinson.
While we largely endorse the conclusions of the trialogue, in particular as regards structural funds, reduction of which was not acceptable to the Committee on Budgets in 1998, the penultimate year for the financial perspectives under the Edinburgh agreement, we cannot, on the other hand, accept a reduction of ECU 550 million in obligatory expenditure, nor, in particular, the targeted reduction of ECU 250 million: ECU 100 million for the agri-monetary regime, ECU 100 million for the beef sector support measures, and ECU 50 million for swine fever.
Indeed, I believe that the European Parliament, by agreeing to enter into a process of incipient codecision, as our colleague Mr Tillich demonstrated just a moment ago, is going down the wrong road. There is obligatory expenditure, where the Council has the last word, and there is non-obligatory expenditure where Parliament has the last word. To enter into commitments for expenditure over which we do not have the final say, in a codecision procedure which ends up costing us ECU 500 million, is unacceptable as far as our group is concerned, and that is the reason why we will abstain in the vote on agricultural expenditure.
For the rest, and in particular as regards the reductions affecting European Union internal policy and external actions, we are fully aware that concessions had to be made, so to speak, and sacrificial victims offered up on the altar of monetary union, in spite of the effort already made by our Parliament in 1996 for 1997. Even so, I repeat that we are fairly satisfied with the agreement on the structural funds, as we have an agreement on the Peace programme for Northern Ireland - my Irish colleague, who will be speaking about this later, is far more competent that I am on the issue - and we are also delighted - I repeat - that measures have been taken in favour of employment, even if the initiative we proposed for the ECSC has not been agreed, and that there is still ECU 150 million for the three financial years, ECU 450 million in total, which will provide us with the finance for the decisions that were taken in Luxembourg.
I would like to conclude, Madam President, by thanking the Luxembourg Presidency of the Council, as I believe that this year, we had far better dialogue than in the previous years with other presidencies, and all these discussions were extremely fruitful, with everything put straight on the table.
I would also like to offer my sincere thanks to our colleague, Mr Tillich, for the kindness he has shown to all members of the Committee on Budgets, as well as to the chairman, Mr Samland et Mr Tomlinson, for their work in the Committee on Budgets.
Madam President, all the speeches I have made this year on the 1998 Budget have started with my saying that I enjoy excellent cooperation with the Committee on Budgets. I am glad to say that still applies. I would like to thank Mr Tillich and Mr Samland, in their respective positions, for this. I would also like to include the Presidency of the Council, the Netherlands at the beginning of this year, and subsequently Luxembourg.
The agriculture budget this year is unique, because if we are to believe the latest estimates of the Commission, we are setting a budget which is certain to be too low. The Committee on Agriculture nevertheless adopted it and accepted it because it is also aware of all the cuts which have to be implemented throughout Europe in connection with the introduction of the euro. We therefore agreed to it, but on one clear condition. That condition is more input from this Parliament into the agriculture budget, and for this we would like an extra supplementary Budget and figures from the Commission, if necessary in March or April next year; a positive attitude from the Council and Parliament will be needed.
We welcome the solidarity which has been demonstrated in this Parliament in wanting to reduce the agriculture budget by the same amount as headings 3 and 4.
Two things were at the forefront of the discussions this year. First, no reduction on arable farming supplements. We considered this essential. The rules should not be changed halfway through the game, and we are grateful to Parliament for following us in that.
The second point is on the amendments from the Agriculture Committee which have been taken up to a large extent by Parliament and the Council of Ministers. One thing became clear. The agriculture budget - and many people may have thought this - is not safe in the sole care of the Council of Ministers. That is why it is essential for there to be a trialogue in years to come, and the procedure followed this year should not be a nine days' wonder, but one we will continue in the years ahead. It is necessary that we maintain agricultural spending at a satisfactory level.
Madam President, the Committee on Social Affairs and Employment has frequently had to deal with the question of how the phasing-in of the ECSC policies is to be combined with the phasing-out of the ECSC. It is important for us that parallelism really exists, that whole areas of social policy are not destroyed with the abolition of the ECSC, that the positive responsibilities anchored in the ECSC Treaty do not simply disappear and - I might add -that the ECSC reserves do not disappear in the process because, for example, the Commission is of the opinion that a lot of money needs to be spent closing down the Polish mines or similar large enterprises, for which the Commission might have appropriate plans tucked away somewhere.
I would like to stress again in context that the ECSC reserves ought to be investigated more closely, because the ECSC pursued a very far-sighted and intelligent banking policy in the past and used the system of authorizations and payments to build up a whole series of reserves, which is hard to comprehend.
Mr Giansily has suggested that something might yet be done for employment in this area via the levy. I find this meaningful insofar as it strengthens the EIB programme. It makes no sense simply wishing to curb structural change, instead the money must actually be used for innovative projects. Clearly it is not very much. Moreover, we are not all in agreement in my group whether this is a sensible strategic emphasis or rather a less sensible ad hoc venture, but the strategic emphasis could take the direction of doing something to alleviate the specific distress, particularly in the coal regions - the steel regions are less affected. This seems sensible and no doubt also conforms to the Social Committee's line in fighting to see that the available monies are mobilized for those affected and for the wage and salary earners. It is in this spirit that I might support Mr Giansily's initiative. We still need to debate this, however.
Madam President, on behalf of the Committee on Culture, Youth, Education and the Media, I would like to thank the Committee on Budgets on this occasion for the great work that they have achieved in securing ECU 70 million over two years for the Socrates programme. This, as Mr Tillich pointed out, is an unprecedented situation, where the amount eventually agreed by the Council is above the amount requested by the Commission. I know that this is a result of heavy pressure and brinkmanship by our Parliament representatives during the conciliation process which I understand lasted for about six hours.
The amounts granted at the end recognize the role of education in enhancing job creation. Thousands of students and teachers will be jubilant at the additional funding. Of course the figure, as far as the Culture Committee is concerned, will always be too low, but this is a huge step in the right direction.
I would, however, like to point out an anomaly in the system that we have developed as a Parliament in terms of the conciliation process: the Culture Committee was all geared up to start conciliation on the budgetary aspects of Socrates. The deal that was made by the Budgets Committee is something that all members of my committee would recognize as being extremely difficult to achieve in a straight conciliation process by the Culture Committee. But the process made a nonsense of conciliation by the Culture Committee later. In future, therefore, if individual committees are entering into conciliation of budgetary aspects, agreements will have to be made with the Budgets Committee before conciliation is tied up so that the amount agreed will be respected by the Budgets Committee in the subsequent annual budget. We found that the system has worked against us in Raphael in the past, but in this case has worked to our advantage. We are, however, delighted by the results of Socrates in particular, and recognize the hard work done on our behalf by the Budgets Committee.
Madam President, first of all, there is a mistake in the paperwork given to us. The same amendments appear both as having been passed by the Committee on Budgets and not having been passed by the Committee on Budgets. I hope that can be rectified.
I would like to thank very much my colleagues on the Budgets Committee for their cooperation throughout this year. As far as the budget for energy and research is concerned, we need to look at what it can allow us to do, particularly in terms of the agreement reached at Kyoto which, although disappointing, nevertheless requires action from us.
There are three things you can do to reduce CO2 emissions from fossil fuels. You can use nuclear energy, and the Euratom Treaty allows large amounts of money for the safe use of nuclear energy. You can be more efficient with energy: the programme which concerns us there is the Save II programme where the Council has been disappointingly unambitious in the amount of money it has allotted. I am pleased that Parliament is increasing the money a little and is insisting that some of the money is spent locally by networks covering the regions, islands and cities. The third thing you can do is use renewable energy and I am disappointed that so far there is no legal base for Altener II. When there is, I appreciate the fact that the Budgets Committee says they may be able to put more money into that programme.
As far as research is concerned, all of us were extremely disappointed, including yourself I know, Madam President, at the results of the conciliation process where the ECU 700 million we had expected to be added to the Fourth Framework Programme ended up as a mere ECU 115 million. Nevertheless, I would like to thank the Budgets Committee for their help and cooperation, which enabled us to put some pressure on the Council.
So far as the question of fusion and the Jet staff are concerned, alI I can say is this should be a lesson to us in future: in big projects you can end up with big trouble if you are not very careful about the details.
Madam President, ladies and gentlemen, three months ago, to the very day, I had the opportunity and the honour of setting out before you the main lines of the first reading of the draft budget by the Council. On this basis, Parliament proceeded to the first reading of the budget in its October part-session. The Council, for its part, as you know, adopted the draft budget at its second reading, on 27 November.
Between the two readings, Madam President, ladies and gentlemen, procedural events of crucial importance have occurred. Here, I have in mind the trialogue of 17 November, and in particular the ad hoc concertation of 27 November on agricultural expenditure provided for in the Commission's letter of amendment. In a general manner, I would like here to mention the discussions which have regularly taken place during the budget adoption procedures, for example, the meeting of the Parliamentary delegation with the ministers of finance, with the Member States budget ministers, and Commissioner Liikanen, before the Council's final adoption of the budget at its second reading.
As regards the decisions taken by the Council at its budget meeting, on 27 November, these bear the mark of the discussions that I have just alluded to, and which gave rise to important agreements. On the one hand, these provided for compliance with the principles of rigour and budgetary discipline fixed from the very start by the Council, and on the other hand, they took into account of the results of the European Council on employment.
Essentially, these decisions are as follows. In the field of agricultural expenditure, the forecast amount is as agreed at the concertation meeting of 27 November, taking into account the revised forecast requirements communicated by the Commission, as well as a supplementary abatement of some ECU 550 million, which is the counterpart to a reduction of the same amount in non-obligatory expenditures under headings 3 and 4. In this respect, Madam President, I wish to say that the presidency and the Council have at the very least as much reason as your Parliament itself to be satisfied with the way these discussions took place. Indeed, your Parliament, from the outset, told us that it was ready to shoulder its burden of responsibility with regard to expenditure under headings 3 and 4, insofar as the Council was ready to shoulder its responsibilities with regard to expenditure under heading 1, that is, agricultural expenditure. On this point, I think that everybody has finally kept to their commitments.
With regard to heading 2, the Council agreed to keep to the amounts set by Parliament at its first reading. The Council considers that in so doing, Madam President, it has very seriously contributed to better collaboration with the other branch of the budget authority. While in the Council's view the identified expenditure of funds advanced made possible a degree of budgetary rigour in this field, it has given up the cuts in payment appropriations decided at first reading, and has followed, respected, and accepted the position of the European Parliament, whereas we, the Parliament and the Council, know perfectly well that the Edinburgh objectives related only to commitments, and not to payments.
This decision was basically made in the light of our concern for a better understanding with the other branch of the budget authority, that is, with yourselves, Madam President. It is true that this must be compensated for by real rigour in other sectors of non-obligatory expenditure. That is what your Committee on Budgets is proposing. Furthermore, the Council has accepted Parliament's proposals regarding Peace in the light of the Commissioner's suggestions.
Headings 3 and 4, taken together, are expressions of the same budgetary rigour as applies to expenditure under heading 1. Having said that, the Council - and, I believe, your Parliament as well - is convinced that these austerity measures are in no way prejudicial to the implementation of the Union's internal and external policies.
With regard to the other important points I want to raise, Madam President, I would first like to emphasize the increase of some ECU 70 million in the funding for the Socrates programme for the years 1998 and 1999. This programme is rightly regarded as of first importance in this House, because it aims at better training for our students.
Following on from the European Council of 21 November, the Council, as agreed, set aside ECU 150 million in commitments for the employment initiative promoted by the European Parliament. The Council has kept its word and thanks Parliament for this initiative, which will give the decisions taken by the European Council on employment much more convincing legitimacy.
In the research field, the Council has implemented parliamentary and Council codecisions on the adaptation of the fourth framework programme. Furthermore, in accordance with our agreement of 27 November, the Council transferred ECU 25 million from Tacis to the Chernobyl expenditure line. The Tacis commentary specifies that it is possible to provide for identical reinforced funding for Chernobyl insofar as, in accordance with the legitimate concerns of the Parliament, other donor countries are also ready to abide by their commitments.
That, Madam President, is what I wanted to say on the essential features of this second reading of the draft budget for 1998.
Basing myself on the preparatory work, and after hearing the two rapporteurs, Stanislaw Tillich and John Tomlinson, I have high hopes that the Committee on Budgets will submit a budget for the forthcoming financial year to the vote of your plenary session which will, in its major lines and overall policies, reflect a consensus between the two branches of the budgetary authority at the highest level, so far unequalled in the budgetary history of the European Communities.
This 1998 budget, Madam President, is a balanced budget which in practice should give satisfaction and be acceptable to both branches of the budget authority. From this I infer that the 1998 budget is a good budget. It is the result of an effort of mutual comprehension and substantial reciprocal concessions. It is above all the result of close cooperation, essentially based on the principle of mutual trust between the two branches of the budget authority.
In conclusion, Madam President, I would like to say one word more, to express special and very sincere thanks to your Parliament, your Committee on Budgets, the chairman of your Committee on Budgets, Mr Detlev Samland, the two rapporteurs, Mr Stanislaw Tillich and Mr John Tomlinson, and all the others for their competence, their commitment, their loyalty, and also their dependability. I say this because, in the final analysis, Madam President, I have the feeling that if there is an agreement, then the praise for reaching that agreement must essentially go to this Parliament.
Finally, I would like to direct some words of gratitude and appreciation to Commissioner Erkki Liikanen, to Mr Mingasson and to all the others who have shouldered their burden of responsibility in the service of the Commission, and who have made a definite and a decisive contribution to today's overall agreement. We offer them our warmest thanks.
Thank you, Mr President-in-office of the Council. In turn, on behalf of Parliament, I would like to thank you warmly for your words.
Madam President, Mr President-in-Office, as you have said, this has been quite a remarkable budget procedure. The general budget for 1998 is a rigorous one which respects the obligations of the Union and reinforces the focus on employment creation and expenditure.
The 1998 budget is a rigorous one. Its growth rates of 2.4 % in commitments and 1.4 % in payments are below the growth in national public expenditure. Its margin of some ECU 7 billion below the own resources ceiling facilitates the consolidation efforts of Member States. Furthermore, it is a sizeable reserve for future responsibilities of the Union, first and foremost to prepare for enlargement. The decision on negotiations was taken last week in Luxembourg.
The 1998 budget reserves significant margins in headings 3, 4 and 5 and, for the first time since the system of financial perspectives has been created, these margins in commitment appropriations are real savings. They should put to rest the notion in some capitals that the Community 'spends it all' . I heartily agree with the rapporteur, Mr Tillich
But the 1998 budget will be more than just a budget of savings. As the result of an impressive cooperation between the institutions, in particular between the European Parliament and the Council presidency, this budget also concentrates expenditure on programmes which can have a real impact on employment in the Community. The Commission will adopt its proposal for a single legal base early in January. Due to the endorsements from the special European Council of 28 November 1997 it should be adopted quickly.
I understand that there is also a proposal regarding the budget of the European Coal and Steel Community to contribute to these efforts. Such a contribution can be conceived. Taking into account the sectoral objectives of the budget it could most effectively be linked to the Community initiatives Resider and Rechar. The unanimous agreement of the Council would still be needed. It is a different matter whether such a contribution would require the levy to be maintained. It would appear that it could be comfortably financed from other resources without calling into question the long-term proposals which the Commission put forward on 8 October 1997. The Commission will have an orientation debate on the operational budget for the ECSC this afternoon. It will decide after the opinion of Parliament has been adopted.
Coming back to the general budget, it is also remarkable for the procedural developments which made this result possible. Interinstitutional cooperation has been of unprecedented quality moving from what was sometimes perceived as a dialogue of the deaf, as Terry Wynn very often said, to substantive and serious discussions of priorities, procedures and expenditure in all parts of the budget. With regard to compulsory expenditure, full agreement was found between both branches of the budgetary authority. The agreement to have a rectifying letter late in the budgetary procedure has been a successful innovation. It should become a permanent arrangement.
On non-compulsory expenditure, the Council and Parliament have reached agreement on the commitment appropriations for important Community activities such as the Socrates programme and the Chernobyl Shelter Fund. And they have agreed on the overall volume of payments appropriations. It should not be forgotten that the spirit of cooperation has facilitated rapid agreement on the new procedure for the funding of CFSP actions.
Is it possible to characterize the state of the budget procedure today as interinstitutional cooperation on a partnership basis? If the answer is yes, then the interinstitutional agreement of 1993 has borne one of its most difficult fruits, not by means of a change of the treaty but by pragmatic acceptance of what is best for the Community.
I conclude by congratulating the rapporteurs, Mr Tillich and Mr Tomlinson, as well as the chairman of the Committee on Budgets, Mr Samland, for their extraordinary work on the 1998 general budget. Last, but not least, I should include in these congratulations the President-in-Office of the Council, Mr Fischbach, who has skilfully built on the foundations left by the Dutch presidency and has demonstrated what a Council presidency can achieve in cooperative dialogue between institutions.
Madam President, I will continue with this back-scratching exercise that is going on.
It is usual to begin by thanking the rapporteurs - in this case, Mr Tillich, Mr Tomlinson and Mr Giansily. I have no hesitation in doing just that. There are other thanks which need to be given because of the nature of this budget. As has been said by previous speakers, we find ourselves in a position of consensus rather than the normal position of animosity between the institutions. So, thanks to the Commission; thanks to Mr Liikanen and his team for facilitating the process; thanks to the Luxembourg presidency which, I hope, as others have said, has set a precedent for the future in working with Parliament; thanks to the secretariat of the Committee on Budgets for the extremely hard work they have done for Members; and thanks to that 'devil' of Parliament - which many people seem to think he is - Mr Samland, for the skill that he showed during the conciliation process and along with that, to the members of the Budgets Committee who were with him in getting that agreement with the Council.
The budget has not been easy. It sounds great at this stage, but let us not forget that this has not been an easy process for Parliament. It could be argued that we have actually given the Council more than we really should have done. I hope that the Council - and not just the Luxembourg presidency, because I am sure you do understand it - appreciates how far Parliament has moved on this budget, not just in the sacrifices it has made, but also in the margins that exist. We have been prudent and we have tried to play our part. But that must not be forgotten.
We all seem to be quite smug about this and seem to be wanting to sit back and say what a good job we have done, but we must not be too complacent. There are warning signs if we do become complacent. The fact that in 1997 and 1998 we cut payment appropriations can only be a one-off exercise for the headings concerned. It cannot become the norm. If we try to make it the norm, all we do is create a burden for the future in solving short-term problems. We need to see Parliament and the Council working closer together.
The process that took place this year with the ad hoc procedure for agriculture must be continued into next year for fisheries and the CFSP. That can only benefit everybody.
The Luxembourg Presidency, the United Kingdom Presidency and the future Austrian Presidency need to get together as a troika with Parliament early in the New Year as is planned, to make sure that we can continue in this spirit of cooperation because there are a lot of gaps between Parliament and the Council that still need to be bridged, especially on things like legal bases, on classification, the fisheries sector, and revenue. All those things we still need to thrash out.
I said during the first reading that the integrity of the Council rested on its ability to deliver the employment chapter. It has done it, and I say to the President-in-Office in a colloquial term, ' you have played a blinder' in doing that. Of course the next test is that, when the supplementary and amending budget comes along - if and when it is needed - those payments have to be found, not just for Category 1, but for headings 3 and 4. Then both we and the Council will look to the Commission to bring forward that proposal. If we can do that then the spirit of cooperation will indeed be evident for all to see.
I should like to give one other word of thanks before I finish, to Mr Waidelich, for the work that he did on the Jet project. His working document, which was the basis of our report, is to be commended. He should have the commendation of this Chamber. In relation to that, there will be an amendment moved by Mr Tillich, the rapporteur, agreed by Mr Waidelich, which our group will be supporting.
Madam President, I must admit I find it unusual at this stage in the budgetary procedure not to be fighting for something. We are in the process already of congratulation, and rightly so, because this has been an historic budgetary process for 1998.
Like Terry Wynn, I wish to thank those who have been involved - that is normal process - but in particular Stan Tillich and John Tomlinson, as the two rapporteurs on the major reports for this year.
This year is characterized by three particular features which come clearly to mind. The first, to which the Commissioner has referred, is the way in which we have moved from a process of confrontation in the budgetary procedure to one more like codecision, as if, by magic, we are finding a way of blurring the distinction between obligatory and non-obligatory expenditure without having to go through a treaty revision to do so. I welcome this because it shows the way to the future in our budgetary debates.
Secondly, there is budgetary rigour. Our speakers have referred, and will no doubt refer, to this during our debate this morning. It is indeed remarkable that we have a Parliament today which has kept over ECU 700 million under those areas of its own responsibility in headings 3 and 4 without proposals for expenditure. I am sure it is not a lack of imagination but it is an expression of real responsibility.
The last is Parliament's role. We have shown that, given more responsibility, we are capable of being more mature. Mr President, you referred to that. I welcome that as a statement but, of course, you, as a long-standing Member of this House, know how we function, and we greatly appreciate what you have done on our behalf in the budgetary procedure.
Let me now turn to what I would describe as the hallmarks of Parliament's position. To me it has always been a question of value for money, because we are trying to see how scarce resources can be utilized. Parliament has tried to focus attention by the use of the reserve. This year we have 23 lines in the annex to the resolution. I draw attention to the fact that there is not a large volume of credits in the reserve - it is only 0.3 % of the budget - and that this is more a matter of management and resolution of particular problems.
I would cite four which come to mind. The first is the Jet problem, to which Terry Wynn referred. I welcome the work which has been done by Mr Waidelich on this. I hope for a rapid resolution of the UK staff problem there. That is for specific resolution of a problem.
Secondly, we come to improved management in issues like Bosnia or Meda, where we see that monies are not being efficiently utilized.
Thirdly, in terms of improved management, but where we wish to put a new structure in place - the European information system - that seems to us to be a really important aspect.
Fourthly and not least, is where we have one or two new initiatives. Even in this year of budgetary rigour under the new transatlantic agenda, we in Parliament want to ensure that those monies will be effectively utilized and therefore parts of the credits are in reserve.
Lastly, we come to what I would call future horizons. First, we need to ensure that where we have new initiatives they are well costed. We will need to have our own means of calculating the financing for own-initiative reports. We do not have that yet; we will need to do that.
Secondly, I welcome the idea that the British presidency should bring us all together early in 1998 to see what the guidelines should be for the 1999 budget. More cooperation seems to be very logical.
Lastly, we have huge challenges ahead now, with enlargement on its way, in the shaping of new financial perspectives and the structural funds in the future. All this underlines the need to continue the excellent cooperation we have developed this year for the years ahead.
Madam President, I too wish to congratulate the rapporteurs Mr Tillich and Mr Tomlinson for preparing their report on the draft budget for the Union and I would like to congratulate Mr Giansily for the 1998 ECSC draft operating budget. And I would also like to thank the "devil' Mr Samland, as I have heard him called, for the way he is handling the work of the Committee on Budgets.
In our work, Madam President, the rigour with which the report has been drawn up can be appreciated, also in view of the need of the countries committed to the effort to converge. The idea of reducing the payment allocations below the level of the first reading was therefore rightly accepted.
The originality of this budget should be pointed out for, despite this, resources for employment were found and I believe that the excellent work carried out by the rapporteurs, particularly Mr Tillich, should be acknowledged.
With regard to the problem of employment, which is the most important and pressing problem, I think we should understand that it is closely connected with the competitive capacity of the system. It is obvious to many that this competitiveness is connected with the businessmen's flexibility and ability to adapt to the ever faster changing worldwide situations. The solution therefore consists in allocating resources to training, research, the reconversion of industrial activities and, in particular, to small and medium-sized businesses creating stable and permanent jobs.
For this reason, I think the courageous proposal made by Mr Giansily to find resources in a specific sector, that is, the coal and steel sector, is in line with what the European Council of Luxembourg is saying. I heard what Commissioner Liikanen had to say, namely that other resources may be found, but this Parliament and Mr Giansily have done well to raise the problem.
Not everything is consistent and not everything inspires hope, because we still have serious difficulties in maintaining the allocations to the cohesion policy, we have inadequate resources dedicated to the Mediterranean and we have to grant reductions to the agricultural sector; then we should not forget the existing inadequacies as regards the legal basis of many proposals.
Finally, I think we should quickly remember the enlargement. This is a political subject we will have to face in the near future, because the approach and the choices so far made are not satisfactory.
Madam President, knowing how difficult it is to prepare a budget I would like to congratulate my colleagues, Mr Tillich, Mr Tomlinson and Mr Giansily. This year I think they have been successful. The approach has been pragmatic and exemplary. At the risk of sounding like a member of a self-admiration society, I think this bodes well for the future. I would like also to address the President of the Council. On previous occasions I have always been somewhat bitter and critical but this presidency has shown that it understands the trend for the future which lies in cooperation and in doing away with outdated concepts. It has been said before but let me repeat that no-one should say that this is a spending Parliament. It is thanks to this presidency that there is this recognition. I hope that the British and the Austrians will understand that message.
Secondly, I believe this Parliament has grown up because it understands that only with a vision of the future can you make progress. The employment initiative has been one example. And let me just say something about agriculture. Agriculture has been always a special area and the point which Mr Mulder made needs repeating. It needs to be linked to the overall budget for the benefit of the farmers but also for the benefit of the overall community. I hope that, before we actually get to a new intergovernmental conference on changing the treaty, more unity is achieved between agricultural spending and other parts of the budget so that in the next three or four years we can finally say that the artificial gulf between the two has been bridged.
Democracy is something which we all want for the future and it can only be achieved if it can be shown that there is also an element of solidarity. For that reason this Parliament has made cuts both in its budget and in agriculture which was not easy. I repeat once more the point made by Mr Mulder: farmers can be grateful to Parliament that it is not the Council because with Parliament they are in good hands.
One final thing about Mr Giansily. I do hope that the Commission will follow his courageous stand. I speak for the majority of my group, although there will be one person speaking against. I think it is very logical and coherent that we should not stop the levy five years before the end of the treaty especially since it is used for useful purposes. It is not spent in vain; it is spent for specific innovation; it is spent for small and medium-sized businesses; it is spent for the coal and steel industry and against that background it is important that we support Mr Giansily.
Mr President, on the agenda for discussion is next year's European Parliament budget, which will do little to ease the unemployment problem in Europe. Furthermore, the achievements of the Employment Summit are very modest in this area. We do not have the resources, the financial wherewithal, to tackle unemployment as one unit, and that is why what the individual Member States do is crucial.
Our group considers a reduction in working hours, and hence structural reform, vital. In this connection we have watched with interest the examples of France and Italy, where they have shortened working hours without reducing pay. The solutions contained in the European Parliament's budget, or those which came out of the summit last week, are unsatisfactory, dealing, as they do, with part-time work and other unadventurous schemes, which will only serve to create an unemployed, poverty-stricken underclass.
This budget is a foretaste of what will be seen as a general thinning of funding. There are certain resources the Community has at its disposal, and they cannot be rationed anymore, and so it is important that they be used to help the Nordic regions more than they have been hitherto. We think that the equal flow of resources to all parts of the Community and Union is vital. We are in favour of the development of the south, but the northern dimension is also important. For that reason the European Parliament must include the question of the northern dimension in its next budget proposal.
Mr President, ladies and gentlemen, with this year's budget we have tied up a package that, without exaggeration, can be regarded as a model, which owes its existence both to the first-rate combination of people involved, in the form of the rapporteur Mr Tillich and the Luxembourg Presidency, and to the willingness of all institutions to reach beyond their shadows, as it were, especially in the area of agriculture and the employment initiative.
The most important aspect, however, is that this budget will have an effect beyond its particular year, since it involves institutional changes which will continue into subsequent years. Hence, in time, Parliament will have more influence over compulsory expenditure and enjoy greater transparency and fairness with the subsidies.
Yet shadows are not just outreached, but also cast, and extremely long shadows at that, cast over a chapter that is turning out to be a most sad one in the area of foreign affairs. I am talking now about former Yugoslavia. Winter is upon us, reconstruction is sluggish in many areas, and the Commission has nothing better to do than fail to spend a sum of over ECU 100 million this year in Bosnia. The word of Mr van den Broek no longer counts for anything, it seems. Even before the first reading he promised me personally that improvements and greater momentum would be jointly sought in a working party. We are still all waiting in vain here in this House for the invitation. So, with a heavy heart, the reserve remains in the budget, and until such a time as we recognize that the situation is improving. We will listen to what Mr Westendorp has to say in the Committee on Budgetary Control on 21 January and get an idea of things again. Then we will decide.
Mr Giansily -he is not here unfortunately, I do not see him - however much I might agree with him on Bosnia, my view alters when I look at the proposal for the ECSC budget. We all know that unemployment is structural. That is why any employment initiative worthy of the name should not serve the sectors that are subject to structural change but, on the contrary, be deployed where, structurally, new job opportunities can be created long term. Incidentally, both Resider and Rechar are available for this area, neither of which were fully utilized either last year or this, a fact which makes the urgent provision of additional funds questionable anyway. To this extent the initiative is arch-conservative, in the truest sense of the word, not reform-oriented. I would find it most regrettable if it was to be put into practice at the end of the day.
Mr President, what a wonderful atmosphere! It is Christmas, and everybody is congratulating and thanking everyone else, even Mr Tomlinson. Personally, I do not know why I should say thank you to him. The only thing missing is a Christmas tree. We could put up a lovely Christmas tree, sing Christmas carols, and ask Mr Liikanen what happened to the sleigh he arrived here in. I have never seen such a charming little consensus. Interinstitutional dialogue is customarily more lively, and liveliness as a general rule is encouraged by Parliament, and gives positive results.
This time, in spite of seven trialogues and concertation exercises, everyone has got on well. Thank you, Mr Fischbach, for having dispensed social harmony on such a gigantic scale. I congratulate you for having ended up with the budget that the European Council wanted, a European Council which, until last June, had every sort of insult hurled at it. It was claimed that the Council had given us nothing, that it had not accepted a single one of the Parliament's demands relating to obligatory and non-obligatory expenditure, to our powers in matters of revenue and financial perspectives. Only a few weeks later, we were in open disagreement with the Council. But now, over this Christmas period, as if by a miracle, we are no longer denouncing the reduction in expenditure under headings 3 and 4, a reduction of up to ECU 500 million; we believe Parliament can accept it perfectly well. In previous years, did we not stop short of saying, in the end, that it was fine for the Council to ask us to reduce the expenditure we had authority for?
I fully endorse the initiative on unemployment, budget appropriation ECU 91 billion, 150 million annually. Personally, that prospect fills me with joy, and consequently, I join in the chorus of praise. I hope that joy and celebration will be even greater on Thursday. But, putting to one side both the general celebratory atmosphere and the slight note of cheer in my voice, I am in fact dissatisfied. In my view, the prerogatives of this Parliament have not been taken into account. I am concerned about this adverse trend. The proper distinction between austerity and the European perspective has been blurred. In the 1970s, it was said that 0.7 % of the budget should be contributed to the developing countries. We are now drafting a European Union budget which, if we continue along this line, will itself move closer and closer to that 0.7 %, the amount which we should have been giving to the developing countries, and never did.
I am concerned, because this is not the way to build the European Union. I do not think this is the best solution for getting economic and monetary union, now being put into place, up and running.
Mr President, our Committee on Budgets, with the laudable exception of my colleague, Mr Dell'Alba, is proposing - without saying so, naturally - that we reduce our spending, but we have not gone far enough.
At the first reading, a majority of this house raised the draft Council budget by 0.7 to 2.7 %, without in any way taking into account the efforts required of the Member States in the field of control of public expenditure. It took the wisdom of the Council, which proposed making considerable efforts, with a reduction of ECU 600 million in agricultural expenditure, in response to a reduction of ECU 550 million under headings 3 and 4, accompanied by an effort of symbolic importance in reducing structural action expenditure by ECU 300 million, to ensure that the drive to budget rigour should not be made in the direction of agricultural expenditure only. Unfortunately, this latter proposal was dropped. The two branches of the budget authority have finally come to a compromise arrangement, which is a reduction of ECU 550 million in agricultural expenditure, and an equal reduction in the funding for internal policies and external actions.
Whereas the Council, unlike the European Parliament, has accounts to render, particularly to the agricultural sector, and has resigned itself to cuts out of concern for budget rigour, and to the acceptance of a new, heavy slice off agricultural funding, our Parliament has only sacrificed funding which is remarkable only by its very absence. Nevertheless, the Council has reduced the expenditure under its control. On the other hand, it has demanded and obtained a reduction in payments under headings 3 and 4, which are under the budgetary authority of this House.
Having said that, the 1998 budget will not be scaled back to zero growth, contrary to what has been said. The draft budget allows for an increase in national contributions, less indeed than the increase in expenditure, but leaving growth still positive. Hence there is an increase in contributions from Member States.
With regard to the ECSC draft budget for 1998, the rapporteur is, curiously, proposing today that we re-establish a levy we had agreed to eliminate. I heard the quotes from Jean Monnet, but I would have preferred quotes from that great European, General de Gaulle. We cannot vote for this proposal.
Mr President, ladies and gentlemen, however attached we may be to harmony between nations, we do not underrate the common European good. But I am speaking here as a defender of the interests of my own country, France.
Contrary to what is affirmed here and there, Europe costs my country a great deal, a very great deal. France will pay 91 billion francs in 1998. This is the fifth largest slice of the nation's budget, after the national education system, national defence, social affairs, and infrastructure. From this sum, my fellow citizens know that they receive a benefit in return of around 70 billion francs, 85 % of which is under the EAGGF Guarantee. However, as these funds are set to decrease - due to the enlargement of the union to include the central and eastern European countries, the beneficiary being the structural funds - French agriculture will bear the brunt of the penalty.
But beyond all that, our criticism of the European budget is directed at the following points. This is a budget which serves the reigning political utopia, the Europe of the regions, a step towards the planetary organization which sets the nations at nought. The proof is that only the funds under heading 2, that is, the structural funds, have not been affected by the flat budget, which we have had to accept at present, under the Maastricht criteria. However, we know the extent to which these funds, some of whose concrete objectives are of course acceptable, are poorly used, or even not used at all.
Secondly, this is a budget which misappropriates taxpayers' money. Hundreds of millions of ECUs, and billions of francs are allocated to the Commission to allow it to develop its systems of clientele associations, NGOs, think tanks, clubs, organizations of employers and trade unions, and its totalitarian propaganda operations. My colleague, Jean-Yves Le Gallou, last year gave an impressive but incomplete list of the Euro-Global Propaganda Stafel which you are yourselves incapable of presenting to us in full. I am not even going to mention the scandalous expenditure on the new Brussels building.
This is a European Union which, the world over, finances humanitarian aid to all and sundry, and draws no political benefit from it. For example, as the leading donor organization to Palestine, we were not even invited to the Dayton conference. All we are good for is giving them money, despised as we are by two proud peoples, who are sure of themselves and dominating, as General de Gaulle used to say. Nobody can make sense of the complications of our cross-budget lines, the misleading headings and the dissimulating appropriations. As for large-scale organized fraud, the annual report from the Court of Accounts stands quite simply as an admission of its own impotence. Now, as always, 12 % of the budget goes into the hands of the Mafiosi; as Borsellino, the judge who was assassinated said: ' Europe is a stroke of luck for the Mafia' . Because of course, the Mafia hates nothing quite so much as national borders.
The budget is unacceptable in terms of its end aims and objects, its funds are too often misappropriated, and it is ineffectual to boot, as a means of dealing with the real challenges of our day. It makes no contribution whatsoever to improving employment. The ECU 150 million - 1 billion francs - accepted by the Council as spending on the European pact for employment, is not going to solve the unemployment crisis. This border-free Europe, with its unbridled competition, and unlimited immigration, is the first cause of unemployment, which hits the farming populations dispossessed of their land, and the uprooted young people who wander around in a hallucinatory world of their own, haggard-faced under their baseball caps.
Mr President, you can only answer Mr Antony by saying that, instead of treating us to ideological prattle here in this House, he should have perhaps joined in the 170 hours' work of the Budgets Committee, then he might have been able to apply his ideology there and then he would have noticed how far he met with approval. Furthermore, Mr Antony, you would do well to recall the speech from Mr Juncker, who put the same question to you as to the whole house: What is the price of an hour's peace if you draw up the net balance for France?
What did we expect from this budget? We expected a partial response to the question of unemployment, this response has been given. We made our contribution to this: ECU 450 million and ECU 60 million for the ECSC budget, that is, ECU 510 million. This does not remove unemployment, but it is a stab in the right direction, for unemployment can only be fought if small and medium-sized businesses develop from scratch, if they are supported and if their problem of being undercapitalized is addressed by government response, guarantees and risk capital funding. Every new business: three new jobs in the European Union. To support this is prudent, and we have provided the inducement.
Secondly, we expected a realistic picture of agricultural policy. This has also been achieved because for the first time we have received a rectifying letter from the Commission after the first reading of the European Parliament budget. This too is a significant advance and an invitation to the Austrian Presidency to proceed in just the same way during its time in office.
Thirdly, we wished to save, but save rationally, and we wished to be efficient. We have shown this, for instance, by providing the Socrates programme, one of the most efficient programmes for the citizens of the European Union, with ECU 70 million. I would like to thank the Council especially for going beyond the Commission proposal to provide ECU 50 million for two years with its own decision. This is the first time in the history of negotiations under article 189b that the Council has been closer to the wishes of Parliament than the Commission.
Fourthly, we wanted to aim for a restrictive budget where personnel is concerned. We achieved this as well. We ensured, despite the enlargement resolution, that savings would be made on the administration costs side. Above all, I would like to thank the Commission for this, for being able to work with us on this in tandem.
Fifthly, we have left margins that are greater than all the margins in headings 3 and 4 over the last ten years put together. The Council should be aware: this is the result of budget discussions here in this House, where there was a willingness to adhere to the decision or objective from the start of the year. On this point, I wish to tie in a sentence that I have taken from a letter from your predecessor, Mr President-in-Office, namely the Finance Minister, Mr Salm.
Mr Salm says in his letter, and I quote: "therefore I hope that on budgetary matters in the future the cooperation between Council and Parliament will be characterized by this spirit of equal like-mindedness' . I hope we really will be able to realize in future budget procedures the structural changes we have proposed. These are institutional elements. We have conducted seven efficient trialogues with each other. This efficiency has never been seen in previous years, and this applies to both presidencies, the Dutch Presidency and the Luxembourg Presidency.
In conclusion, I should like to make it perfectly clear: we have budgetary growth rates of 2.1 % in commitments and 1.4 % in payments, and if the ministers declare in Council that Europe should be making savings then people should be aware that the average growth in the budgets of the Community Member States for the financial year 1998 is 3.2 %. And those crying the loudest, namely the Germans, have 2.3 %, the French 3.6 %, the Spaniards 4.1 %, the Belgians 3.5 %, the Danes 5.5 %. I could go on. The only ones with payments below that are Finland and Sweden. Everyone else is above it. So they should look at their own figures before they criticize the expenditure for Europe, because it should not be forgotten that the growth rate of 1.4 % simultaneously includes growth in heading 2 on the scale of 6.7 % for the structural funds. If things were otherwise, we would all have a completely different result. This decision was not made by the European Parliament, but by all those who brazenly point out what percentages we should actually be adhering to.
Mr President, I thank the Council for its close cooperation. However, in the interest of the whole House, I just want to say one more thing: we already said goodbye to Mr Lenz, who is with us on behalf of the Council, when we worked together with the Council. I want to thank Mr Lenz most sincerely for his close cooperation. If I am the devil of Parliament, then certainly he provided the pitchfork for these discussions.
Mr President, the budget we are now debating has two main features. The first of course is the one all the others have mentioned, the fact that it has been debated in a spirit of general consensus, and all those who have managed to bring it this far deserve to be congratulated.
However, there is another aspect, Mr President, which is somewhat strange and I will explain why: it is embodied in a logic according to which it calls for the support of efforts of the Member States to achieve certain objectives not by means of an increase but by means of a reduction in expenditure or, to be more exact, by means of a reduction in the contributions made by the Member States to the budget. This time of course it is justified by the need to fulfil the convergence criteria for EMU. The next time it will be justified by the need to ensure the permanence of convergence within the framework of a stability pact and so forth. And when, after some years, this policy has allowed for some significant margins - which, it is hoped, will be below the ceiling of 1.27 % - then we believe that we will be able to proceed, without any great difficulty, to enlargement.
It is my impression, Mr President, that we are in for some surprises, since I fear that, if we carry on with this policy over a long period, enlargement will take place much later than is politically desirable, and we, as the European Parliament, must bear this in mind. In other words, what appears to be changing is the philosophy of the common budget, and this is where the unease that I expressed previously resides. I am not talking about the issues of the control of fraud or of the speed of fund absorption, the responsibility for which lies with the governments of the Member States, which will be called upon to accept their responsibilities not only towards the European Union but, for the most part, towards the people of their own nation, since, in principle, it is to them that they are responsible. I am talking more about the fact that we are proceeding towards a greater degree of integration, starting with monetary union, in which case one would logically expect the community budget to play a larger role, either in the implementation of the principle of subsidiarity, or within the framework of an increased operational redistribution. However we can see that the opposite is happening. And unfortunately the European Parliament is also getting into this way of thinking. This tendency is being aided and abetted by the inherent weakness of the common budget, which is guaranteed by the manner in which it is financed.
So, as long as the common budget is deprived of funds, in the real sense of the word, the problem will persist and, with time, it will get worse. On more specific issues, Mr President, I think that we were right to set out again all the amendments to the first reading and especially those which referred to better fund management, such as the preservation of the reserves at Meda, and other such amendments.
Mr President, I would like to say a couple of things concerning the matter of legal bases. Mr Samland said that certain very fruitful trialogues had taken place. The trialogues on the issue of the legal bases were a complete failure, Mr President, and I would like to hope that the positions of the European Parliament were beginning to be accepted as logical and admissible. I hope that in the next trialogue - and I address myself both to the Council and to the Commission - we will be able to obtain a logical solution so as to remove the inconsistencies from the budget on the issue of legal bases.
Mr President, I am not at all in agreement with the budget philosophy. However this will not prevent me from congratulating the President, Mr Samland, and the rapporteurs, Mr Tillich, Mr Tomlinson, and Mr Giansily, on their effort and on the spirit of cooperation which they showed to many members of the Commission when this budget was being prepared.
I believe that the picture painted by the budget is a little paradoxical, since we have been obliged to accept to be blackmailed by the Council in respect of the structural funds.
My question is: is the Edinburgh agreement on the structural funds in force or not? Because, if this agreement, which was a summit agreement, is in force, then why did the Council tell us that to prevent the structural funds being affected we must accept a reduction in agricultural expenditure of around ECU 550 million' ?
I would also like to ask the Commission: when, at the beginning of each year, it presents its expenditure on agriculture, is it telling the truth or not? Because, if it is telling the truth, then why did the Commission accept the reduction of ECU 550 million which, unfortunately, was also voted through by Parliament?
Finally, with regard to the cancer of unemployment, instead of going ahead with drastic therapy, this budget has prescribed aspirins; ECU 150 million for 20 million unemployed. In other words ECU 7 for each unemployed person. Do you know what ECU 7 is? It is what an unemployed person would spend on a pizza and a beer, and that is what we have given him, for being unemployed!
Almost nothing on social welfare, on health, on education, on culture, the things which constitute a United Europe, not just ECU and figures, when we forget that behind the ECU and the figures there are people.
Mr President, I first wish to thank the Mr Tillich and Mr Tomlinson of the Budget Committee for their splendid work and their lucid report. And thanks also goes to Mr Samland for his excellent work as chairman of the committee, and to Mr Liikanen for his cooperation as member of the Commission.
The 1998 budget has been undertaken with great presence of mind. Growth is slight, and outgoings and income are clearly below the limits of members' costs. This has been achieved through tight budgeting and, in the latter stages, extra cuts, with costs reduced by ECU 1.1 billion. The reduction for agriculture is ECU 550 million; in other words, agriculture is to get ECU 368 million less than this year. This is a hefty reduction. It is vital that these cuts do not endanger agriculture or bring about a reduction in income for the farmer, as has been the intention previously. The Committee on Budgets bore that in mind in its resolution when it promised to approve a supplementary budget if the budgeted funds proved insufficient. With these remarks I am happy to give my approval to the budget.
Mr President, could I first of all add my congratulations to the rapporteurs for this excellent budget and offer my congratulations on the work of the Committee on Budgets. Mr Samland summed it all up when he told us how many hours were involved. I welcome the fact that the peace and reconciliation package for my region of Northern Ireland has been approved, that the disagreement in principle over where the actual money comes from has been resolved, and that the Budgets Committee were able to deliver what they promised when they came to Northern Ireland. That is a very important message to my region at this moment of time.
It is always very easy to criticize and more difficult to be constructive. We all recognize this but this is a constructive budget and I trust it will be the forerunner to even greater cooperation in the future.
I believe we have to try to support the educational process through Socrates and other programmes. I would also like to make the same point concerning overseas visits because that is a very constructive part of the budget and something we should not run away from. It is very important for this Parliament to be able to send the message and encourage people to come here to see the work we are doing.
Mr President, ladies and gentlemen, each budget is a visiting card for the political will behind it. The desire for rigour and prudence behind this budget cannot be denied, even though the need to accommodate the financial prudence demanded by the national governments in order to meet the convergence criteria has been cited as the motivation for it.
Perhaps this rather banal reason is responsible for the fact that cuts are still tending to be made too much across the board and too little with a specific target in mind. The priorities set by the budget are generally unsatisfactory, it seems to me. Courageous attempts to tackle effectively the major problems Europe is struggling with are modest at best.
I would like to address the research and technological development sector because it continues to remain extremely under-resourced. Comparing research and development on the one hand with the cultivation of olives, sugar and tobacco on the other may sound polemical perhaps, but it is symbolic of the priorities which, rather than promote the competitiveness of the European economy, target the interests of particular groups. The total spending on R&D is rated at ECU 3.49 billion, of which only ECU 487 million are apportioned to information technology. The total spending on olives, sugar and tobacco, in contrast, amounts to some ECU 4.5 billion altogether.
There is a succession of technological areas where European industry, particularly the small and medium-sized enterprises, increasingly lacks the competitive edge over its American rivals. The danger is that shares of the global market will be lost and the problem of unemployment made worse. Since both the Americans and the Japanese invest enormous sums in research, every additional ECU the Community spends in this area in future will have been usefully employed in the fight against unemployment.
Mr President, first of all I want to thank the rapporteur, Mr Tillich, for having successfully steered the 1998 budget to its conclusion. I also want to thank him personally, in my capacity as future budgetary rapporteur, because the standards he has set with this budget can make my work easier next year.
I should like briefly to draw attention to some of the high and low points of this year's budgetary procedure. I think it has been a very constructive process because it has initiated a new, more friendly relationship between the two branches of the budgetary authority, as a result of some very open and direct trilateral discussions. As other speakers have already mentioned, this has enabled progress to be made with the ad hoc procedure for heading 1, allowing the treatment to be more rational, and updating the budgetary forecasts as late as possible. In this way, I believe Council and Parliament, through common agreement, have got round the difficulty of the treaty's inflexibility, for the sake of greater realism and stringency in agricultural spending.
Furthermore, in November's employment summit, the Council was finally receptive to an initiative which has the European Parliament's keen support: the creation of new financial instruments and the promise of a legal basis for employment.
I think Parliament's attitude should also be stressed. Parliament has amply heeded Member States' demands for budgetary stringency, maintaining higher margins in headings 3 and 4 than in every year since 1988. Similarly, in the first reading, Parliament made available the resources for the jobs initiative. However, the will to collaborate has not been able to prevent last minute problems, because during the conciliation for the second reading, Parliament was confronted by Council requests for even greater efforts, demanding cuts in appropriations in those very headings 3 and 4, in exchange for an equivalent reduction in heading 1 appropriations. It should be stressed that this is not a technical problem, but a political problem, since this Council request compromises Parliament's budgetary authority, by attempting to fix non-compulsory expenditure. That is a worrying precedent for the future. It is true that Parliament has managed to gain an extra ECU 70 million for two years for one of its priorities - the Socrates programme - but it must be emphasized that this boost for Socrates is due to Parliament's "intransigence' , since despite what the Council said in Amsterdam about giving priority to education, its proposed financial backing for the Socrates programme in 1998 and 1999 was way below what Parliament had requested.
However Mr President, ladies and gentlemen, since it is now nearly Christmas (as Mr dell'Alba has already mentioned) and since Father Christmas or the Three Wise Men will be coming soon, I should like to send them my Christmas list, in my capacity as general rapporteur for the budget next year. The first thing I should like for Christmas is to be able to witness a continuation of the constructive process of cooperation and dialogue started during this year's procedure. My second wish is that the meeting of the troika in the New Year can help to promote an open mind for designing realistic objectives for 1999. Thirdly, I should like the Council to be willing to take account of Parliament's declared priorities, given that Parliament has always been willing to negotiate on Council decisions, which often have financial implications. And to conclude I would just like to say, as we do in my country when giving a Christmas list to the Three Wise Men: let us hope they come across!
Mr President, I wish to support this budget and to say that we seem to have achieved the ideal in being able to reduce administrative costs and, at the same time, provide for the vital major areas of regional and agricultural policies.
In regional affairs, we have increased the budget in line with our commitment to double the structural funds, thereby fulfilling our generous commitment to the poorer regions of the Union. In agriculture, we should point out that we are maintaining global spending, with enough money to provide for the price guarantees and our full commitments in relation to the compensations agreed under the last reform package, in spite of the fact that the number of farmers is being reduced by 5 % per year. So we are giving the same amount of money to fewer farmers - the global figures do not show this - providing an average of ECU 6, 000 for every farming family in the Community, even though many of them have other, off-farm income.
In budgetary terms, we should point out that, even though the farmers of the UK - this matter was raised yesterday evening - are having a difficult time at the moment, their problems arise out of their failure to join the monetary system rather than the failure of European policies. While the average payment to farmers throughout the entire Community is ECU 6, 000, to the United Kingdom farmers it is ECU 15, 000, whereas for the Spanish and French it is only ECU 3, 000 and ECU 13, 000 respectively. If you add the cost of BSE to that, UK farmers are each getting something like ECU 17, 000 or 18, 000 per annum. It is above the average industrial wage and is extremely generous.
My point is that there are three pillars in the CAP: free trade, financial solidarity, and Community preference. If we, or any group of farmers in any state of the Community, seek to undermine the pillar of free trade, then they are attacking a policy which maintains rural Europe and gives very generous aid to all farmers, particularly to UK farmers.
Mr President, I too would like to start by giving my thanks for the cooperation on the Budget committee and with my colleagues, not least when they give a positive reception to amendments proposed by the Liberal group. I would like to start by looking at the Giansily report on the ECSC budget, and I would like to note straight away that I am totally against the report's proposal to impose a tax of 0.11 % in 1998. It would be totally unreasonable to punish an industry with such a tax in this way when the parties involved have agreed to abolish the tax otherwise. The proposal is pure redistribution in the best Socialist style, and I fail to understand what logic moved the rapporteur to put forward this proposal. It is said after all that enough money has been accumulated for different measures. As the report shows, not only will the ECSC be able to live off its own accumulated income, there will also be significant capital available when the treaty runs out. So if further activities are to be got under way, the money is there, and so I fail to understand why businesses in this industry should be pubished by continuing to charge a tax. I also think it is damaging to Parliament's credibility and the positive attitude we find towards the budget otherwise, because it comes as a great surprise that this question was even raised. Otherwise, there is agreement that we will now implement a three-year employment initiative which can produce some positive results. Let me also say that I am pleased at the responsible attitude which Parliament is taking towards the budget. I am pleased that we have managed to set up some tight budget targets and even go on and meet those targets. It is absolutely vital that Parliament as an institution and we as directly elected politicians show that we want to use taxpayers' money effectively, responsibily and transparently. And I believe it is important that in the next three years we use our strength precisely to ensure that we in Parliament itself do away with greed and overconsumption and pursue a tight budget line.
Mr President, stringency, stringency, stringency: so many crimes have been committed in the name of stringency!
Ladies and gentlemen, it is my honour today to express a minority view in this House. It is as unusual as the heavy snowfall early this morning in my city, Barcelona. But to show you the extent of this minority view, I can tell you that at the decisive moment in the Committee on Budgets, it was 15 to 13.
I fundamentally disagree with the proposal put forward by the Committee on Budgets. I think it is a backward step in institutional terms; a backward step shielded behind a totally unfounded appeal for stringency. In my opinion, this year's procedure has helped to make the budgetary procedure meaningless. I am not sure if we can still talk about the two branches of the budgetary authority: it is more a question of one branch - and a twig!
It has been said that for the first time we have managed to play a part in the decision on compulsory expenditure, and strictly speaking that is true. But what has really happened is that for the first time in four years the Council has fulfilled the obligations it committed itself to in the 1993 interinstitutional agreement, in exchange for making Parliament pay the price of an unprompted reduction in payment authorizations in non-compulsory expenditure.
Ladies and gentlemen, it seems to me that Thursday's vote will confirm the budget which the Council wanted right from the outset. Parliament's role has been reduced to that of stooge, carrying out the dirty work which the Council itself did not want to do, in cutting sections of headings 3 and 4. The Council said in July that the thousand million paid to agriculture and other structural funds had to be reduced, but now it is showing that it does not care if cuts are made in external policy headings.
I shall end there, Mr President. However, I should just like to say that the Council is not very well qualified to demand stringency, when it was responsible this year for spending more than three thousand million in unwarranted overcompensation in the cereals sector.
Mr President, that is a very bad omen for the interinstitutional agreement we must negotiate between now and the end of 1999.
Mr President, I want to talk exclusively about our colleague Mr Giansily's report. In our opinion, the only unacceptable aspect is the idea of maintaining the European Coal and Steel Community levy for the 1998 budget. The draft operating budget presented by the Commission shows that there are now sufficient resources to maintain activities, both for conversion aid and social measures, and for research aid. These three areas are covered until the year 2000 and beyond, so there is enough of a financial margin to be able to abolish the levy.
Well, ladies and gentlemen, the rapporteur proposes that at this precise moment, just when the Community coal and steel industry has managed to regain its competitiveness against production outside the Community, at this very moment, he proposes to maintain a finalist tax which will be used to create jobs outside the sector in which it is to be collected - assuming that a tax can create jobs, which is mere hypothesis.
It is impossible in the first place, because the legal opinion which was expressly sought for this purpose states that the funds collected through this levy cannot be transferred to the European Investment Bank. That would contravene Community legislation. Furthermore, abolishing this levy as our amendment proposes would increase the productivity of the ECSC sector, thereby safeguarding employment levels.
Mr Giansily must understand that this is not even a question of ideology, but a question of economic logic. Maintaining the levy, as the rapporteur proposes, is not going to create jobs in other industrial sectors. But it is certainly not going to help conserve jobs in coal and steel.
Ladies and gentlemen, the decision is yours.
Mr President, after hearing the congratulations given to the rapporteurs, as this morning a great Christmas spirit of cooperation and happiness is felt on account of the agreements reached, I would like to emphasize the role played by Parliament, and Parliament in particular, in this budget. On the first reading, with a sense of rigour and above all responsibility and a full knowledge of the challenges that lie ahead (the single currency but, above all, the dramatic problem of employment), Parliament has found solutions for this budget to actually give a meaning to employment, a specific role and resources available. And this has enabled Council, at its extraordinary Luxembourg summit, to take on specific responsibilities with regard to employment which, had Parliament not taken this initiative, would have proved very difficult to assume.
Council obviously accepted Parliament's proposal on a second reading. However, I think it would have been very difficult for Council not to have done, as we have shown a great sense of responsibility. We have emphasized the priorities that have always been defined - the role of the small and medium-sized businesses, the role of training, the role of the parties in providing opportunities in employment policies - and that correspond exactly with the guidelines by which the individual Member States have undertaken to draw up their plans on employment.
Recalling this Christmas spirit, Council is responsible for making these choices happen. The legal basis, to which many of you have referred, is an important fact. The Commission has undertaken to submit its proposals, and I think Council can only show a sense of responsibility by approving the legal basis. If Council fails to show this responsibility, then Parliament has taken a measure that remains incomplete, so to speak.
Mr President, if the 1997 budget was known as the budget of austerity, then the 1998 budget, while still austere, could be termed the budget of consensus. And I am not talking about the consensus we reach so often in this Parliament. I am talking about the consensus reached on this occasion by Parliament and the Council which, in the case of the Socrates programme, has actually surpassed the Commission's proposals.
We can also congratulate ourselves on the way the jobs initiative has taken shape in the budget: ECU 150 million is not bad as a first step, since directly or indirectly it will help to create jobs, while simultaneously financing the internal policies related to job creation. I am hopeful that tourism may be included among such policies, by means of an amendment.
Talking about amendments, Mr President, I am still worried about the fate of the 20 % placed in reserve for general information activities, and the reserve for the Prince programme, and even the Meda programme, which although justified initially, is worse off today than the Phare programme. Similarly, I am hopeful that the appropriations for cooperation with the countries of Latin America voted for in the first reading will be reinstated.
Mr President, I started off by talking about consensus, and I do not want to finish without returning to the subject. I am well aware of the magnificent work carried out by the rapporteurs, Mr Tillich and Mr Tomlinson, and the steadfastness shown by Mr Samland during conciliation. However, accepting budgetary cuts after the first reading (especially when those cuts affect Community policies) is going to require us to be especially responsible, and our information policy to be especially effective, to help the European public understand that the cuts are necessary because we need austerity to attain the Maastricht targets, and are not because we lack confidence in the exciting idea of Europe.
Mr President, I take this opportunity to congratulate Mr Giansily for the excellent work that he has done on his report. The future of the ECSC operating budget is not without controversy or complications. We have seen that in the opposition from some Members today. But I feel the rapporteur has steered a clear and constant course through the whole proceedings. He is to be commended.
The theme of this year's budget has been job creation. Parliament, the Council and the Commission have put together a package for job creation. Yet we know that this year we will have lost 17, 000 jobs in the steel sector. I wish that I could imagine that these are the last 17, 000 jobs we will lose in that sector. I wish too that the jobs we are going to lose in the coal sector - 8, 700 jobs - were the last that we will lose in the restructuring of the coal industry. Be we know, sadly, that these 25, 0-26, 000 jobs will not be the last that will have been lost. We know also that time is running out, but that is not a reason to stop the ECSC clock ahead of schedule. The last few years remaining of the ECSC operating budget will be among the most important, perhaps not for the size of the operations carried out under its aegis, but because they are the last chances to do something.
The unemployed this year and those who lose their jobs in the last years of the ECSC have a right to support, no less than those we have supported in this budget in the past. In the same way, the right to offer new opportunities to replace those ended in coal and steel still remains a need of the Community. We should not be looking to end existing schemes earlier or reduce the amounts available for social redeployment or research. We should be looking to maximize the chances that remain. For this reason I totally support, on behalf of our group, Mr Giansily's resolution calling for the reinstatement of the 11 % levy.
To conclude, the ECSC is at the heart of the European Union, but it is not through sentiment that we should be taking these measures now. It is because we have a duty to create employment in those steel communities. How can we not continue the support of this levy and the job creation schemes in the ECSC report when we are supporting a job creation package elsewhere in our budget?
Mr President, in an amendment tabled by 34 Members and accepted by the Committee on Budgets, tourist businesses were specifically included in the scope of Community policy in support of small and medium-sized businesses for which the allocations from the 1998 budget were to be made.
A vote for those amendments in the House next Thursday will open the way to the implementation of the Philoxenia programme, at least in so far as small and medium-sized tourist enterprises are concerned. I would like to remind you that this programme, which is a European Commission programme, following significant improvements approved by the Council, remains inoperative due to lack of funds.
An important and productive sector of the European economy, tourism has been treated unfavourably by the Council of Ministers. May I remind you that the Member States did not include European Parliament proposal for a reference to tourism as an economic sector in the Treaty of Rotterdam. I am optimistic that, by approving the few things accorded to tourism with the amendment we have tabled, Parliament will give hope to the 10 million people employed in the tourist industry and, of course, give a kind of signal. How is it possible for a programme that is now three years old and which has been approved by all the Member States, not to be implemented due to lack of funds - and we are talking about ECU 5 or 6 million? What tourism will get from the appropriation for small and medium-sized enterprises is even less than ECU 5 or 6 million. So Parliament must vote for the amendment this time to allow this programme to be put into effect. By so doing we will be responding to thousands of millions of people working in this sector.
Mister President, ladies and gentlemen, the advantage of the two readings which we are having this year, is that during the first reading we were able to step up the pressure on the Employment Conference in Luxembourg, and during the second reading we are able to evaluate this employment conference with regard to budgeting. It should be obvious, we have always said, that we should arrive at a global evaluation, not only with regard to our own employment initiative - which indeed is a relatively modest in size - but considering the whole package of the measures which have been taken.
Well, it should not always be negative. I think the Luxembourg summit, bearing in mind its modest ambitions, has appeared to be relatively successful as far as employment is concerned. For the present, the most visible, clear imperative with regard to professional training and with regard to compulsory education, is a clear message to us, and also to the public, that Europe wants to mean something.
Less striking, but no less important are the efforts regarding investments, and investment incentives which were boosted, particularly towards SMEs, for new technologies. This strikes me as extremely important.
There is nonetheless no reason for euphoria. I have already said that the employment summit in Luxembourg was relatively successful, but it was started with modest ambitions. I think we will have to continue to test Europe's employment policy against Jacques Delors' White Paper which next year will have been approved for five years. We know that some distance has already been covered, indeed completed at Luxembourg, but it is not enough. I think we have to encourage the Commission to try harder to push through the more ambitious approach, as formulated in the confidence pact, and convince the Council that an effort must indeed be made to utilize the existing reserves in the budgets for employment. I do not accept that the convergence criteria or the stability pact can be used as an excuse, because in the end the total budget, which is the issue, is marginal compared to overall GNP.
Mr President, a budget without fresh borrowing is something really special in Europe and the world. Not only is fresh borrowing not required, but a reserve has been built up too. I think this is something we should constantly remind the listeners in the gallery of when we talk about the European Community's budget, that such careful planning is made that there is a little left over each year. We hope the national governments will follow the example we have set.
We draw up financial plans too, of course, multiannual ones, currently from 1997 to 2002, which have tremendous advantages for planning, increasing clarity and accuracy alike. Take the ECSC for instance, where there is now a schedule of assets, from which you can tell at a glance which monies are required in future and which are not. We have increased the research grants, we have increased the funds for education, and we are trying to support those that are efficient to create new jobs.
We know we cannot create new jobs through spending alone. The state cannot do it. We need to create incentives to make employers prepared to do more in this area. I think that retaining the 11 % levy for the ECSC is not wise. What we are actively doing is in fact legally suspect, and I think the steel levy in particular would definitely come up against problems in this respect under article 50.
In addition, companies which work well are under enormous pressure from non-EU steel imports, which are made easier by this. Our companies are losing their competitiveness, while substitutes for steel and coal are becoming more competitive. That is why I think that retaining the levy would damage our healthy industries.
Mr President, first and foremost I want to congratulate the rapporteurs, Mr Tomlinson, Mr Giansily and especially Mr Tillich, the rapporteur for the European Union's general budget, for having achieved a conciliation agreement with this budget, in what has been a difficult process. Both Mr Tillich and Mr Samland, the chairman of the Committee on Budgets, have managed to defend Parliament's budgetary priorities by means of an agreement with the Council.
It is an austere budget under difficult conditions in which, nevertheless, commitments are increased by 2.1 %. Therefore, it makes a positive contribution to the future development of the European budget.
However, this budget also supports solidarity. In an austere year, in which budgetary commitments only grow by 2.1 %, policies directed towards solidarity grow by 6 %. That is a positive sign, and good news for those of us who believe that Europe should be more than just a market or a free-trade zone, and want to build a truly federal political project for the people of Europe, in which solidarity with the less well-off is one of the main aspects of European policy.
The increase in structural policies has been achieved through the actions of this Parliament, which some people say is ineffective. This increase is an important step in the construction of this common space of solidarity. I only hope that after the year 2000, with the enlargement of the European Union, we will be able to maintain internal cohesion for the Fifteen at current levels, over and above the short-term electoral interests of certain Member States.
This budget also supports employment. Some might say that support does not go far enough, but it is the beginning of a greater role for Community policies to combat unemployment. I also hope that in future the structural funds are used more in those regions of Europe with high unemployment rates, and in concrete actions to create jobs, mainly in those sectors where the demand has still not been consolidated, but which constitute future sources of employment.
I shall conclude, Mr President, with the Giansily report. I beg support for the Rübig and Barton amendments in favour of abolishing the levy, which is an added tax on sectors such as coal and steel which are beginning to be competitive - the steel sector by its own efforts. We cannot punish these sectors with additional burdens, because it is essential to encourage their competitiveness. In that way, job creation in these sectors can become a reality.
Mr President, this budget is no cause for enthusiasm, but it is reasonable. It appears to me that our institutions have collectively - and this is good news for everyone, and particularly those who have doubts about the Parliament - reached the age of reason. For this, our respects are owed to the rapporteur in particular, as to all others involved.
Indeed, we have accepted moderation, achieved a balance, reaffirmed our prerogatives, and expressed our priorities. We have accepted moderation, and we were right to do so. However, we should not exaggerate. As Mr Christodoulou reminded us just a moment ago, it is fine to accept austerity if you are a nation state. But it would, on the other hand, be much more serious if we forgot that the European Union budget has a geographical logic, and that its responsibilities are different, as the European Union is extending and constantly increasing those responsibilities.
We have managed a balanced budget. There was an intention to focus most of the effort on the structural funds, and we rejected that. The sacrifices have been balanced out between the obligatory and non-obligatory expenditure. Each side has made its own contribution to compromise. That is a good thing, even though it was no fun for anyone to have to do so.
We have affirmed our prerogatives. Thanks to the rectificatory letter and to the somewhat complex procedure, which is so deliciously a Community one, we have taken a modest but resolute step forward in the field of obligatory expenditure. I have heard some people raise concerns about this. Mr Giansily, my friend Mr Giansily, in particular. I am tempted to tell him it is later than he thinks. We will not really defend the interests of agriculture by rejecting calm and balanced conciliation procedures between the two institutions, and by hanging onto an absurd system in which authorities at loggerheads try to establish compromises each to its own advantage, that is, make up two halfbudgets drafted along different lines.
We have expressed our priorities. There are plenty of them, and the main one being the employment initiative. It is not to insult the European Council to say that, without the concertation which took place between the presidency and Parliament, the European Council of Luxembourg on employment would have been rather empty, and limited to a few solemn declarations. We brought the only truly concrete item to that summit.
I think we should be pleased about all that. The institutional triangle has, if I may dare say so, worked as a magic square. And if so, this is due to many people. Many complimentary things have been said. For my part, I have only one compliment to make, and that is a personal one, to Mr Jean-Jacques Kasel, an indefatigable, discreet, and effective hero in the Luxembourg presidency. To him, exclusively, I pay this personal tribute, but of course my thoughts clearly go to everyone else. My colleagues have been so prodigal in their compliments that I cannot possibly add to them.
A word on the ECSC. We have heard the rapporteur, Mr Giansily, giving us the benefit of an interesting experience. He went down the road to Damascus twice. This friend of Mr Madelin has discovered the virtues of compulsory levies, and this disciple of General de Gaulle has discovered the virtues of Jean Monnet. I am delighted about the second point, because I believe that there will only be progress in the European concept in my own country if we reconcile the traditions of both Jean Monnet and Général de Gaulle. For the rest, I have concerns, because I believe that Mr Giansily has forgotten Jean Monnet's essential virtue, which was his pragmatism. He has proposed us a levy which is unjustified. Why strike down one business enterprise, rather than another, with such a burden? He has proposed us a levy which is useless, as in all truth, one cannot see why there should be any need to make a levy at a time when the Commissioner explained to us that he had set aside the necessary funds in reserves to finance this operation.
Finally, he is proposing somewhat unrealistic expenditures. I heard preferential interest rate loans mentioned. That worries me. I am no friend of loans at preferential interest rates. I prefer securities on loans. I prefer venture capital. I believe it is possible to spend the amount that Mr Giansily wants to see spent without making extra levies and providing for extra input into the Resider and Rechar initiatives.
In this respect, the Commission has made an opening, and I would like the Parliament to seize this opportunity. In that way, ladies and gentlemen, we will turn that fundamentally fanciful notion of politicians - the ability to increase expenditure without increasing the tax burden - into reality.
The debate is closed.
The vote will take place on Thursday at 9: 30.
Progress in the areas of justice and home affairs
The next item is the oral questions by Mr Nassauer, on behalf of the Committee on Civil Liberties and Internal Affairs, to Council (B4-0915/97 - O-0108/97) and to the Commission (B4-0916/97 - O-0109/97), on the annual debate on progress made in the implementation of the areas of justice and home affairs - Article K.6, third paragraph of the EU Treaty.
Mr President, ladies and gentlemen, we are taking this oral question as the basis to discuss the progress made on cooperation in the areas of justice and home affairs during this past six months. We can now report to our total satisfaction that the Luxembourg Presidency has made progress. This applies not only to the formal cooperation with Parliament but to the subject matter also.
Mr President-in-Office, we are pleased to point out that you made it a general rule, virtually anticipating the rules of the Amsterdam Treaty, to listen to Parliament on action in the area of the third pillar. That is a good procedure. You are not obliged to do so by treaty or for any other reason. I think we have achieved some positive results from working together. We want to make a point of stressing and applauding that.
Our request would be that you impart your convictions to your successor, of whom we now have similar expectations.
No doubt there are still demands in this area. It would be better, for instance, if we conducted this debate on the basis of a report from the Council. Maybe this could be passed on as a suggestion also. Each time we study the catalogue describing such work, we find a wealth of topics where you never know exactly by the end of the half-year which direction they have progressed in or why they might not have progressed at all. This would be a fine opportunity for any Council presidency to describe its projects and their realization, while at the same time disclosing the obstacles that stood in the way of them.
Work in this area has become very complex. It covers issues such as the fight against trafficking in human beings, the fight against organized crime, protection of the Community's financial interests, the treatment of non-Community minors not in the company of adults, risk assessment and control of synthetic drugs, the fight against corruption, passport control at the external borders, and an issue extremely important in practice, namely agreement on the issuing of judicial and extra-judicial documents in civil and commercial matters.
Behind this very legal-sounding formulation hides a central problem of intergovernmental cooperation under the third pillar, that is cooperation in the fields of justice and home affairs. The great task facing us here is the construction of a European judicial network, that is to say an area of European jurisdiction. We have become accustomed to trade operating without borders where economic activity is concerned, under the single market, but the legal instruments protecting trade stop at the national frontiers. That is bad for Europe's citizens and bad for the consumers. Moreover, it is hard to understand why a ruling of the Local Court in Kassel cannot be issued directly to a French citizen by this court, with the result that the judgement is able to be executed immediately.
We need this, and it is feasible within this framework. This will be the task in the coming period, even if you bear in mind that work in this field is likely to change permanently with the ratification of the Amsterdam Treaty. While initially the same procedural rules will apply, the Council will decide unanimously and Parliament will be consulted. Yet, following ratification of the Amsterdam Treaty, there will be a common legal base in the areas of asylum, immigration and police collaboration, and the process of inter-state cooperation we are experimenting with now will not apply any longer.
There will be questions to deal with here as well, Mr President-in-Office. I will just mention one. Currently the national parliaments act in controlling their governments. Once there is a common authority, the relevant areas like asylum and immigration will pass from national control without arriving under the full control of this Parliament, since we will only be consulted and not enjoy codecision. This is going to give some constitutional experts a real headache. That is why we are advising in no uncertain terms, Mr President-in-Office, that the earliest possible use be made of the opportunities for introducing majority voting and codecision to this Parliament.
There are many individual aspects that we would like to see encouraged. We need to prepare for the incorporation of Schengen. We need to legislate for a common right of asylum. And we want to continue to develop Europol into an effective unit, regardless of particular differences, which is subordinate to the control of a European Commissioner, the legal control of the Court of Justice and the parliamentary control of this Parliament. At the same time we would prevail upon you to assist us, Mr President-in-Office, in view of our excellent understanding with you hitherto!
(Applause)
Mr President, Ladies and Gentlemen, we have, in the shape of article K.6 of the treaty, a fine tradition, under which every year we draw up a balance sheet, as part of the third pillar, of our actions and achievements in the field of justice and home affairs.
I shall first say, Mr President, that I appreciated the intervention of Mr Nassauer, one of the specialists in this field in this Parliament, and who indicated a number of paths which we should take rather seriously over the forthcoming months or years, as these are paths which are perfectly realistic, and which should take us towards more tighter and more loyal cooperation between the Council and the European Parliament.
I would also, Mr President, like to say that I am here drawing up a balance sheet of 1997. This is not a balance sheet of the Luxembourg Presidency, as this balance sheet also includes the Dutch Presidency. The Dutch Presidency was concerned with the drawing up of the draft Treaty of Amsterdam, and I believe that their work was well done. It was then the job of the Luxembourg Presidency to implement and anticipate on a number of provisions of the Treaty of Amsterdam. I welcome the fact that your Parliament has followed in our wake.
I had asked all my colleagues to act as if the logic of Amsterdam already applied, and everyone has done so. I can say, Mr President, directing my remarks to Mr Nassauer, to Mr Schulz and to all the other speakers, that finally, the British Presidency, set to follow on from ours, and the Austrian Presidency, which will follow on after, are both going down the same tracks, and adopting the same modus vivendi that we had agreed on in the course of these last six months. All were most keen to do so. Your Parliament lost no time in reacting positively to our offer, by giving us its timely opinion on a number of projects and common actions, which the presidency has put before you, the results finally being very encouraging.
The Luxembourg and Netherlands Presidencies focused on a number of special areas. The first of these was the fight against organized crime. Boosted by the Amsterdam timetable, thirty-three points were ascribed well defined and precise deadlines for completion. We, too, naturally had to comply with this timetable. I believe we have done so, and found political agreement on joint action setting up a European legal network. We have done so by putting the finishing touches to the joint action under which international instruments will be evaluated other than on a national basis. It is not enough to adopt a convention, we still need to know whether everyone is ready to apply it out in the field, as the law lays down.
We have done everything, and I repeat, everything to finalise the action which makes it possible to bring those involved in organized crime to justice. We were not successful. I must admit that I am extremely disappointed, because our Parliament is right to insist, and constantly and always insist, on the need for a common definition of organized crime. How can we combat organized crime in the European Union, if we cannot, between Member States, agree on the same language and the same wording, the same definition of organized crime? We were all ready to do so, Mr President, but one Member State, one only, prevented us from going ahead and agreeing.
I shall also say, Mr President, that we have made considerable progress in the field of police cooperation, by which I mean Europol. Five Member States, at this time, have already ratified the Europol convention. There are ten remaining Member States who should do so in the months to come, and no later than February, for Europol to be operational in July. We have introduced most of the regulations which will be the basis of the new institution of Europol, and we have good hopes of seeing the convention finalised and ratified by the Member States between now and the beginning of next year.
We consider, and I personally consider, the adoption of the Naples II convention as the jewel in the crown of the Luxembourg presidency, and I shall say why. This convention involves cooperation between customs administrations, which should give the customs authorities the necessary and sufficient instruments to effectively combat illegal traffic in alcohol, cigarettes, drugs, psychotropic substances, weapons, munitions, and nuclear material. This is an instrument which should provide a qualitative leap forward in the cross-border fight against organized crime.
But this is not enough. We shall also be moving on to the adoption, to the political agreement of the Brussels II convention. This is the first time that in the area of judicial cooperation in the civil field, we have gone beyond the field of patrimonial rights and extended our competencies to the matrimonial domain. This is an extremely important development for our fellow citizens, as here we are dealing with divorce, separation, annulment of marriage, custody of children, and decisions which require recognition and performance in all Member States. Here, too, we finally approved a convention which is of vital importance for the community of law which we aspire to. I could cite still further examples.
I must draw your attention, in the drugs field, to a number of achievements, and more particularly, and this is a first, to the results of the first informal meeting between ministers of justice and ministers with responsibility for the drugs dossier, who have discussed the adoption of a more consistent and pragmatic approach in the field of combating drugs trafficking. I cannot say that this meeting was a tremendous success, but it had the merit of enabling discussion, in a fully serene and objective atmosphere, of the problems which are the joint responsibility of the ministries of justice and the ministries of health, although viewpoints, when judging these matters may differ. It is clear that ministers of justice tend to place a greater emphasis on the aspect of repression, whereas the ministers of health are clearly above all concerned with prevention. Even so, we successfully reach a minimum consensus around the table.
I can tell you why I believe this discussion was extremely useful. It should, incidentally, become a guideline for the ministries of justice and of health over the next few months and years. The ministers agreed on the fact that a person with a drugs dependency problem was basically a sick person. These are men and women who require assistance, who ask for help, and not for punishment. We agreed in saying that, in the final analysis, it is important to put as much emphasis on the preventative aspects in the fight against drugs, as on the repressive aspects.
Here, Mr President, is a very brief balance sheet for this year. Brief as it is, it shows that this was a year which stands out from previous years, as honourable members will understand. This year was, in my opinion, an extremely useful one in the field of justice and home affairs. We made considerable progress in a number of fields, such as the fight against organized crime, police cooperation, judicial cooperation in criminal matters, and judicial cooperation in civil matters. We also enriched and intensified our dialogue with the eastern and central European countries and with Cyprus, and laid special emphasis on the evaluation of legal instruments, in accordance with the Copenhagen criteria. However, you will see, Mr President, that negotiations with the central and eastern European countries will certainly be extremely difficult in terms both of the third pillar, and of the evaluation of the instruments that I have just referred to.
Mr President, I believe that we have worked honestly. Clearly, we have not done everything hoped for, but at all events, the achievements of a presidency are measured by the success of the subsequent presidencies. Here too, and once again, I would like to thank you for giving me the floor. I would above all wish to thank the Parliament and the honourable Members of the Committee on Civil Liberties, the Committee on Legal Affairs, the Committee on Institutional Affairs, and the Committee on Budgetary Control, as we have also accomplished a great deal in the field of the protection of the financial interests of the Community, and in the field of corruption. And I would like to thank all for their commitment and their availability, when serving a cause of common interest to the Council and to Parliament. Here, I am talking about our determined fight against organized crime. Security, Mr President, and immigration, are subjects of the greatest concern to our fellow citizens. We therefore have to meet their expectations and their interests, as these interests are legitimate, and should also be a cause of concern to us, for the credibility of the work we undertake depends upon it.
Madam President, questions under the third pillar have moved increasingly into the centre of the European debate, and rightly so. It is a matter of increased security and safety for citizens. If we are to be able to bring about free movement of people, we also have to be able to cope with the problems which go with fugitives, with organized crime, with the drugs trade, with fraud, corruption and trafficking in women and children. We must create a more efficient cooperation between our countries.
This year has been characterized by work on the Amsterdam Treaty and on the enlargement of the Union. The European Union is facing a task of historic proportions. The new democracies in central and eastern europe and in the Baltic which have thrown off Communism are applying to join the Union. For them, as for the EU's current Member States, the crux of the matter is to build a cooperation in order to ensure peace, stability and democracy.
The challenges in the area of the third pillar are large within the existing EU. They are also very large in the applicant countries. These questions are very much in focus. We have different experiences in the EU and in the applicant countries, but the problems we face are fundamentally the same. Organized crime affects us all. Let me give an example: Trafficking in women and children is an important political question in the EU. It is now also beginning to be recognized as an important question in the applicant countries too. It is their young women who are affected. Another example is that drugs smugglers use applicant countries and transit countries in their business. The applicant countries now recognize that this also leads to a domestic market for drugs.
We do not only have common interests, but also a shared responsibility. For our part this involves living up to the pre-accession strategy. For applicant countries it involves introducing the acquis communautaire in the field of justice and home affairs.
We have put a lot of time into drawing up the Commission's opinion for all the applicant countries. At an early stage we pointed out that questions of justice and home affairs would require a lot of time and effort in the preparations for enlargement. This may appear obvious. If organized crime is allowed to spread, it will make inroads into democracy. If the democratic institutions fail to implement and monitor laws, people will lose confidence. That will affect the countries' economies. People who invest want to be able to rely on the judicial system. It is fundamental for membership negotiations that the applicant countries adopt the Union's "acquis communautaire' , which requires stable judicial institutions.
During the spring we spent a lot of time arguing for our points of view in the government negotiations before the Amsterdam meeting. As far as the third pillar is concerned, the Amsterdam Treaty represents a large step forward, although we would, of course, have liked it to have been even larger.
During the year, apart from the work in these two key areas, we have also taken a number of special initiatives. We presented a proposal on temporary protection, which we debated in this House in October.
Our starting point was that people with temporary residence permits should have the same kind of protection regardless of the Member State which they were in. We have also put forward a draft convention on rules for admission. The background was quite simply that we had a number of resolutions which we wished to combine in a single instrument with similar rules with regard to labour, sole-traders, students, post-graduate students, family members and immigrants who are permanently resident in the Union.
During the year I also presented a communication on the carrying out and recognition of civil judgments which to a certain degree corresponds to the problem about which Mr Nassauer is asking, i.e. that it currently takes too long and costs too much to have a judgment carried out in another Member State.
As Mr Fischbach said, synthetic drugs are spreading like wildfire among young people around Europe. The drugs are designed to avoid legislative bans, and the authorities are sometimes forced to hand back confiscated drugs quite simply because we have not had time to put them on a list of banned substances. It currently takes around two years to get a new drug onto the UN's lists of banned substances. That is of course not acceptable.
When I saw the extent of this problem, I gave my departments the task of carrying out a proper analysis of the situation. We finished the analysis in January and then drew up a communication to Parliament in May. As you know, we have proposed a system for the exchange of information which would make it possible for us to quickly warn each other when new substances come onto the market and to share experiences and analyses. We must also develop methods to ban new chemical drugs more quickly. The Council of Ministers gave its support to this in June.
As far as the fight against drugs is concerned, we have a cooperation which works well with both the European Parliament and the presidency. The Commission has also become deeply involved in anti-drug activities outside Europe's borders. This applies to North Africa as well as South East Asia and Latin America. I can mention that as recently as last week we took part in a meeting in the Dominican Republic on the implementation of the plan of action to combat drugs in the Caribbean which was adopted in Barbados in May 1996.
Madam President, trafficking in women was the subject of a special debate in the plenary session here yesterday when the Waddington report was on the agenda. As I said then, we are already in the process of seeing how we can follow up the plan of action. As far as the sexual exploitation of children is concerned, we are in the process of drawing up a communication which takes an overall view and which will propose, among other things, a joint European register of missing children.
During the year we started the Daphne programme which is aimed at voluntary organizations which work with women and children who are victims of violence and sexual exploitation. We have encountered a lot of interest, but have only been able to support a fraction of the projects which have been submitted to us. We now hope that through the individual projects we shall gain experience and knowledge which can also be of benefit to others. All the Member States of the EU are now involved in projects in one way or another.
We have also worked hard to implement four multiannual programmes, Sherlock, Grotius, Stop and Oisin. Quite recently the Commission presented two more multiannual programmes, Falcone and Odysseus. Odysseus is aimed at strengthening the practical cooperation between those who work on false documents, border controls and asylum and immigration questions.
Madam President, when the question is asked, on what area should the European Union concentrate, a majority of those questioned answer that it is fighting organized crime, drugs and violence. That is what concerns people today. They expect us to make real efforts to protect their personal freedom, safety and security. The Commission is playing an active role in the work on the Union's plan of action for the fight against organized crime. The Commission did so before the summit in Dublin and continued to do so both before and after the summit in Amsterdam. It is gratifying that the Council of Ministers has supported the fact that the Member States and the Union's institutions are together putting power behind the promise to make the fight against organized crime effective. However, reality speaks for itself. In the EU we have 15 different legal systems, different definitions of fraud and major differences in rules for banks and finance. Organized crime exploits this situation. That should make greater demands on increased cooperation and greater effectiveness in the Union's fight against crime.
To increase the opportunities for effective cooperation, I have put forward a proposal for a joint measure, the socalled Falcone programme, which is aimed at increased cooperation between those who work in the field with policing and legal questions in this area.
It is obvious that the fight against organized crime and corruption is an important element in the forthcoming membership negotiations with the countries of central and eastern europe. The plan of action proposes that a special cooperation pact against organized crime should be entered into between the applicant countries and the Member States of the EU. Together with the Presidency, the Commission is now in the process of studying what shape such a pact should take.
Several times I have complained, as the rapporteur does, that many conventions in the area of the third pillar have still not entered into force. These include Europol, the Convention on extradition and the Convention on the protection of the Community's financial interests. I would be grateful if the Members of the House also helped us, as the President said, to at least get Europol in place for 1 July next year.
As I mentioned initially, the Amsterdam Treaty means that cooperation on justice and home affairs is being raised to a new level. It contains a five-year working programme on how border controls, immigration and asylum issues and civil rights shall be integrated into the first pillar. That also includes the matters currently covered by the Schengen Agreement. Cooperation in the area which remains within the third pillar, that is, the police, customs and criminal law, will be developed through framework decisions, among other things. We are going to continue to work with the instruments we have through the Maastricht Treaty. At the same time we are of course preparing ourselves for the day when the Amsterdam Treaty enters into force.
I think we need a proper overview of the consequences of the new treaty with regard to questions of justice and home affairs. I have therefore set in motion an analytical study which I intend to present to Parliament and the Council of Ministers in the form of a broad communication. I hope that, in the same way as a White Paper, it will serve as an important basis for a thorough debate on how we shall realize a free, safe and just Europe.
With that I would like to thank the Committees here in Parliament, with which we in the Commission work intensively, for a good cooperation during the year. I would also like to thank the Presidency for the successful achievements we have succeeded in bringing about, in spite of everything, during 1997.
Thank you, Commissioner Gradin.
The debate is adjourned to 3 p.m.
Welcome
Before we move to the vote, I would like to make an official welcome. Ladies and gentlemen, we are honoured to have with us today in the official visitors' gallery the family of Miguel Angel Blanco, the young town councillor from Ermua in Spain's Basque region who was kidnapped and murdered by ETA terrorists in July of this year.
(Prolonged applause) As you will no doubt recall, the death of Miguel Angel Blanco sent enormous shock waves not only through Spain but through the rest of the European Union. The European Parliament was not immune to this feeling, which applies to all other victims of terrorism, and sent a delegation to Ermua as an unequivocal show of solidarity. The Mayor of Ermua and the leaders of the parties represented on the town council are accompanying the family. I would like to welcome you all most sincerely, as should be clear from the applause you have received in this House. Thank you very much for coming!
Votes
The obligation to display the price of an article per unit of measurement is, of course, a commendable one, and can only contribute to better consumer information.
In the light of the ever more extensive range of products offered for sale, Mrs Oomen-Ruijten's report goes in the right direction, which is toward educating Europeans in the practice of comparative consumerism. However, given the principle that too much information is harmful to information itself, we must remain vigilant with regard to any excesses potentially arising from such measures.
At the time when this report was examined by the Parliamentary Committee on the environment, I had occasion to draw my colleagues' attention to the problems raised by prices on a per litre basis, with regard to wines and spirits. What possible interest can there be for a consumer to know that champagne or whisky costs so much per litre, when the bottles in which they are offered for sale contain 75 cl or 70 cl? Price comparison can be read directly from the price label on the article itself.
I think it is quite unnecessary to overload a label with extra information which is of no greater value than the unit price of the article itself. I would therefore ask for the unrestricted application of the provisions of article 10, ' maintenance of the most favourable provisions.'
With this single reserve, I approve the report of Mrs Oomen-Ruijten. A simpler and more flexible directive is essential both for the consumer and for the retailer.
I welcome the conciliation agreement with the Council concerning arrangements for the dual pricing of goods during the transitional period for the introduction of a single currency. The decision will result in the price of goods being displayed in both the national currency and the euro, including the price per unit, per kilo or per litre as appropriate.
The exemption of small shopkeepers also displays common sense. Small shops will be given six years to comply with the directive. Obviously, as these small shops sell everything, it would have been an unacceptable burden to have asked them to put the unit price on products also.
These measures are practical and will help consumers better understand the operation of the single currency.
Raw tobacco (A4-414/97)
The Swedish Social Democrat Group has abstained from voting on the amendment of this regulation because we do not think that any agricultural aid should be given to tobacco growing at all.
The introduction of the single market and ensuing liberalisation have considerably increased the degree to which some fields of our economy are exposed to international competition. Tobacco production is in its own right fully part of the European agricultural economy. As part of this framework, it requires all our attention. Likewise, it must be treated independently of the dossiers dealing with combating tobacco dependency, which will be dealt with tomorrow by our Assembly.
As a medical practitioner, with responsibility for an ear, nose, and throat hospital department, I daily deplore the ravages occasioned by immoderate consumption of tobacco. Even so, the European farmers cropping tobacco should not be those on whom the financial burden of decisions fall, especially as compared to their American or Asian colleagues. This has not been the case until now, as this business has continued to be protected.
This is why I approve the one-year extension of the regime in force, pending an overall reform of the common organization of the tobacco market. I am also in favour of applying an emergency procedure in the allocation of quotas for the 1998 harvest.
The single premium regime, as it exists today, is welcomed by the majority of producers, who are a not inconsiderable haven of employment opportunities in these difficult times.
Consequently, we should ensure the guarantee thresholds first, before subsequently envisaging a new basis of operation more consistent with world market prospects, and efforts to reduce the unwanted consequences of tobacco dependency.
I will therefore vote in favour of the proposal as now put forward by the Commission to the European Parliament.
I have voted against this proposal to extend the regulation concerning the common organization of the market for raw tobacco. The reason is mainly that I consider aid for tobacco growers to be absurd, since at the same time the EU has a programme to prevent the harmful effects of smoking. We know that thousands upon thousands of people die every year because of tobacco smoking and that the healthcare costs to take care of the people who are ill because of smoking are astronomical. The EU's support for tobacco growing should therefore end entirely. Aid should instead be provided so that those who grow tobacco can convert to other farming.
The alarm bells which we in Parliament have heard, including the latest annual report from the Court of Auditors, show quite clearly that the EU's policy in this area works very badly. Among other things, the internal control systems do not work. Fraud is also commonplace. I do not therefore think it is sensible to continue with this policy.
The Danish Social Democrats in the European Parliament have today voted against the Community arrangements for untreated tobacco being extended to cover the automun of 1998. We do not believe that the tobacco which is cured within the EU should be subsidised for the following reasons: first, it is immoral for it to be exported, as it fails to meet the EU's own standards, and secondly, we believe that it is hypocritical for us to spend ECU 11.2 a year on fighting cancer while at the same time supporting tobacco curing through market arrangements. Instead, we are in favour of shifting production in these areas to other crops and in this way protecting the people who are dependent on this crop at presence, and for whom it is their basis for existence.
Andersson report (A4-313/97)
The main thrust of the report on the future organization of work is good. Issues should, as far as possible, be sorted out in a decentralized way by agreements between the parties in the labour market, so-called partnership by agreement, which means that the parties themselves decide at what level the agreement is concluded. There is no reason, however, to draw the European Commission into the partnership as suggested in the report. Nonetheless, I voted for the report.
I am voting against the Andersson report. The clear agreement between the views in this report and the Commission's Green Paper merely confirms my view that the majority of the European Parliament fully share the Commission's views on how the future European labour market is to be organized. Although the report contains much which is good, the only parameters for success in the Andersson report are quantitative growth and increased profits. So the report simply glosses over the negative effects which the proposals in the Commission's Green Paper would have, such as the adverse effects which introducing an annual working hours standard would have for employees' family life and their social life as a whole.
I think it is unacceptable that the Andersson report should demand that the Commission get involved in an Eu-wide regulation of national labour markets (point 1). It does not make it any more acceptable that the report refers to the importance of the European partners on the labour market in this respect. In fact, this would mean that the national trades unions and employers' associations would be bypassed when it comes to their members' interests, and that large parts of the labour market would come under EU legislation.
My aim is to support those circles in the Danish labour movement who want to hold onto the principles of retaining the right to negotiate freely amongst the parties on the labour market at national level and who want to work against any kind of EU involvement in agreements. The same circles in the labour movement fully support broad international labour cooperation, which is a view which I also share. In view of this, I am abstaining from the report.
I warmly welcome this Green Paper and the rapporteur's work on it. I hope that from discussions around this document, concrete actions will emerge. Having experienced frustration last year when the previous British Government opposed a flexible EU policy on working time, I am glad to say that our new government is playing a leading part in such debates.
British Labour Members like myself are glad to see the rapporteur stressing lifelong learning as a policy to support at EU level as our government does at home. He is right to emphasize the need to tailor policies to suit different people - in Britain for example our Chancellor has announced a massive increase in childcare, helping parents move from welfare into work.
We can all learn from best practice in other countries. Where both management and staff dare to be flexible, to manage change rather than be its victims, the more secure all our economic futures will be. I hope colleagues will back this report and move the debate on, to generate new ideas and share best current practice on the organization of work. This can be a useful spur to national governments preparing their employment action plans for the Cardiff Summit next year.
The question of creating new forms of job organization given the current ongoing social restructuring touches three basic dimensions:
the dimension of a new division of labour in view of steady rises in productivity and efficiency, that is to say not only between paid labour and other forms of socially necessary work, and between men and women along with that, but also between the employed and the jobless; -the dimension of the new opportunities for dismantling hierarchies and extending individual or collective areas of responsibility in employment as an essential element of working life, which new technologies and management strategies make possible today; -the dimension of a more flexible and product-wise arrangement of immediate working processes in all areas of production and service.Mr Andersson's report is primarily concerned with the third dimension, which largely addresses the interests of the wage and salary earners. This is entirely positive, but does not really go far enough. In view of the urgent problem of mass unemployment, it is necessary to tackle also the reorganization of work in the first two dimensions referred to. We hope that the debate will continue and be extended - especially via the EU Commission, which might discover new ways to overcome certain obstacles still affecting the whole question of a European employment and labour policy.
Waddington report (A4-372/97)
Madam President, I welcome the Waddington report as a thorough, coherent response to the Commission communication on trafficking in women for the purposes of sexual exploitation. It is very difficult to believe that such slavery still exists in this day and age, yet we read that trafficking in women is actually on the increase according to the International Organization for Migration. This makes it all the more important for the European Union to have a coordinated strategy to combat it. The Commission has estimated that half a million women a year are being trafficked although the true extent of the problem is unknown because of the secretive nature of the trade. The high profits and the low risks generated from trafficking encourage the perpetrators to supply more and more women for sexual exploitation in the European Union. Many of these desperate women are poor and vulnerable, marginalized from their own societies, who believe that life in another country will be rosier - an escape, a new start.
It is therefore essential that there be a multi-disciplinary, transnational European approach to this problem. It is very encouraging that Member States have recognized that trafficking is a violation of human rights and they have a common interest in fighting it. It is also encouraging that the programmes Stop and Daphne are in place. However, there is a strong need for increased funding for these initiatives and I call for 1999 to be announced as the European Year against Violence against Women for this will be a further encouragement to increase those budget lines.
Finally it is important that women's status in society today is included in the European Union's enlargement negotiations, especially as the central and eastern European countries have quickly become the new breeding ground and easy access areas for trafficking in women and for women being brought into the European Union.
The huge increase in the trafficking of women is resulting in many thousands of women from the poorer regions of the world being subjected to sexual slavery. These unfortunate victims come from Latin America, the Philippines and the countries of central and eastern europe. They are often illiterate and uneducated and are directly recruited from small towns and villages with the promise of a lavish or well-paid job in Europe. Once they arrive in Europe they are at the mercy of traffickers who confiscate their passports and force them into prostitution.
I welcome the fact that this issue has come within the remit of the Europol drugs unit. However much more needs to be done. There must be better coordination of police information and laws and sentencing policy need to be harmonized across the EU.
Those that ply this evil trade must be severely punished. Once caught they should serve long sentences on a par with those convicted of major drug-trafficking offences. The penalty must fit the crime.
We have today voted in favour of Waddington's outstanding report on the trade in women. We have done so even though it demands ratification of the Europol convention and extend the scope of the coming European information system (EIS). Europol is one of the many stages which have been taken towards a United States of Europe. Trans-border police cooperation is always essential, but there is absolutely no reason to make it international. The same applies to the EIS and all the Schengen work. We accept the need to act in respect of the trade in women, but we believe this should be done at intergovernmental level.
The Danish Social Democrats in the European Parliament have today voted in favour of efforts to assist women who are victims of the trade in human beings. This is a kind of slavery in which women from non-Member States are transported to the EU to be exploited, either by being forced into prostitution or through forced marriages or other work situations involving sexual exploitation. These women are often in a highly unfortunate and vulnerable position. It is therefore important that efforts be made both to help the victims and to combat the trade in human beings. This is an international problem, and so it is important that the Commission should take the initiative. Member States should cooperate on research and education, exchange information and experience etc. We must combat the trade in human beings, and the most effective way of doing this is to act together.
The report illustrates some of the more dramatic dimensions of the problem. However, it does not succeed in the end in getting to the root of the basic causes that have given rise to this scourge of society and have helped it to burgeon. Nor does it put its finger on who is really to blame for this present day slave trafficking. For this reason, although it makes some interesting recommendations, it fails to put forward any recommendations which would lead to a fundamental and complete eradication of the problem.
It is perhaps more painful for "civilized' countries to acknowledge their massive responsibilities for the economic and social collapse of entire countries, in the service of enormous European and multinational economic interests, leading to the degradation of an entire people. The same law of the marketplace which acts against the dignity of citizens and workers in our own countries, has transformed other countries, in Europe and the Third World alike, into booty and merchandise. It has created a "paradise' of laws of the jungle enabling all-powerful international organized crime to act with impunity, trading in the dignity and in the very lives of human beings.
The way to tackle the problem is not through the imposition of severe punishments and through suppression with the assistance of Europol, which in the end only impact on the victims themselves and do not strike at the allpowerful and flexible circles of organized crime. At the same time the Schengen Agreement is closing in around the immigrants, the victims, depriving them of basic rights and leaving them exposed to the mercy of lawlessness and the crime which turns this into profit. The way to tackle the problem is through securing and safeguarding the rights of immigrants, through the provision of reception services and basic living conditions. Even more so, it is through the development of relationships of mutual, equal and profitable cooperation with third countries. It is through the growth of their economic base, which has been destroyed by the predatory exploitation of developed countries, enabling their citizens to work and to live with dignity in their homelands.
(The sitting was suspended at 12.55 p.m. and resumed at 3.00 p.m.)
Progress in the areas of justice and home affairs (continuation)
The next item is the continuationof the debate on the oral questions from the Committee on Civil Liberties on the annual debate relating to progress in the area of justice and home affairs.
Mr President, please forgive me for commenting on the order of business at the start of this debate. Yet I cannot avoid making two critical observations on the procedure for today's debate, and I address my remarks to you, Mr President, together with a request.
For the third time in succession now we are experiencing how the debate on the success of cooperation in the area of justice and home affairs has been placed on the agenda in such a way that what occurs is what happened this afternoon, namely that we had to interrupt the discussion to make way for our important votes. That is not good for the debate. I would ask you to find another place on the agenda for such a central issue, which allows us to discuss this in context.
I have a second request to make, Mr President, together with another critical observation: I am very grateful to the Commissioner, Mrs Gradin, for concluding her speech this afternoon. I would not have brought my speech to a close in her position, for the way in which this House thinks it can treat a Commissioner is unacceptable! I say this particularly for our benefit, ladies and gentlemen, and would ask every one of us present here today to ensure in the groups that we do not ruin our reputation. You cannot treat a Member of the Commission in this way with such an important debate! I urgently request that we refrain from doing so in future. If discussion is taking place at lunchtime - on this occasion Mrs Gradin was the victim; normally it is other people, either speakers or representatives from the Council or Commission -this is intolerable. No-one ever listens. That is disgraceful for the Parliament of Europe! I would therefore entreat you, Mr President, to make this a matter for discussion in the Conference of Presidents. Thank you!
I should like to respond briefly to your two comments, which amounted, in fact, to a lengthy critical speech, and I shall certainly take note of, and transmit to the Conference of Presidents, your comments on the fact that the debates on this subject have been interrupted for the third time by the midday break. But I would also reflect back the criticism to you, particularly regarding the failure of speakers to keep to allocated speaking times, which has led to our being unable to keep to the planned timetables.
Furthermore, I apologize profusely to the Commissioner for the rumpus a moment or two ago, but we do not really know how to control the House when it is coming into session. This is a recurrent problem, and I shall certainly inform the Conference of Presidents.
Mr President, just one sentence. To give more weight Mr Schulz's remarks, I would like to say that the PPE strongly supports every word he has just said.
Thank you, Mrs Reding. All these comments will be transmitted to the relevant authorities.
I would ask you to keep to the allocated speaking times, which will avoid putting ourselves in a difficult situation.
Mr President, I also back up the colleagues who have just spoken.
I would like to begin by thanking the rapporteur who has accepted a great majority of the amendments that I proposed in the Commission on behalf of the Socialist Group.
Consequently, the motion before us, with the exception of one paragraph, has our complete approval. I consider that there are two ways to deal with the annual report. The first approach would be to match the advances achieved to the expectations of the citizens whom we represent. From that point of view - and I shall return to this - there is a yawning gulf between these expectations and reality. But we can also measure changes compared to the previous year. This is more realistic, and less discouraging. This is what we did when we noted that the Parliament was now better informed and more often consulted, in accordance with article K6.
The over-restrictive application of this rule was the first of our earlier criticisms. We appreciated the fact that the Luxembourg presidency undertook to implement article K, paragraph 11, of the Treaty of Amsterdam early, for it lays down the obligations of the Council and of the Commission unambiguously with regard to the Parliament. Mr Nassauer emphasized this, this morning, and the President of the Council returned to it, and I thank him.
We also note progress in the choice of decision-making approaches, which are closer to the treaty, particularly in the area of joint action. Our satisfaction in this respect is not total, however, as the list of the decisions of the Council also includes far too many resolutions which are not subject to our oversight. Here, I mean, for example, the resolution on marriages of convenience, which was drafted in a totally opaque manner by the 'migrations' group, without any information to the Parliament at any time, and therefore still less any consultation. Here, however, was a document with substantial consequences, involving the right to live in a family situation. There is cause for surprise at the adoption of a restrictive document on a subject which was not shown on the Council's programme, at a time when the convention on the harmonization of rules in the immigration field, announced by Mme Gradin last year, has not seen the light of day.
Furthermore, as a general rule, we believe that the Council and the Commission do not give the necessary attention to the fields of asylum and immigration. While we rejoice in the Commissioner's initiative relating to temporary protection, we regret that the draft of the harmonization of procedures for granting refugee status and subsidiary protection - although in the Council's programme for a considerable time past - has not even begun to be implemented.
In short, we note a number of areas of progress, but remain extremely critical on the slow pace of such progress, which does give European citizens the impression that, in these sensitive areas, no progress is being made at all. This is true - and I am simplifying to the point of caricature - for the free circulation of persons, which is a subject of endless, serpentine complications. This is also the case for the European legal space. This was already the major priority of the Spanish Presidency in 1995. Even so, it is turning out difficult to give shape to this legal space. Of course there are advances in our thinking. Concrete proposals exist. There is no doubt about that. The recent reports from our colleagues, Mrs Cederschiöld, Mr Orlando and Mr Bontempi prove that. But progress is so timid, and the deadlines for implementation so long, that a wide avenue is open to the demagogues always on the look-out for whatever affects European credibility.
In this respect, I admit I was shocked by a defamatory advertisement published by the Europe of Nations Group in the French press, under the heading: Leave the big international criminals alone - Europe does not want to do anything about them, anyway. It is interesting to note that those who are so ready to denounce the powerlessness of Europe are also those who are the most determined to deny Europe the resources it needs to be effective, by rejecting any new powers transferred to European institutions, and digging in their heels on unanimous voting, which we know is a powerful weapon of paralysis of decision-making - as the President of the Council has just emphasized in his morning speech. And all this, of course, in the name of a narrow and restricted national sovereignty, which goes right against the principles that it is claimed to defend.
The two hundred magistrates meeting in Brussels last week, in the wake of the Geneva appeal, were right to point out the slow and sluggish pace of change in setting up a single Europe for legal affairs, which is completely at loggerheads with the festering sores of an archaic concept of national sovereignty.
Unfortunately, there are few chances of any real changes prior to the coming into force of the provisions of the Treaty of Amsterdam relating to the new procedures, and this promises many further years of rather uninspiring annual assessments!
Mr President, the Luxembourg presidency has innovated. In order to reinforce parliamentary control in the field of combating crime, political asylum, free movement and so on, it decided to introduce the new rules for the Treaty of Amsterdam early and to consult the European Parliament, well before the ratification of the treaty made such consultation compulsory. In doing this, the Luxembourg Presidency has really served the cause of transparency and democracy in Europe. And it deserves our gratitude!
The Luxembourg Presidency also wished to innovate in other fields. It wanted to take important decisions so that Europe should be better able to combat international crime, trafficking in men, women, and children, illegal immigration, the plague of paedophilia, and much more besides. The presidency wanted to give substance to the wishes of the citizens in terms of concrete and effective measures, so that free circulation benefits the honest, and not criminals of all kinds. Alas, all this great effort and positive work has in so many cases been reduced to nothing by certain member countries, who have taken advantage of the compulsory unanimous vote required in the third pillar, to stand in the way of important dossiers.
This should be said loud and clear. If essential measures to combat terrorism and organized crime cannot be successfully completed, the blame lies with certain member countries, who take the common interest hostage in the satisfaction of obscure national interests. This is a pure and simple abuse, and it is high time, Mr President, that this should stop, as the only people to profit from such manoeuvrings are those working in the Mafia and other criminals.
In spite of that, the Luxembourg Presidency has successfully moved ahead on important dossiers, and my colleagues have already mentioned this. The Luxembourg presidency would have had more to record on the assets side of the account, and if it has been unable to do so, it is certainly not the fault of Marc Fischbach, the excellent president in office, but rather more the rule of unanimous voting, which has once again demonstrated its harmful effects.
Mr President, Mr President of Council, ladies and gentlemen, we too are highly satisfied with the work carried out by Mr Nassauer and we note with satisfaction that Parliament is starting to be informed and consulted to an increasing extent, and this is very important to us. Although we still have a long way to go in this sector, we think that Parliamentary control over such delicate issues, involving the heart of national sovereignty, so to speak, is of vital importance, particularly with regard to Europol, with regard to the Court of Justice, which we have to bring into operation as soon as possible, and, in general, obviously with regard to personal data on citizens. It is on these two words - freedom and safety - that the future of Europe depends: the freedom of the citizens, freedom of movement, which obviously cannot be called into question by the very important and increasingly difficult fight against Mafia gangs and crimes of all kinds. The future of our continent depends on this!
Mr President, progress has been made in the European judicial policy during the past year. It has been mentioned that the Dutch Presidency has partly put into effect the Treaty of Amsterdam. During the Dutch Presidency the action plan against major crime was developed. Luxembourg has decided to consult us on all motions for a resolution, and the European Commission, Commissioner Gradin, submitted an initiative in this House for joint action with regard to the temporary protection of displaced persons. Good things, therefore, during the past year. But the liberals do not think this makes us well-off. Because the shortcomings in the justice policy are still there in abundance. Hardly any treaty agreement, and it says so in the papers, has been ratified by the Member States; this includes the anti-fraud agreements, the Europol agreement, etc. May I put it this way to Commissioner Gradin: the European Commission is economical with its right legislative initiative. Yes, the Commission, Commissioner Gradin, says informally, we do not have enough staff. No, the President says, that is no excuse. Because too few staff in this sector of the European Commission shows that evidently too little priority is given to this policy area. So it is all going too slowly.
What might happen and what should happen in the future? In the future there should be a strong coalition between the European Parliament and the European Commission, and in the future we should put pressure on both the European Council of Ministers of Justice and of Internal Affairs together. This is necessary. There is enough to do. Mr President, I conclude by calling on the forthcoming British Presidency to show that Labour can pursue a better European justice policy than the Conservatives.
Mr President, cooperation in the field of justice and home affairs is certainly a delicate subject, as it affects an essential component of the sovereignty of Member States. In this field of competency, the action of the Union can only and should only be subsidiary, and relate only to criminal actions or public order offences which are really transnational in nature. This is a requirement for efficiency. But rather than dream on about a common European legal area, which is in fact an extraordinary conception of an overbearing centralized European state, we would be closer to combatting organized crime, or illegal immigration, if we were to set up interstate cooperation, and make the court decisions taken in each one of the Member States immediately enforceable on a reciprocal basis, and to conceive of transnational procedures that would be based on the proposals of the judges in the Geneva appeal.
Instead of the vain attempt always to seek legal uniformization, which is inappropriate and contrary to the traditions and the legal philosophies of the Member States, the European Union's efforts should focus, on the contrary, on really trans-national aspects, questions of law and public order. On the admission of the rapporteur himself, the provisions of the Treaty of Amsterdam in the field of law and public order raise difficulties in terms of constitutional guarantees, as communitarization leads to the disappearance of democratic control by the national parliaments. This state of affairs should itself suffice to condemn the treaty. The European Parliament, which is so keen on safeguarding human rights and constitutional guarantees, should consider the consequences and draw the attention of public opinion to the dangers resident in the Treaty of Amsterdam, with regard to democratic control over European construction.
Mr President, ladies and gentlemen, I would like to join my colleagues in thanking Mr Fischbach for his work. Mr Fischbach, on behalf of my group may I say again: the manner in which you have presided over the Council is, in our view, exemplary. You can only operate within the framework of the existing law, yet the skill you have revealed in anticipating the outcome of Amsterdam shows that there can be a fruitful and constructive dialogue between Parliament and Council, which helps to break down mutual mistrust and also stabilize the democratic legitimization of Council action. If the Council works with Parliament in the area of justice and home affairs, then this is one of the greatest advances -in contrast to Mr Buffetaut's fear about the advent of a European superstate - because the constitutional reality, the basis of the Treaty, is of course the fact that there should be intergovernmental cooperation in these areas, and Amsterdam has reaffirmed this. However, the danger we are frequently moaning about then arises: the national parliaments are unable to sufficiently exercise their control function any longer because trade has become Europeanized while both the control function and the legislative function have failed to devolve to the European Parliament.
This democratic deficit, this hole in democracy, can be remedied by working constructively and diligently with Parliament -and above all by making use of the facilities for the immediate instruction of Parliament through the Council - as you have done, Mr Fischbach. I want to make a point of mentioning this here: the fact that last week Mr Schleder in his capacity as Chairman of the K4 Committee attended the Committee and gave us as up-to-date a progress report as never before on developments in the Justice and Home Affairs Council is clearly attributable to your initiative!
The advances that have been made can be added to -I agree with Mr Wiebenga, Madam Commissioner - by us working more closely together, Parliament and Commission, and by you making greater use of your right to initiate legislation. I want to make one thing clear, as Mr Wiebenga has already intimated: if there is not enough staff in this area, then that is not the fault of Mrs Gradin, because she is fighting for more staff. Instead an appeal should be made to the Commission President, with whom Luxembourg has good contacts, to provide her with more staff.
My final remark: It says under item 10 of the resolution that the European Union should turn its attention to combatting marriages of convenience. I am not familiar with this term. I always thought that marriage and convenience are mutually exclusive! What it should say is combatting sham marriages!
Mr President, something new has happened in the area of justice this year. In this area the President-in-Office of the Council has made use of the European Parliament's ability to play a constructive role. Through that, Mr Fischbach, you have contributed to taking the European cooperation another step forward, for which we thank you. When the European Parliament is shown respect, it also grows with the task. Jobs are taken seriously and deadlines are met. That has been demonstrated during the autumn.
The plan of action against organized crime and the accompanying pieces of legislation were just right for the new relationship between the Council and Parliament. The UK has privately communicated that this behaviour will be maintained and not deteriorate. In this respect the Amsterdam Treaty is therefore being applied in practice before it has been ratified.
However, consultation also involves exchange. In a civil relationship you are normally allowed to know the reason why someone rejects or welcomes a proposal. Parliament should not of course be treated any less properly than is usual in civil life. It is now time for the Council to start to say why it accepts certain things and why others are not accepted. Such an exchange is necessary if Parliament is to be able to fulfil its important role as problem-solver in the European process. Parliament must know the reason in order to be able to present new solutions and work out the difficult questions.
Our report must be discussed by the Council's working group before a decision is taken by the Council so that there is a point of view, a reaction, from there and so people know the reason. You need to have respect for the people with whom you have an exchange. If the Council does not explain its points of view, the debate can come to a standstill, just as the IGC process showed before the decision on the Amsterdam Treaty. It is important for the European balance of power that we now have an interinstitutional agreement which sets out concrete forms for this process.
Mr President, it is pleasing and encouraging that under the Luxembourg presidency we have seen some serious attention given to progress in the area of judicial and home affairs. I congratulate the Luxembourg presidency on having brought Parliament into the consultative process at an early stage. This is absolutely essential and we all welcome it.
I am quite confident that the steady progress in this area will continue under the forthcoming British presidency. As more and more people in the European Union live, work, study and spend part of their lives in countries other than the one in which they were born or of which they are nominally citizens, this is going to become more and more necessary.
I want to refer to three points. Firstly, while people must be punished if they have committed a crime, it is essential that while they are awaiting trial in another Member State accused persons should not find themselves in a more difficult situation than if they were in their own country. The bureaucratic delays caused by translation difficulties or differences in legal systems should not mean that they are held for indefinite periods before they come to trial. This is an area where it is important that we make progress, as is the question of the various penalties which courts can impose. Many of the penalties which courts impose on their own citizens are not easy to apply to citizens of other countries. I am thinking of things like community service, probation and so on. We need to look closely at this area.
Finally, there is the role of Europol. If we are to tackle the growth in international crime seriously and effectively, Europol is essential. We cannot be at a disadvantage compared with the criminals in dealing with these matters. At the same time, if we are going to create an operational role for Europol, we must ensure there are proper mechanisms in place for democratic accountability and for people to make justified complaints where they feel there has been unfairness. We must have genuine democratic safeguards for Europol.
Madam Commissioner, Mr President-in-Office, I too would like to join the ranks of those offering their thanks for the successes achieved under this Council presidency. Formally, both in substance and as regards the subject matter, we have come a long way. Thank you for that! Thanks too for giving the citizens of Europe an important political signal by demonstrating to them that the Community-wide fight against crime is a major undertaking in the interest of the citizens of the European Union as a whole. Significant gains can only follow. I would like to ask you, therefore, to pass on to the next presidency the experiences you have gained, say in the area of ratification procedure. A lot has been agreed between the Member States and just as much has still to be implemented. I would ask you, therefore, to set all possible wheels in motion, while you are still President, so that agencies like Europol can be used as quickly as possible to combat international crime. There is still some laxity here, but I refer to the Dublin Convention and many other arrangements where pending ratification procedures ultimately prevent our aspirations being realized.
My second request concerns cooperation in the area of justice. Here, too, you have made decisive first steps, for instance by ensuring that we now have the opportunity to use liaison magistrates. However, this can only be a first step in the direction of legal harmonization and a common area of jurisdiction. In this area, too, I would ask you to do all you can to allow Europe to acquire a system of effective criminal prosecution beyond its frontiers.
My third point is that, in the area of asylum policy, we are going to be stretched by the challenge of expanding the Schengen area. After enlarging the European Union overall, leverage will no longer be at the external frontiers, and an improved right of asylum can only lead to an improvement in the situation.
So there are many tasks still to embark upon. Nevertheless, our heartfelt thanks for your presidency!
Mr President, I shall be brief, and I would wish simply to say to you that, indeed, the honourable Members who have spoken in this debate have effectively enriched it by their suggestions, by their proposals, and their criticisms which were, in the final analysis, constructive.
People always, or rather, often, say that the Parliament is not on the same side as the Council. I must say to you that my experience is quite otherwise. I say that, if the Council makes every effort to do its work properly, and if the Council makes the progress which is expected of it, and rightly so, by your Parliament, the Council will in this House find recognition and support.
Here, I would like above all to thank the honourable members and in particular, the members of the Committee of Public Freedom and Home Affairs, who have, Mr President, always supported me in my work. I would like above all to thank your Parliament for having so rapidly and expeditiously responded, at the behest of the Council, to a number of requests for its opinion. If indeed the Parliament had not reacted so rapidly and so directly, the Council would certainly not have been able to make the progress that we have recorded today in the field of the third pillar.
Having said that, I obviously share Mrs Lindeperg's criticisms, insofar as we are making progress in an area, or in fields which are covered, as we all know, by the requirement for unanimous voting, and in particular in domains relating to fields which are most closely tied up with national sovereignty, and hence with national traditions, and dealing with prejudices and a degree of reticence on the part of one or another Member State.
This is the reason why I believe we should not despair. We have proven that we could indeed make notable progress in this extremely sensitive field. We shall continue to go on making progress, and I must say, Mr President, that I willingly accept that Mrs Lindeperg should complain that the Parliament has not been consulted on the draft resolution relating to marriages of convenience, the "Scheinehen' . I nevertheless prefer to be on the receiving end of this objection, rather than to have levelled against us a criticism of another kind, namely that the Council was reproached with not acting with enough speed and efficiency.
If indeed my conscience pricks me at all on this point, the reason is that, in the final analysis, for once, the proposal from the Presidency was accepted with such keenness by the Council, that I believed that it was preferable to have the matter dealt with here and now, rather than wait for the opinion of the Parliament between now and the beginning of next year. Having said that, Mr President, please accept my wholehearted thanks for your support.
Mr President, I would also like to say thank you for a very interesting and rewarding debate on the third pillar and what has taken place during the past year. In addition, I would like to say that I think the cooperation between the Commission and the various committees works excellently and we have had many rewarding meetings and exchanges during the year. But just as Mr Fischbach says, it is clear that both you in this House and we in the Commission and the Council can complain about the inertia which working with intergovernmental cooperation entails. That is the reason why several of the conventions which are on the tables of all the parliaments have not been ratified and why we have not got started with police cooperation etc.
Later I would like to give an answer to Mrs Lindeperg, among others, on the question of asylum. The question of asylum and a report on asylum are now a priority, since we first gave priority to the question of temporary residence permits and admission.
A word about resources: When I arrived three years ago there were a handful of people in the task force which had to do all the immense work which has been done. This working group is now in the process of becoming a reasonably sensible organization, but it is far from complete. I would therefore appreciate it if both the Council and Parliament had a little more generous attitude so that many more initiatives could be taken.
The debate is closed.
The vote will take place tomorrow at 11: 30 a.m.
Fifth R & D framework programme
The next item is the joint debate on the following reports:
(A4-0396/97), by Mrs Quisthoudt-Rowohl, on behalf of the Committee on Research, Technological Development and Energy, on the proposal for a European Parliament and Council Decision on the fifth framework programme of the European Community for research, technological development and demonstration activities (1998-2002) (COM(97)0142 - C4-0186/97) - + COM(97)0439 - C4-0410/97-97/0119(COD))-(A4-0395/97) by Mrs Quisthoudt-Rowohl, on behalf of the Committee on Research, Technological Development and Energy on the proposal for a Council Decision on the fifth framework programme of the European Atomic Energy Community (Euratom) for research and teaching activities (1998-2002) (COM(97)0142 - C4-0234/97 & COM(97)439-97/0120(CNS))I would like to specify from the outset that, in order to avoid an interruption of the vote tomorrow, as there are 171 amendments to Mrs Quisthoudt-Rowohl's report on the fifth framework programme of the European Community for research, technological development and demonstration activities, and as we also have the formal solemn session tomorrow at midday, the vote on this report will take place on Thursday, on the understanding that the deadline for notification of requests for separate votes and for split votes is fixed for this evening at 9 p.m., to enable a proper preparation for this vote, which is a complex one.
On the other hand, the second report from Mrs Quisthoudt-Rowohl, on the fifth framework programme of the European Atomic Energy Community for training activities, will be put to the vote tomorrow, Wednesday. So we should all be in agreement on the procedure for voting. I want to state this clearly from the outset so that there can be no confusion: the vote on the first report on Thursday; the vote on the second report, Wednesday, the reason being, I remind you, the interruption that will be caused to tomorrow's votes by the formal session at midday.
Mr President, the amendments to the main report - not the Euratom report - are not yet available. This makes it rather difficult for us to do our work on separate votes and split votes in time. Could you do what you can to ensure those amendments are made available in the different languages this afternoon. Otherwise, we cannot meet the deadline.
Mrs McNally, as I stated, we have 171 amendments, which is a substantial workload for our services, and in particular for the translators.
We are very conscious of the difficulties this causes for all of our parliamentary colleagues, but it is precisely for that reason that we are proposing to postpone the vote to Thursday, which will enable us, between now and then, or at least we hope so, to have all of the amendments in all languages, and hence to enable you to take the decisions which are your responsibilities as a political group.
I remind you that the deadline for tabling amendments is set for this evening at 9 p.m. Under normal circumstances, you should have the necessary documents enabling you to present your requests for separate votes and split votes in good time.
So the timetable is agreed. I shall now open the debate and naturally give the floor to our rapporteur, Mrs Quisthoudt-Rowohl, for ten minutes.
Mr President, first of all I would like to thank you for running through the timetable again so clearly. It is obviously important for us to have the vote take place as quickly and efficently as possible. We will try to make it all go smoothly.
Madam Commissioner, ladies and gentlemen, we are on the threshold of concluding the first reading of the fifth R&D framework programme which sets the course for sensible research funding for the years 1999 to 2004. The Commission has set out its ideas in several preliminary papers and in the final proposal. How happy or unhappy individual Members are with this proposal, certainly how intensely Parliament has been working on it, is indicated by the 750 or so amendments originally made, which my colleagues and I have prepared, submitted and debated.
Were there very great differences of opinion? Which aspects have been especially significant to us as a Parliament?
Firstly, we do not want as a Parliament to quit research policy for five years after the second reading of the framework programme. That is why we are calling for transparent management of the later individual programmes, with a corresponding report-back obligation on the part of the Commission and a reassessment of the research focus halfway through the framework programme. The content and priorities laid down by us correspond to a large extent to those of the Commission. However, there are some, I believe, important additions and, above all, a differentiated and, in our view, clear arrangement of the thematically distinct programmes. The much-vaunted practice of focusing does not mean continuing to produce the same contents under fewer headings. Clarity and strategic organization are preferable to a purely logistical reduction in the number of topics.
Secondly, the third line of action -innovation and inclusion of SMEs -has been appreciably extended since the EU has obvious deficiencies in the area of innovation and product development vis-à-vis its international rivals. Since it is often the small and medium-sized businesses who operate in a very innovative way and thereby create new jobs, it seemed important to us to offer a special type of support where the actual development does not quite fit exactly into one of the programmes.
Thirdly, the Joint Research Centre occupies a distinguished position on the European research landscape. But as you know, Madam Commissioner, noblesse oblige. Hence we have described the responsibilities of the Research Centre and its special role as an independent body more clearly and more elaborately. We are giving it the chance to compete with other research establishments, to prove its worth and thereby attract additional funds.
Clearly, we would like to use the JRC as a contractor for the European Parliament. The Members too need support with the scientific research behind their political work. Obviously, the Joint Research Centre's independence should not be overlooked here.
Fourthly, a central idea of European research promotion is the encouragement of so-called 'European added value' . We have discussed often enough what this term actually means. In my view it goes beyond the mere promotion of opportunities, contacts and international researcher exchange, and we have talked enough about this too. However, I must honestly admit that we have not succeeded either in coming up with a definition of what European added value might be, as you will see from the report. Hence, special attention must be paid to this question when approving the specific programmes and selecting the actual individual projects. Under the principle of subsidiarity there is a constant need to reassess and determine whether it is meaningful to promote from Brussels or whether more local alternatives might not be better.
Fifthly, the various legal bases for the framework programme and the Euratom programme do not allow us to devise a coherent and self-contained research programme for the European Union. That is why we have tried with our amendments to coordinate both parts as far as possible and institutionally dovetail them with each other. The cooperation of both programme committees should obviate frictional loss, encourage coordination and the joint use of findings, and thereby result in joint planning. The desire to establish a system of joint funding, which my colleague Mr Linkohr sought with the fourth framework programme, I could not achieve either, unfortunately.
Point six: a few words on the question of funding. The Commission appropriation of ECU 16.3 billion for the duration of the framework programme means in absolute terms a marked increase on the fourth framework programme; in relative terms, however, it means a standstill. This cannot be gratifying to us. As elected representatives of the people, we do, however, witness the difficult budgetary situation everywhere in Europe. This should not be kept secret from anyone. That is why we have only distanced ourselves a little from the Commission's proposal. Even if the ECU 16.7 billion still subject to the financial perspective really is a lot of money, it only represents some 4 % of the total amount of government research spending in the EU.
To spend it to the best advantage presupposes efficient coordination with national or multinational programmes. At the same time, the Commission should manage the individual programmes as efficiently and cost-effectively as possible. The annual split allocation of sums for research and the costs of administration should provide the incentive for this. There is transparency in everything here, too.
Ladies and gentlemen, I thank you all for your assistance, your constant suggestions, the controversial discussions with the other side of the House, and the support and encouragement for my work generally. I have tried -I can tell you quite frankly - to put forward compromise solutions wherever fair, which may not represent the orthodoxy of my group, or indeed my own orthodoxy, but are intended to build bridges with other parts of this House. We are united in one point: only research and innovation, as the basis for the development of quality products, can guarantee jobs on our continent. We can no longer be the cheapest -those days are gone -nor do we want to be in this global economy of ours, but let us be the best!
In a further answer to Mrs McNally, I have been told that amendments should be ready at 5 p.m., which will give you time to prepare your requests.
Mr President, Madam Commissioner, ladies and gentlemen, first of all congratulations to the rapporteur on her global view of this very important aspect of policy for the European Union. With the fifth research framework programme, which is to run from 1998 to 2002, the Commission wants to create a new concept for joint research policy. It is to be tailored to people's current problems and expectations, while at the same time supporting fundamental developments and trends. I therefore welcome the fact that the Commission has expressly stated in one of its guidelines that the Community's energy requirement should be catered for with the least possible pollution, that is to say by reducing C02 emissions. The Commission has come out in favour of new and renewable energy sources. Moreover, it has proved its positive attitude in the recent presentation of its White Paper on a policy for renewable energies. The Commission is endeavouring here to increase the share of renewable energy sources from 6 to 12 % by the year 2010.
A rethink on the part of the Commission towards alternative energies is plain to see and will positively affect the Union's future development. In keeping with the significance of renewable energy sources and biomass for the Union's future energy policy, greater space should be devoted to biomass in the fifth framework programme. From agriculture and the countryside's point of view, biomass has even greater significance. Besides the ecological aspects, it represents a chance for farmers and the rural population to tap new sources of income. In this way, areas that are not required for food production can be used profitably.
The net output remains in the producing regions, and biomass contributes, as an inexhaustible source of energy, to the security, maintenance and independence of third countries. It also helps to attain the stability targets set by the Kyoto Climate Conference.
In view of the importance of renewable energies, and biomass especially, for the future of European agriculture, the Commission should increase its budgetary commitment to ECU 1, 141 million, to a level corresponding to the amount budgeted for research into nuclear fusion and nuclear fission.
And particularly in view of enlargement eastwards, biomass programmes for the countries of central and eastern europe, and the relevant know-how, should support these new technologies in these countries.
In addition, the Commission should also promote the use of biomass and other renewable energy sources through a minimum and Community-wide standard rate of tax. The development of innovative technologies in the area of biological processes is equally important for agriculture. I think we really should have a rethink here, and this should be encouraged through the structural funds too. I hope that Parliament can also approve the opinion of the Committee on Agriculture and Rural Development, which was carried unanimously there.
Mr President, before going into the merits of the extremely financial aspects, I would like to make two general considerations: in introducing its proposal, to which I believe it rightly attributes the utmost importance, the Commission expresses an opinion I share: the fifth framework programme should assist European society in entering the Twenty-first Century under the best conditions. In my opinion, one of the most significant aspects of this programme is that, unlike the previous ones, it is not solely based on technology but rather on problems, to such an extent that the Commission lists several criteria which inspire the framework programme: it should be based on scientific and technological excellence, it should be effective in relation to the main Union policies, it should have an added European value, it should be interesting not only from a scientific point of view but also from the point of view of European competitiveness in the world economy and should focus on the problems that affect the whole of society. It seemed important to me to make this introduction, just as it seems important to make another introduction on the procedure. Like the Commission, we hope we can achieve a majority vote on Council, because this is important.
Coming now to the extremely financial aspects, I believe that the Commission's proposal, which provides for a 3.8 % increase compared with the previous programme, is important, even if we all know that far more is required in terms of the need to develop investments and research: the budget makes us take reality into account.
What we want to emphasize, however, is that, because the future financial prospects are uncertain, we also need to review the overall financing in the light of the new financial prospects; not only, but, in particular, when the new member countries join, the overall maximum amount will have to be reviewed, because we think this proposal is only adequate for the 15 member countries.
Mr President, I would like to stress what an atypical situation we are actually in, because it would in fact be right for the Council to follow this discussion from now on, as it is a subject that requires a joint decision. It is true that the Commission will make a proposal after our debate, but it is also true that Council should follow subjects as important as those given by a strategic programme such as the fifth framework programme for research and development.
Whilst pointing out this failure, I would like to draw your attention to the fact that we have all exaggerated somewhat. The Committee on Economic and Monetary Affairs and Industrial Policy has voted 30 amendments and has certainly made a substantial contribution in quantity. The part-session, however, will agree we concentrate on the essential, otherwise the individual governments will be in a good position to set the various opinions expressed in Parliament against each other. We need to concentrate on the essential issues, as it will be easier to reach a joint decision on the matter and then we can reach a reconciliation. If we get lost in a maze, Parliament can be sure of failure.
The time at which this presentation is made will be unique. There is a sense of timing, in fact, on the eve of expansion with the new framework programme. However, there is one aspect which the Committee on Economic Affairs has pointed out, which is the need to link this Fifth Framework Programme with the new situation which, from the geopolitical point of view, will be established within a few years with the expansion to the East and with the application of the Barcelona Agreement. We should therefore think of a far broader scenario that is not just based on the added value for the Fifteen. This approach emphasizes a need pointed out by the Committee on Economic Affairs that we should no longer plan for five years but for the next ten, twenty and thirty years, because it is only in this context that major investments can be made in research that will be of use to the entire Community.
Mr President, fundamentally the 4 % or so of the total EU spending on civil research is relatively little. Nevertheless, I would like to hail the fifth framework programme for research, technological development and demonstration activities a comparatively successful instrument of programming. Although I have to say the goal aspired to is in a bit of a cleft stick, which could do with some attention.
The European Parliament is of the opinion, like the Regional Committee, that R&D policy should make a positive contribution to cohesion. At the same time, the needs of disadvantaged regions have frequently been neglected until now in the prioritizing of research projects. Such approaches touch on the question of how far R&D policy, based on the principle of first-rate scientific and technological quality, can serve the objective of economic and social cohesion in the EU without watering down or even abandoning their own objectives.
Complementarity between cohesion policy, on the one hand, and R&D policy, on the other, seems hard to achieve as a solution. Under article 130f of the treaty, the aim of R&D policy is to strengthen the scientific and technological foundations of industry in the Community and thereby promote the development of its international competitiveness. The policy therefore supports companies, research centres and universities in their efforts to undertake research and technology development of a high quality.
The priority is still to improve international competitiveness by promoting top-quality research and development. This intelligent conception of Community R&D policy, however, has the effect of limiting in many areas the opportunities for this policy to increase its contribution to cohesion. What must be aimed for is improved complementarity between R&D and structural policy. The European Parliament has called for serious integration of the structural funds and the framework programme with its resolution of 28 November 1996 on the perspectives for a European science and technology policy.
This concept is based on the development of an integrated approach, which makes use of existing synergies between both policies, while respecting the logic of each. Structural policy should, according to this concept, help make it easier for disadvantaged regions to participate more thoroughly in the framework programme, by building up and promoting R&D capacities in these regions. The joint R&D policy, in contrast, should assist in reducing the disparities that exist between the regions in the area of R&D, especially by the third measure -dissemination and use of findings -and the fourth measure - education and mobility of scientists. My amendments serve this aim. I hope they will be taken into consideration.
Mr President, Madam Commissioner, ladies and gentlemen, the Committee on Transport and Tourism of the European Parliament has spent considerable time poring over the fifth framework programme, especially since sector-specific research was integrated into the field of transport in the past. We had very positive experiences with this in the past, too, I would say. There is noother area of research that is so politically motivated, by which I mean that transport research is also an instrument for implementing European policy. We have already been able to use initial results as a basis for translating transport objectives into practice.
Hence it is natural that the Committee on Transport and Tourism has called for the introduction of a transport and mobility campaign to lend the necessary weight to this sector. I think the approach seen in the Research Committee, that is to designate a specific area to transport, mobility and production, gives this request from the Committee on Transport and Tourism the necessary scope, and I can say on behalf of the Transport Committee that we find this approach acceptable.
It is precisely in the area of transport that problems need solving. This will affect other key actions - I am thinking, for example, of the 'city of tomorrow' . There is a transport problem to be solved here. I am thinking of the whole question of intermodality. How do we combine various modes of transport in order to solve the transport problem we have in Europe? Satellite-supported information systems are a very important sector too. How can we make the information available to develop intelligent transport concepts? All these are things that need to be brought together and accounted for in this campaign.
On behalf of the Committee on Transport and Tourism, I would like to thank the rapporteur, who was very receptive to the concerns of the Committee on Transport and Tourism. While she was not able to accommodate us 100 % in her committee, I think, if this House approves the transport, mobility and production campaign and it is taken up by the Council, we will have reached an important milestone in uniting both research and the political intentions of this House.
Mr President, ladies and gentlemen, as draftsman of the opinion of the Culture Committee I have mixed feelings on the report before us today, and I hope that this will turn to satisfaction after the vote. On the one hand, I welcome the fact that our attempt to improve the situation of young researchers has found expression at two points in the report. However, on the question of the information society, the majority of the Committee has, in my view, retreated to positions which, it is constantly being claimed in this House, do not form part of the European understanding of the information society.
While the Commission wanted to gear research towards a user-friendly information society, which did not go far enough for us in the Culture Committee -we wanted to broaden it through the criterion of 'substantive diversity' -now there is only talk of information and communication technologies. This is not a slip semantically. Consequently, the Culture Committee's proposals, which aimed for an improvement in education and cultural opportunities, especially in regard to the digitalization and virtualization of libraries and museums, as well as the creation of new interactive modes of access, have not been approved. Matters of this nature or social-economic research was apparently considered an uncalled-for luxury by the Committee majority.
I think the two days we still have before the vote should be put to good use correcting certain biasses found in the present draft resolution in the sense I have indicated.
Mr President, the rapporteur, Mrs Quisthoudt-Rowohl, has had to contend with a huge number of amendments, far greater than we have ever had on previous occasions when dealing with the framework programme. I think it reflects two things: the success of the framework programme, and the very great interest that the scientific community has taken in it. But I also think that it reflects a concern about the resources that are available. We have had reports from the Commission that national resources are tending to decline. We know that, as a result of energy liberalization in the UK, for instance, the amount of gas research has declined. We also know that Japan and the United States are increasing their expenditure. So if we are trying to deal with problems of competitiveness, the total resources that we give are important. Mrs Quisthoudt-Rowohl has certainly shown her willingness to compromise on this issue. I hope that agreement will be maintained during the vote tomorrow when we seek to increase the amount over that proposed by the Commission.
All of us will have different views as to what is important. For me, it is how we can make the research programme create jobs. It is really how we use the research. The innovative processes have got to be increased. In particular, we need to make sure that science, technology and society are in harmony. We need to pay more attention to that.
I should like to echo a point that Mrs Quisthoudt-Rowohl made, which is also referred to in a number of amendments. Small companies have a difficulty. In my own region I find that companies with fewer than about 50 employees do not always find it easy to get involved. They have not got the resources. They are not able to go out and find out what is going on. We need to find a method of taking the information to them more effectively than we have been able to in the past.
I speak too for the Committee on Fisheries. In my own area the fishermen are very small companies; very often they are just one-boat families. It is not easy for them to get involved. The programme is not written in a way that makes it easy to put in what we need to do in the fisheries sector. So in the opinion from the Fisheries Committee I have laid down some parameters which I hope the Commission will take note of when it produces the research action programme. That is the only way I could handle the matter, given the way the framework proposals came forward. I am sure the Commission will take note.
Mr President, Mrs QuisthoudtRowhol has been a very hardworking rapporteur. She has had animated conversations and I think she will have had one or two more by the end of this week. I would like to thank her and the staff who have been extremely helpful throughout our deliberations. I am speaking principally for the Women's Rights Committee but also for the Party of European Socialists.
The concept of mainstreaming was adopted by the European Commission; mainstreaming means the incorporation of equal opportunities for women and men into all the Community's policies and activities. The fifth framework programme is one of the most important policies and activities. It lays down criteria for research and development for four years, it has a huge budget - we hope - and it is highly regarded by the scientific community throughout the EU.
For reasons of oversight there was no mention of mainstreaming or of equal opportunities or the gender perspective in the original document. I know that the Commissioner herself is committed to those issues and I am sure she will be able to accept the amendments put in by the Committee on Women's Rights. Indeed the Amsterdam Treaty, if ratified, makes it clear in article 3 that the European Community in all its activities has to have the aim of eliminating inequalities.
You may say, well it is not excluded; but that is not good enough, colleagues. It has to be spelled out and explicit and that is what our amendments have done. We do not want to risk the fifth framework programme looking like a 'toys-for-the-boys' programme. It is meant for all citizens, men and women in the European Union.
Some amendments have been resubmitted after consultation with members of the Women's Rights Committee so that we can see how far Parliament wants to be explicit about the need to promote equal opportunities. Speaking for the Party of European Socialists I would like to say that the sum which is being put forward, although it is above that proposed by the Commission, is actually the minimum we think necessary to do justice to the needs of research and development in Europe.
We agree that four programmes are far more logical than the three originally suggested by the Commission. You still have the concentration which was wanted by the Commissioner but you have something that is a little bit clearer to the scientific community.
As far as the financial breakdown is concerned, we have slight differences of opinion with the Commission and we would weight the programme slightly differently. I hope that by Thursday when we vote it can be a massive majority from this Parliament so that we go into the Council negotiations not naked but fully clothed with a very strong position from this Parliament for a very important issue.
Parliament's Committee on Employment and Social Affairs emphasises the importance of the social and financial study in its opinion of the fifth R & D framework programme. This view has been given scanty consideration in the research committee's report under discussion. The framework programme should lay much greater emphasis on the issues of social exclusion, poverty, ageing, unemployment and the status of women.
The framework programme should also investigate changes in working life developments in the working community. Good working conditions and a developing working community have an important influence on increased production in industry and, in turn, positive progress in the economy and employment. For this reason, a study should also be planned for the issues of job protection and health and safety at work.
And technical studies do not exist as entities separate from society. Studies and their results always have an influence on society, and this influence has to be respected. EU research must itself promote employment and social cohesion in Europe. It is vital that the national viewpoint be taken into account when planning and implementing research programmes. When we consult the users of a study we should be listening to the real users - individuals and consumers. For example, the users in a study on health are not only the health care organizations or the pharmaceutical industry, but, above all, the patients and their representative organizations.
Women have up till now been almost entirely absent from EU research planning and evaluation. The Committee on Employment and Social Affairs propose that a fair balance of women and men be invited onto boards of experts in the planning and execution of the framework programme. This will not automatically mean that competence and skills will dwindle. There are qualified women around - you only have to look.
Mr President, allow me first of all to congratulate the rapporteur, Mrs Quisthoudt Rowohl, for the excellent work carried out and for her availability to find compromise solutions able to include the various requests, the various sensitivities.
I think we are submitting a good text to Parliament's vote and we hope that the Commission and Council can take it into account. I also hope that this Chamber will wish to correct any defects and approve the necessary inclusions, and here I am referring in particular to the aspect of social and economic research. The Committee on the Environment, Public Health and Consumer Protection, unanimously approving the report I presented, had confirmed the choice of the Executive Committee which had limited the thematic programmes to three and paid special attention to the environment in the first and third.
This was not the choice of the Committee on Research which, raising the number of thematic programmes to four, still gave the environment a key sub-action, also leaving considerable room for research connected with environmental protection in the other key sub-action reserved for energy. The Committee on the Environment had also approved the motion to reserve for the Joint Research Centre higher financing than that provided by the Commission, also asking the JRC to work for Parliament as well.
The Committee on Research has not accepted the increase but, in view of the amendments seeking to reduce the financing, has defended and confirmed that laid down by the Commission, in view of the important role played by the JRC as the means of implementing the fifth framework programme and as a neutral and independent scientific body.
We hope, Madam Commissioner, that, after this initial stage, a good dialogue will continue between Parliament and the Commission, with cooperation and transparency, so that together we can finally provide the European Union with an efficient and effective framework research programme that can begin to catch up on the serious European delay compared with the United States which, with their federal organization, have for some time been able to amass substantial financial resources and huge human resources.
Mr President, Madam Commissioner, ladies and gentlemen, a declared aim of European policy is to make up for the dangerous, and by now almost permanent, way in which Europe is lagging behind the USA and Japan in terms of innovation. Yet research comes before all technological innovation and, sadly, there is a lot of truth in the saying that the Europeans are good at making knowledge out of ECUs, but bad at making ECUs out of knowledge.
The Commission wants to change this through an increase in funds, concentration and greater flexibility. This is apparent in its proposal for the fifth framework programme. Where it is consistent, we support it. Where it fails to keep its promises, we criticize it. It is right to drastically reduce the number of subject-based programmes, and it is wrong to want to minister to virtually every particular interest.
Of course we cannot compensate for the decline in research sponsorship in the Member States through our budgetary allocations, but we can create considerable incentives for effective cooperation within the European scientific community and in collaboration with third countries. This is of general political significance, too, for this European Union and its enlargement. What we as socialists definitely do not want to see is a reduction in the amount of cooperation and coordination achieved in the area of European research and technological development.
Renationalization is the wrong response to the global challenges in research policy too. My group is prepared to give the clear signals required, and in the budget for this programme if need be. We have made compromises with the conservative side of this House. The position reached on the budget is for us the minimum consensus. It is very close to our pain threshold. However, you do not need the gift of prophecy to predict that, without a strong parliamentary majority, we will be at a disadvantage vis-à-vis the Council, and that is why we will be voting in favour.
We find ourselves in a time of global changes affecting all areas of life. In particular, the stormy developments taking place in information technology and biotechnology are going to radically alter our lives. Hence associated social research is of major importance. My group does not want to write this into the framework programme with just so many empty words, but rather give it a concrete shape and fund it properly. Our proposals for this were rejected in the Research Committee by a slight majority. Even after conservative colleagues had come out in favour of a socioeconomic campaign, especially on the subject of the information society, they could not resist the temptation to use their fortuitous majority on the day to reject this sensible amendment. This was a mistake. Let us put it right through, among other things, visibly improved funding for the programme's fourth line of action, namely so-called human resources.
Let me say a few words on the Euratom programme, even if Parliament is still being consulted on it. The Euratom treaty was successful. It brought the Community considerable autonomy in energy provision, and this autonomy can be enjoyed today in the medium term using other forms of energy in an economical and environmentally compatible manner, and a lot less dangerously too. For this reason, the majority of socialists are in favour of switching over. There are only three areas that can be sensibly and profitably pursued, specifically research into the safety of existing reactors, research into the substitution of C02 -neutral energy sources and research into the safe disposal of radioactive waste. The budget should be arranged accordingly.
Let me conclude by extending my personal thanks to the rapporteur. She has worked hard. She has quite literally worked out a lot of important compromises. For this, much thanks. I think her achievement should be acknowledged through the adoption of our few, but sound and necessary, amendments. Then we can adopt the report as a whole by an impressive majority.
Mr President, the fifth framework programme represents a clear step forward in relation the fourth programme. It centres on the priorities and in defining them it takes the interaction between science and society into account. By proposing an increased budget for the next five years, it acknowledges the central role of research in contributing to public well-being, economic development and European competitiveness.
I would emphasize, however, that so far as the distribution of the funds between the actions is concerned, the degree of over-concentration on the first action is frightening countries like Portugal. For my country, actions to further international cooperation and better results are still of fundamental importance.
It is natural for viewpoints to differ from one Member State to another. The difficulty the last 'Research Council' had in reaching an agreement proves this point. But the widest gaps exist between those countries which favour research and want it concentrated on products for development, and those others, like Portugal, for whom the development and transfer of technology has to be their major preoccupation, together with mobility of research grants; because that is the only way they can be sure of getting their share of the improvement in the efficiency of European research policy.
I would like to draw attention to two aspects which I tried to get included in the draft report on the framework programme, one of which was taken up by the Research Committee and the other rejected.
The first, which is reflected in the report, is the importance of including socio-economic research in the first action under the Fifth Programme. In the face of Europe's problems, which keep on getting more complicated, such as racism, xenophobia, unemployment, sustainable development, bio-ethics and public health, the development of the social dimension of research must take priority in our policy.
The second is the urgent need to develop a fully integrated marine science and technology policy, which will open the way to a genuine European policy on the oceans. Unfortunately I was unable to get that proposal included.
I will conclude, Mr President, while on the subject of my proposals concerning the ocean, by reminding the House that with the Union signing the United Nations Convention on the oceans, the work of the Independent Commission on the Oceans, and Expo 98 in Lisbon, I am sure that a climate is being created in which a full-blown European Oceans Agency will fall into our laps one of these days.
Mr President, everyone is aware that the fifth framework programme is the foundation of the research policy of the Union for years to come. The strategic structure devised by the Commission, in thematic programmes and in horizontal programmes, certainly directs community action to a greater extent than the four previous programmes, ensuring a better coordination of activities and avoiding overlaps and duplicates. Moreover, the administrative simplification of the procedure will certainly provide the flexibility that was lacking at times of crisis, such as the case of BSE, and which is certainly necessary to ensure access to the programmes for thousands of small and medium-sized companies, that come up against legal, administrative and financial obstacles that prevent them from conducting research and from using the results of the research.
The Research Committee and the European Parliament can only confirm the importance of research as an answer to the growing social needs of the population with regard to health, safety, quality of life, employment and environment. The decision to promote research in particular sectors, such as ageing and rare diseases, answers these needs. The same can be said of research for the safeguard and protection of movable and immovable cultural assets, through the use of the new technologies applied to a sector, that represents our cultural wealth and our historic memory.
Moreover, Mr President, the international cooperation with third countries is certainly a winning policy, both for the applicant countries, for which joint research may act as a catalyst in the integration process, and for the third countries of the neighbouring Mediterranean, for which this research will mean employment, development, peace and political relations.
As chairman of the Committee on Research as well, I will conclude with great satisfaction by saying that the European Parliament has shown considerable support for the fifth framework programme through the commitment of all our colleagues and our rapporteur in particular, who has been really fantastic in his efforts and I think we are all truly very grateful to him.
Finally, I hope that a final effort of convergence will be made now to fortify our position even further.
To conclude, Mr President, we all certainly hope that the Council will play its part because research is the launching base for the economy and the basis to solve the serious employment problem.
Mr President, Commissioner, colleagues, on behalf of the liberal group I would like to congratulate the rapporteur on the spade work she has done. Despite over 500 amendments, all noses in the Commission were made to point in the same direction as far as structure and substance is concerned. Unfortunately the financial outline is still missing. But before us is a clear, substantive proposal. At the moment this is essential, colleagues. After all, the Council has still not come up with a communal position. This means that Parliament might perhaps be able to play a steering role and that is why, colleagues, it is of crucial importance that we set the budget tomorrow with a large majority. My group has therefore submitted a proposal for the budget which I would like to explain.
The sectors in which most employment will be generated in the future, are information communication technology, ICT, as well as biotechnology. We therefore have to invest in these sectors. Research and technological development in the sphere of ICT must therefore be given a high priority in the fifth framework programme. Europe after all is losing a market share in the global market for ICT, and this means loss of employment. In this context we must make sure that soft and hardware development will not be considered too much as separate entities in the fifth framework programme. The framework programme must promote innovation, and not obstruct it. Industry must therefore also to a large extent be involved.
My second point, Mr President, concerns small and medium-sized enterprise within the framework programme, the generator of jobs. The majority of SMEs does not invest in research and development. We must stop creating false expectations for this group, but for a number of sectors in SME, such as the high-tech sector, and the transport sector, for instance, with its logistical system, there are excellent opportunities for projects with a European added value. For these small companies in particular simplification of procedures is important. We could also think of projects aimed at a specific branch within SME.
My last point, Mr President, concerns Euratom. As long as the nuclear fusion programme does not offer any concrete perspective for delivering even one kilowatt power, not even within the next 50 years now more than ever, we should turn our minds to the development of new energy technologies. My group will therefore be happy to support the proposal of the rapporteur for a reduction of ECU 100 million in the Euratom programme to ECU 1, 300 million.
Mr President, Madam Commissioner, we value the efforts made both by the Commission, in its proposal, and by Mrs Quisthoudt-Rowohl. Nevertheless, we can see a few problems which I would like to mention briefly.
The Commission's proposal, by reducing and concentrating the research effort, although well-intentioned, in practice can result in this effort ending up in those countries and regions with the greatest resources, the most technology and the best research infrastructure, thereby depriving the rest of the European Community of these resources. Given the current state of Europe, that is worrying.
Another problem which worries us is the fact that inequality is on the increase in Europe, as are unemployment and problems of social exclusion. Yet the proposal fails to attach enough importance to this social aspect.
We are also a little surprised that the procedure for choosing the four themes is not clear. It seems to be dictated by the multinationals, which needs to be put right in future versions.
Therefore our group's vote will depend on the final proposal. I should also like to say that we are pleased with the proposal to establish a science infrastructure aimed at providing a network for scientific awareness (which is important in Europe) and to enable us to compete. We are also pleased with the sensitivity shown in the proposal towards mental illness.
Mr President, I too should like to thank the rapporteur for her hard work. Firstly, with regard to the Euratom framework programme, the promotion of nuclear energy has always characterized this programme and we are long overdue a change of vision, especially with regard to fusion. Fusion is a complete white elephant, on which billions of ECUs have been wasted. The fusion programme has not yet produced any energy. It will need to deal with the waste if we are to end this extravagance.
The Greens have tabled a series of amendments with a view to converting the money spent on fusion to promoting sustainable and renewable energies. I must insist that nuclear energy is not sustainable and produces CO2 . If the rapporteur's proposals are accepted, however, I would still emphasize the need for detailed examination of the programme and monitoring of the expenditure.
With regard to the effects of radiation on human beings, here we have an important breakthrough due to the work of Dr Mothersill in Ireland and the UK Medical Research Council team of Dr Eric Wright on genomic instability. Mistrust of radiation and the nuclear industry has always characterized the population, and now radiation biologists are concluding that the public may well have been right all along. They have found a previously unknown pathway by which radiation can subvert living cells. Radiation, they say, may cause a much wider range of diseases than epidemiological studies predict. Even low levels of exposure to radiation could be poisoning the human gene pool, wreaking damage on future generations. The instability research from around the world has shown that the effects on the gene pool of this low-level radiation are quite horrifying.
The Sellafield complex in Cumbria has been the largest emitter of radiation in the UK, discharging radioactive gas and liquid into the Irish Sea. The critical groups here have included fishermen working in the sea and people who eat seaweed. These people could be exposed to levels of radiation that could harm them, and the numbers of people who have died or suffered from radiation released from Sellafield, nuclear weapons testing, the Chernobyl accident and from medical X-rays and radon in buildings could be much greater than anyone has dared to admit. I have tabled an amendment which I would ask Parliament to accept. It is absolutely scandalous that radiation protection is not a key action.
With regard to the allocation for biotechnology, this has been vastly increased. While we accept the possibilities of biotechnology, the ethical issues must be widely addressed. We do not accept the one-dimensional concentration on genetic engineering. Here we have an accident waiting to happen which could affect us as badly as the nuclear industry.
Mr President, I join in the congratulations to the rapporteur. This is a convention in this House but she certainly deserves them because she has put a lot of work into this report.
I like the phrase she used in her introductory speech 'europäisches Mehrwert ' , the concept of European added value. We should allow this - and I commend it to the Commission and, for that matter, the Council - to inform the whole approach towards R&D in the future. We have to look at ways in which Europe can add value to research which otherwise might be going on or, for that matter, to initiate research which is not likely to take off.
There are some obvious lessons to be drawn from applying that principle. One is that if you reduce the amount of research put into the nuclear industry and transfer it to the sustainable energy field, then clearly you are going to add value both in terms of the effectiveness of the research programme and of the generation of employment.
Likewise, I wish to echo the points made about the value of supporting the small and medium-sized enterprises - a point made by Mr Schiedermeier about the impact on the outer regions of Europe and also by Mr Adam.
We talk a lot about innovation in the whole question of research and here you have a very innovative sector. For example, in my own area in north-east Scotland the oil industry is very important to Europe and to the world. But who are making the breakthroughs in technology? Often it is very small firms, which are literally at the cutting edge of development. Certainly they are pushing forward new ideas for undersea technology. This is going to be invaluable for giving Europe an advantage vis-à-vis the United States and Japan in the future.
I commend therefore this idea of European added value, especially for those who are at the leading edge but often need the support of the Commission.
My last point in this connection is to ask when people get research grants that they be paid on time, because sometimes these small industries cannot accept and sustain the losses involved by the failure to keep up the cash flow.
Mr President, Madam Commissioner, I would like from the outset to make my own contribution, of course, to the concert of congratulations directed at Mrs Quisthoudt, and I do so the more willingly as what I am preparing to say will not always make very agreeable listening. I therefore would like to say that I do congratulate her on her excellent work.
We are at present faced with a report which presents a number of difficulties in the field of research and development. Even today, I cannot, through the amendments voted in the energy and research committee and through the hundreds of amendments registered here, in the plenary session, make out exactly what is the scientific orientation of the European Parliament - and that is a euphemism.
We did, however, get off to a good start, as some few months ago, when we voted in unanimously a resolution on the orientations of the scientific policy of the 21st Century. But the fifth framework programme exercise doubtless has this peculiarity that it has brought everyone here with his or her own ideas, not to mention the ideas of the industrial, environmental, and other lobbies, to such an extent that the whole debate has been polluted by a mass of concepts which have actually confused the whole of the outline.
I therefore believe that you have the merit, Madam Rapporteur, of having set out a very clear, very precise orientation from the start, which was certainly not the one that we had voted in a few months earlier. But is it not true, as the saying goes, that only fools never change their minds? Consequently, it appears that you consulted your conscience, and believed that we were all wrong when we voted in the resolution on research for the 21st century.
However, it cannot be said either - and this exonerates you - that the debate in the research committee and the many amendments submitted have made your own thinking richer or have improved it. I readily admit that you have much merit insofar as you have fought your way through this mass of amendments to clear a number of avenues for compromise, and I am delighted that you are here, today, slowly and carefully finding the way forward to the necessary compromise, with assistance from the coordinators from the major groups.
Doubtless congratulations are even more in order, after all these goings on, as regards the quality of the proposal by the Commission. For while we may not always have properly reread what we voted, the Commission, for its part, has learned a great deal. To a degree, I am delighted at this, and we may be able to say now, with a little exaggeration only, that if the Council were to be committed to the proposals of the Commission, this would be the best solution for the Parliament.
However that may be, Madam Commissioner, I would like to ask you in a while to state your view on an important point for the voting tomorrow, i.e. the structure of the programme, and more precisely, the move from three thematic programmes to four. Clearly, the Commission must be in agreement on this point, otherwise a number of problems will rear their heads.
Mr President, Madam Commissioner, ladies and gentlemen, first of all, congratulations to our rapporteur, Mrs Quisthoudt. She has worked very hard and has produced an extremely consistent report, for which I would like to thank her very much.
During the fourth framework programme it became clear that it was necessary to increase thematic orientation and to ensure that there would more market orientation, using the results of Cost and the Eureka project. On that point the intention behind the fifth framework programme is satisfactory. I therefore think that what this Parliament has proposed is in agreement with this, and so I hope that this structure will be taken over by the Council.
When we discuss finances, the United States and Japan are often mentioned. So they should be, but let us look above all at what the Member States are doing. When I hear Mr Tannert speak about the conservatives in this House, then I think he might be talking about the Confederal Group of the European United Left, but certainly not about my group. Because as a ChristianDemocrat, I would like to say to Mr Tannert that I hope he is prepared to come to a compromise on that point too, when it concerns further subdivision; that he would be prepared to readjust his position.
The issue here is the objectives of our research, and this first and foremost strengthens and improves our competitive position in Europe. Information communication technology plays an extremely important part in this. I also think that the sum we have now, ECU 3, 900 million, is a minimum which must not be touched.
I also think it is extremely important that SMEs, where possible, are involved, through, amongst other things, grouping with larger companies; branch organizations could also play a part. I think it is important that communal research centres are brought more up to date. The procedure must be altered, to include more periodical evaluation, seeing to it that more resources from third parties are obtained, and in particular ensuring that researchers can work on a temporary basis. This would stimulate their procedures considerably.
Mr President, our rapporteur has made a considerable effort to bring about coherence, thanks to the concertation carried out with such talent in this House. Even so, I would support four amendments.
We have on a number of occasions emphasized that research infrastructures should provide for the networking of poles of excellence, and also for networking between platforms of experimentation and modular demonstrators used when testing and validating new technologies. I propose therefore to merge Amendment Nos 61 and 81 into a single, transversal amendment, Amendment No 109.
Our Committee also emphasized the need to ensure that research served enterprise competitiveness and employment. For this to occur, the exploitation of results for economic purposes must be promoted, by means of the appropriate protection of intellectual property, which ensures a distinction is made between public and private research organizations. This is the aim of my Amendment No 110, which will also promote the exchange of results between the various research laboratories in the European Union, and innovation in small and medium-sized companies.
It is also essential to prepare for the means of transportation and interconnection which will promote a truly European space. My Amendment No 107 goes in the direction of more integration and harmonization between the various transportation systems.
Finally, scientific and technical cooperation with third party industrial countries, and with the newly emerging countries, should not create a Trojan Horse for our competitors, but should above all lead to balanced cooperation in the interests of the Union itself. The text of the Commission does not give us enough guarantees in this respect. My Amendment No 108 proposes placing cooperation with these countries in a framework which takes account of the interests of the Union and rules of reciprocity.
With regard to the Euratom programme, its aim is essentially to further improve nuclear security and prepare for the reactors of the future, in particular by reducing nuclear waste and increasing energy yields.
With regard to the remainder, the Group Union for Europe supports virtually all the amendments of the rapporteur, and in particular, the breakdown proposed by the rapporteur of the budget of the fifth framework programme for research. The Union for Europe nevertheless will support amendments whose purpose it is to recognize the role of women in European research policy.
As a result of this exercise, this House will ensure a sustainable and viable future for European research, its interoperability, and its excellence, while reinforcing Union cohesion. The purpose of these proposals is to confirm the place of research in Europe, by relying on European added value, but also reinforcing the competitiveness of Europe within a world context which is increasingly competitive, on both the scientific and technological levels.
Mr President, I think there has been an interesting and concerted effort on the part of the rapporteur and the Committee on Research covering a wide spectrum of activities and initiatives.
My own basic observation is this: I fear that both the Commission proposal and the stance of the European Parliament are driven absolutely and unilaterally by the logic of competitiveness. Of course European society takes an interest in the competitiveness of its products in the face of other world powers. However, a big problem that has arisen concerning modern technology is the tremendous distance between it and a society which is confused and incapable of facing up to this technology and which still has deep moral problems in its regard. Witness the issues raised over cloning, witness the issues over BSE, witness the issues of genetic engineering in various agricultural products.
In this sense I think that the comments made by the Committee on Social Affairs hit the nail on the head when they talk about a lack of intervention in issues such as the workplace, working conditions etc., or by the Committee on Culture, which are correct in pointing out that we are promoting information technology without promoting an information society.
I think that this gulf should be bridged. A gulf has also appeared in the issues relating to who exploits this programme of research and technology, in other words the potential of the huge conglomerates and institutions on the one hand, and the huge vacuum and difficulties faced by small and medium-sized businesses on the other.
Mr President, I would like to thank the rapporteur for this report. Admittedly, we in the Green Group do not agree with you on all questions, but we think you have done a very good job to be able to keep track of all the 700 amendments which there were on the Committee. You are to be commended for that.
I would also like to commend the Commission, since I think that the Commission's original proposals were very good in many respects. Now on the part of the Committee we have improved it further, but unfortunately there are also a number of things which I must say have been made worse. This has a lot to do with money, but it also has a lot to do with details, which Mr Desama talked about earlier.
Some of the improvements we have made include introducing a lot on sustainable development, that it should be environmentally friendly and ecologically correct etc. But I am a little afraid that this is only cosmetic. If you look a bit more closely at Amendment No 78, the Committee's proposal on the objective with regard to future energy reads as follows: The objective of this thematic programme is therefore research and the sustainable use of existing sources of energy. The existing source of energy in my own country of Sweden, for example, is in fact nuclear power. Nuclear power cannot be a sustainable source of energy. People therefore have doubts about much of the wording found here.
Sustainable energy use is, of course, the renewable sources of energy. That is the area where we must invest more money, not in keeping old nuclear power, which Sweden, for example, is now finally beginning to phase out. Instead we need a new drive from the EU which can show us how to replace nuclear power with renewable energy sources. These are therefore the wrong signals to the Member States.
Many of the improvements which have been made in the Committee's proposal require some clarification. There are many fine words about sustainable development, but we also need to show by example. In Amendment No 154, for example, we have said that we do not want cloning of people, but we also need to say that we do not want cloning of either people or animals. That is just as important because otherwise the research will continue and that will bring us closer and closer to what is ethically wrong.
In Amendment No 45 we have set up economic frameworks and want to have more money for things to do with energy and the environment. With regard to Amendment No 160 we have added a proposal which is basically that we want to clarify that 60 per cent of what goes to energy for the future should be for renewable sources of energy and 75 % for demonstration. There are no other changes in Amendment No 160.
Mr President, ladies and gentlemen, I too would like to convey my thanks and respect to the rapporteur. To reconcile so many different opinions in this House requires not only considerable skill, but great self-denial also. I know a lot of hard work has gone into this.
Let me start with an example from history. Thousands of years ago the Chinese built the first ocean-going ships. They already had the compass before the Europeans left the Mediterranean. Nevertheless, the Europeans went on to conquer the globe and not the Chinese. Why? The Chinese did not want to. They did not want to use their technology for this purpose whereas the Europeans did. We are faced with a similar problem in regard to research. We can only make things available, funds, ideas; whether the Europeans, Europe's researchers, make use of them, however, is up to them.
This brings me to something I am actually sorry about, namely that we are relatively guarded about the proposal where the funds are concerned. I am aware of the financial constraints, and I am no illusionist either. All the same, it is not enough for Europe to catch up on the USA or Japan, or to relegate the newly industrialized countries of Southeast Asia to second or third place. Efforts need to be made in the Member States and in the companies. Investment in research must retain or regain a high, even moral, standing in Europe. That is what it is all about. Perhaps a signal for such vitality will come from this debate and the discussions on the fourth framework programme. At least I would like to think so.
Just let me say a few words, as time is short, on the Euratom section since I am very satisfied with most of the other aspects. It is no secret that I regret cuts having been made in the Euratom programme. I can barely understand this since we need the funds. Unlike some of my colleagues, I am of the opinion that we need them for fusion. We need the funds for nuclear safety, especially when central and eastern European states join us. As you know, these all have Soviet reactors, if they have reactors at all. We must increase safety. Hence we do not need less money, but more. Even if it is not nice to say as much, I say it here.
Finally, I hope that the Commission will have as much leeway as possible in research policy. The Commission has the responsibility and it should also have the opportunity to transfer funds from one side to another on its own responsibility. You cannot plan research; instead you have to expect surprises, and respond to them accordingly. I wish the Commission a happy hand in this.
Mr President, Madam Commissioner, during the course of the intensive work that preceded the Commission's document, the European Parliament pointed out important and original aspects such as attention to small and medium-sized businesses with an international calling, districts with a high technological density, that are included in a dedicated action, and to technologies on the conservation of cultural assets, included in the context of the city of the future.
In the structure of the thematic programmes, our Committee, guided brilliantly by Mr Quisthoudt-Rowohl, tried to maintain the focussing effort, which has been the guiding factor in the work on the fifth framework programme. And yet we have amended the action on sustainable development by adding two key actions on energy and extended the action on marine technologies to include surface transport.
The main idea is that we are developing towards a single system of mobility, including all means of transport. I should point out that this amendment should be understood to be an addition; we did not intend to dilute the resources on marine technologies, but to increase the budget for a global transport action. To find this additional allocation, we are asking both for something to be taken from the biological sciences and for the total budget to be increased slightly.
I am delighted that the space applications have been included in the relevant thematic projects. I also maintain the need for research into microgravity to be conducted at the international space station, an extremely new scientific opportunity for which the United States are preparing far more systematically than us Europeans and for which the action of the European Union should be supplementary to that of the ESA.
To conclude, a word of praise for our rapporteur and in favour of a political commitment to research as a fundamental means of building our future.
Mr President, Madam Commissioner, Madam Rapporteur, I come from the North Sea coast, and it is very important where I live to make sure before setting sail anywhere that the cargo is evenly distributed, otherwise the vessel will start to roll and list. It is my opinion that the Research Committee's resolution conceals the same danger. What has happened? In spring this House unanimously adopted a report from our colleague Claude Desama, in which it was clearly stated that research should contribute to the European welfare-state model, not just to industrial competitiveness. Then the latter-day freebooters, the lobbyists, came along and stood up for particular interests. Hence, the ship is now starting to list, I feel, and this second pillar - the question of how things stand with risk assessment, sustainability and deliberation, and who has the opportunities in our society under what conditions -has been washed overboard. Ladies and gentlemen, this is also an important site factor for Europe and for our society. Not just technology, but how we treat each other, how we live, these are the key elements for our future development, for the interests of Europe's citizens.
We said quite clearly at the time: it is a matter of finding a socio-economic model of sustainable growth. We said: we want risk assessment, we want to clarify the question of participation and the role of the social partners in our society. All this has vanished. That is why I would like to urgently request again that we get things back on an even keel. It is a question of research efforts and, of course, finding money for these research efforts in this socioeconomic area. Obviously, this is a new baby. We did not introduce it until the fourth framework programme. There were problems. Things improved with the new leader in Mitsos. But that is no reason to say we have reached the end of the road.
What is it all about? It concerns, for example, the question of information and communication technologies, who has access and under what circumstances. The gender issue, the change in employment due to teleworking and, of course, the question of worker participation and the change in job organization are also significant. All this needs to be fully reflected if we intend to explore and continue to introduce certain technologies. For this reason, I am making an urgent plea that Amendment No 117 and, of course, Amendment No 123 be adopted so that our ship, the research vessel for the future, can stay on an even keel and steer the proper course.
Mr President, we have now reached a determining moment in the process leading to the adoption and implementation of the fifth framework programme for research.
Above all, I would like to thank the rapporteur, Mrs Quisthoudt-Rowohl, for the remarkable manner in which she has carried through the complex task of preparing this paper. I would like also to thank very sincerely all those who, in the Committee on Research, Technological Development and Energy, contributed through their work with the political groups and by taking preparatory initiatives, to advancing our thinking on the fifth framework programme. Here, I have in mind the members of the research committee in general, and the rapporteurs, and members of the ten other associated committees.
The Commission welcomes the draft opinion of Parliament on the fifth framework programme with real satisfaction. Parliament has been able to seize this occasion to make its imprint. I note that its amendments go in the direction of the Commission's proposal, and that we are very close to one another on nearly all fundamental points.
The fifth framework programme has been conceived as a break with the past. Its novelty is manifest in its three major features. First, a resolute orientation towards the major political, social, and economic objectives of the European Union, beginning with the improvement of the employment situation and the reinforcement of European competitiveness. Subsequently, concentration of resources on a limited number of themes and objectives, in order to raise the impact of actions envisaged to maximum. Finally, the introduction of new themes and the definition of new modes of action, the first of which are the key actions. On all these points, the draft opinion of Parliament supports the proposal of the Commission. In certain cases, it even reinforces the innovative aspects.
The Commission therefore intends, in a revised version of its proposal, to accept a number of essential amendments, in both their spirit and content, although may be not in the precise manner in which they are now formulated. I shall not go into detailed comment on each amendment, and I shall concentrate on the three points around which the debate of the research committee has been structured: structure, content, and financial aspects.
First, structure. The Commission agrees with the formulation proposed for the organization of the fifth framework programme into four thematic programmes. This ensures that we remain very close to our own proposal, and keep the determination to concentrate our effort and integrate into it a pluridisciplinary approach towards problems. This is the message that the college of commissioners has asked me to send to the Parliament.
The setting up of a new programme on the combined themes of the environment and energy is justified. As has been shown by the discussions on climate change that have just been completed in Kyoto, the problems raised in these two fields need to be dealt with in a highly integrated fashion. In order to respond to the challenge before us, we need to be bold. To divide the new programme into two sub-programmes would be an over-timid approach. The Commission will therefore propose a formula which is better adapted to this configuration.
The adoption of this new structure will, of course, lead to a reallocation of key actions. This will entail an adjustment of the financial equilibria. A number of approaches could all be said to have equal justification. I note that the choices made so far by the Parliament and the Commission, although they do not totally coincide, do in fact have much in common. Overall, I am delighted to see that the Parliament and the Commission can agree on the idea that we need a limited number of programmes. This consensus will be extremely useful as a means to respond to all those who were looking forward to an increasing number of programmes.
Now, content. First, further to the breaking down of the energy key action into two key actions focusing on the one hand on sustainable energy use, and on the other hand on the development of cleaner and more competitive supply-side solutions, the two major new features introduced by the amendments are the key actions devoted to the problems of population ageing and climate change, respectively. In the Commission's proposal, these two themes had already appeared under the category of generic research activities. To make them key actions would make it possible, at the political level, to highlight the importance of these questions for the future of the European Union.
The Commission emphasizes that it agrees with the spirit of the amendments proposed on these various points. On the other hand, it does not agree on a number of amendments introducing modifications in the content or in the allocation of key actions, which would lead to moving away from the integrated and multi-disciplinary problemsolving approach. A sectorial, discipline-based approach is on occasion a tempting one. It has all the force of tradition, but often leads to a partial grasp on problems, and to the dispersion of resources.
A further comment on the socio-economic aspects. The Parliament has emphasized the need to take socioeconomic aspects into account to a very high degree, and the Commission shares this point of view. The Commission is indeed keen to ensure that the socio-economic aspects have a substantial position in the fifth framework programme. We nevertheless believe that the best manner to deal with these questions is to do so, on the one hand, within the key actions context, as regards aspects relating to the field of the major thematic programmes, and on the other hand in the framework of the special activity of the 'improvement in human potential' programme, in respect of general aspects, or other aspects not dealt with in other programmes.
The Commission is resolved to give socio-economic questions an important role in the fifth framework programme. It nevertheless believes that it is still preferable to do so by using the formula it has proposed, rather than to do so through special key actions in the various programmes.
I shall conclude with financial aspects. Here, I believe congratulations are in order, concerning the remarkable convergence between the proposals of the Parliament and those of the Commission, and the very strong signal which has thus been sent to the Member States and to the Council. The draft opinion proposes a fifth framework programme with an ECU 16.7 billion spending allocation, some ECU 400 million more than proposed by the Commission.
In a context of budget restrictions and compressed public research expenditure, when facing up to our competitors from North America and Japan, who are not letting up on their research efforts, the European Union cannot allow itself to cut back or to allow a levelling off of the resources allocated to research at the European level.
In accordance with the provisions of Agenda 2000, the amount proposed by the Commission has been calculated on the basis of the principle of an increase in the resources allocated to research slightly outstripping the rate of growth in GNP in the European Union. To fix the level of proposed financial allocation to research, the Commission has had to take into account many external constraints. The Commission notes with satisfaction the message contained in the draft opinion of the Parliament. It nevertheless maintains its proposal, for reasons that the Parliament will easily understand, which are related to the role that the Commission will be called on to play in seeking out a compromise.
The Commission furthermore accepts the very useful amendment of the Committee on Budgets, adopted by the research committee, which translates into operational terms the interdependency between the decision to adopt the fifth framework programme and its financial allocation, and negotiation on the future financial prospects of the European Union. The details of the Commission's position on the various amendments will be set down in the minutes of this plenary session. More particularly, I would like to accept the amendments from Mrs McNally, on the need to keep monitoring and on ensuring a better balance between men and women in the 'Improvement of human potential' programme, and to introduce the question of equality of opportunity under this theme, as regards socioeconomic research. Furthermore, the Commission will in the Spring of 1998 organize a conference on women and the sciences.
For my part, I wish to conclude my general comments with two further remarks. First, I wish to underscore the quality of the proposals arising from the work of the research committee and other committees involved. This testifies to the growing interest that an increasingly large number of members of Parliament are giving to the research policy which is essential if the European Union is to pursue its objectives. Within the perspectives defined by Agenda 2000, research is indeed at the heart of the political action of the European Union, alongside other policies dealing with learning and knowledge in the field of education, and innovation. I therefore wish, for my part, to see increased dialogue between ourselves during the implementation phase of our programmes.
My second remark is operational in nature. We have not reached the end of the road, and we have still a long way to go. The Council must now give its opinion. Our hope is that it can adopt a common position at the Research Council of 12 February, and this is not guaranteed. To date, the positions of the Member States are on occasion quite far from one another. In parallel to this, discussion will get underway on the specific programmes, based on the working document presented by the Commission in November. The objective is the formal adoption of the framework programme in 1998 for effective implementation of specific programmes in 1999. The months to come will therefore still be extremely dense in terms of thinking and in debates.
I know I can count on the European Parliament to play its role during this process. I would like to express my thanks in anticipation of the efforts that the Parliament will deploy in assisting us to achieve our final aim, which is to place European research at the service of European citizens. The European Parliament represents the citizens. It is the expression of their interests. The Parliament's active involvement in the process of decision-making contributes to ensuring that the major scientific and technological choices at the European level are made on a democratic basis. In the light of the urgency and the extent of the problems which Europeans need to face up to, and of the contribution that research is able to make to solving those problems, I am certain that your Assembly will do everything within its power to ensure that this new framework programme is launched as soon as possible.
The debate is closed.
The votes will take place tomorrow at 11.30 a.m. and on Thursday at 9.30 a.m.
Energy policy
The next item is the report (A4-0308/97) by Mr Scapagnini's, on behalf of the Committee on Research, Technological Development and Energy on the Commission communication: "An overall view of energy policy and actions' (COM(97)0167 - C4-0205/97).
Mr President, the European Union is facing a new millennium and a series of highly strategic challenges without a united and coordinated energy policy framework: a policy that should play a fundamental role in economic development, promoting employment, the environment and quality of life.
The European Parliament has for a long time emphasized the need to provide a firm legal basis for actions taken in the energy sector and a place in the treaty to ensure a consistency and a transparency that are lacking today. If the energy solutions and problems are still faced in a fragmentary manner within the scope of other policies, such as those of the internal market, the environment, taxation, agriculture and research, the specific aims of the sector will not be taken sufficiently into account, such as the certainty of supplies, international cooperation, the integration of the energy markets, promotion of the sector sustainable in the energy sector and the promotion of research.
The development of the European markets, the competitiveness of companies and the citizens' energy purchasing power are dependent on the achievement of the energy objectives. In this connection, the Committee on Research considers the reinforcement of the role of the European Energy Observatory to be essential, even with regard to the definition of a reference framework for the major lines of transportation for natural gas and petroleum energy. The Energy Charter remains the privileged framework of European energy cooperation and the European Parliament points out the importance of ratification by all the signatory companies.
The cooperation and assistance provided for the third countries, within the scope of the aid and cooperation programmes such as Phare, Tacis and Meda or those relating to Asia, Latin America or the ESF, should be developed to take into account the various supply markets and, at the same time, rendered more visible in relation to the past, by facilitating information, control and examination by the European Parliament.
The liberalization and integration of the energy markets is then the second objective of the Community energy policy and a clear requirement in the face of an ever greater internationalization. Real competition will have to be created between energy producers, offering consumers various possibilities of choice of supply by free trading guaranteed by the states, using the new possibilities of development existing in the energy sector.
The environmental dimension of the energy policies is a factor that should not be undervalued in any way. The Commission should, periodically, assess the environmental impact of the energy policies in the Member States, providing voluntary agreements and research and technological development as well as the legislative instruments. Again within the scope of international cooperation, the energy dumping and environmental risks will have to be taken into account for the countries in which the prices are still lower owing to far less restrictive environmental regulations than the Community regulations. The harm caused by the emission of CO2 and by global warming is a challenge for the Union which, faced with the commitments recently undertaken in Kyoto, should provide a further contribution with the initiatives to promote a rational and efficient use of energy resources, the cogeneration of renewable energy sources and the research and technological development actions.
The Commission should dedicate an appropriate space to the innovative energy technologies, capable of providing an adequate answer to the wish to privilege the renewable sources and to the current demand for natural gas applications and consumption, particularly in sectors such as those of liquefaction, transport and regasification, in view of their potential in relation to the new forms of supply from the more distant geographic regions. No doubt the local and decentralized use of renewable energies will, together with the liberalization of the energy market, enable the existing imbalances between some European regions to be made good and to quickly favour the development of those regions in arrears, providing them with independent energy capacity for multiple use.
It is no doubt in the interests of the Union, its citizens and the industrial sector that a framework energy policy programme should contribute towards clarifying and concentrating the Community initiatives in the sector to a greater extent, ensuring a multiannual level of financing that will enable significant actions to be carried out, without involving a structural reduction in allocations available.
Finally, Mr President, the European Parliament deplores the drastic energy cuts made by the Council in the Community budget, cuts that have cast doubt on the future of the European instruments already consolidated within the Alterner, Thermie and Safe programmes, especially those intended for international cooperation in those sectors.
As Commissioner Papoutsis cannot be present this evening and as our debate will have to be interrupted at 5.30 for Commission Question Time, with the consent of the House I now invite Commissioner Papoutsis to speak.
Mr President, I would like to take this opportunity first and foremost to apologise to the Members of this House as I will not be able to be present at this evening's sitting. I have to say that I have been waiting since 11.30 this morning for us to debate the Scapagnini report, but unfortunately there has been a great deal of delay, and I can understand why, over the important issue of the budget. However, this does not allow me to stay here until this evening, given the fact that tomorrow morning the Energy Charter meeting is being held in Brussels and we have high hopes that tomorrow the 30 sanctions of the Energy Charter will be tabled with a view to putting it into effect. As you can understand, by your leave and with the backing of Parliament, the European Commission must be present at this great event for the inception of the Energy Charter.
Returning to the issue at hand, Mr President, I would like first of all to thank the rapporteur, Mr Scapagnini, for his clear and constructive report. The Commission agrees in principle with the proposed resolution which adopts many of the findings of the Commission communication. The energy situation which prevails today both in the European Union and in the rest of the world demands well supported and coordinated actions. For this reason it is important that we fully understand the challenges that confront us.
The chief aim of the Commission Communication is to describe the enormous challenges facing the energy sector and the actions that have been taken at a European level. Our objective is simple and unequivocal - to improve transparency. Moreover, the Commission Communication was the first stage in the setting up of a framework programme for energy policy, a framework programme for respective actions at a European level. In his report Mr Scapagnini demonstrated that the European Parliament is fully aware of the situation and is ready to support the Commission in this regard. On behalf of the European Commission I would therefore like to thank you for your positive stance and for your support.
In this communication the Commission underlines three important issues faced by the energy sector:
The first is the issue of the security of supply. All kinds of analyses, all forecasts lead to the certain conclusion that energy dependency on external supply will increase significantly. The Community must consider this fact and, in consequence, must take the necessary action.
Secondly, the energy sector plays a leading role in efforts to improve the competitiveness of Europe. Efficient and profitable energy systems can make a major contribution to the improvement of competitiveness by ensuring appropriate production and transportation structures, while at the same time ensuring the free circulation of energy products.
Finally, the energy sector is of vital importance with respect to the protection of the environment. In all energy policies, in all energy actions, the objective of continuous evolution must be observed. Today, following the Kyoto Summit, the issue of greenhouse gases is of particular importance. There are a number of environmental objectives which must be reflected fully in our energy policy.
The resolution that we are proposing demonstrates that the European Parliament concurs with these views. Mr President, please allow me to comment specifically on certain important points raised in the resolution:
The European Commission shares the view that it is desirable that a chapter on energy be included in the treaty. Unfortunately, however, at the recent Intergovernmental Conference in Amsterdam it was not possible to reach an agreement on such a chapter. It appears that at that time this issue was not yet ripe enough to form the subject of an agreement of the Member States. Notwithstanding, the Commission will continue to introduce recommendations aimed at making the European Union energy policy more cohesive, through the use, as and when indicated, of the legal bases in force today.
With regard to regenerative energy sources, the Commission is fully aware of the support for actions in this area. As you know, we recently introduced the White Paper on a community strategy and a plan of action for regenerative energy sources. Now I await your reactions, your thoughts on the White Paper and subsequently we will have the opportunity to debate this issue extensively in the near future.
Mr President, I would also like to thank Parliament for its support concerning the institution of a framework programme for European Union energy policy. As you are aware, this programme was approved by the Commission on 18 November, just one month ago. The framework programme comprises all the actions that have been taken so far in the context of the separate programmes, such as Save II, concerning energy output, Altener, concerning regenerative energy sources, and also Synergy, on cooperation with third countries. It also provides for specific actions at the level of energy analyses and forecasts in the energy sector concerning nuclear safety and the clean use of coal. All these actions have been coordinated and integrated under the roof of the basic resolution for the framework programme itself. The proposal for the framework programme is also aimed at the formation of longterm stable conditions for the incorporation of all kinds of actions at the energy level. The framework programme is also necessary for the creation of a clear legal basis for all of these actions. It is the view of the Commission that the framework programme will not only create better conditions for coordinating the special actions of the energy policy, but will also provide for a better establishing of targets for actions at the energy level, that is, for those actions which are run on the basis of other community policies such as the structural funds and the programmes of external technical assistance.
The proposal for the framework programme will be one of the basic priorities of the British Presidency. The initial reactions of the Member States have been positive, and I especially count on your support, so that we can come to a timely decision on the framework programme. I hope that you will continue to support the serious measures for the implementation of the energy policy, based on the unified philosophy of the present new programme.
Mr President, ladies and gentlemen, the Commission concurs to a very great extent with the proposed resolution in the Scapagnini report on the general picture of the energy policy and appropriate actions. I would like to finish by once again thanking the rapporteur, Mr Scapagnini, for his excellent report.
Question Time (Commission)
The next item is Question Time to the Commission (B4-1002/97).
However, before we start, Mr Smith has asked for the floor on a point of order.
Mr President, my Question No 76 is on transport of nuclear fuels. I, in my innocence, assumed that this question would be answered by the Commissioner responsible for transport but I find it is in 'Other questions' . Can you register my concern at this, Mr President, and can you endeavour to find an explanation as to why this question was not included in the section to be dealt with by the Commissioner responsible for transport?
Mr Smith, I will make a note of your concern, but as you know, it is up to the Commission to decide which of the Commissioners respond to the questions which have been raised. It is not our responsibility. In any case, your comment will be noted not only by me, but will also appear in the verbatim report of proceedings. Your opinions are always valued.
The Commission is aware that the directives on public contracts have not been included satisfactorily by all the Member States and also that, even if included, they are often not applied correctly. In its action plan for the single market, adopted last June and approved by the European Council of Amsterdam, the Commission therefore invited the Member States to prove their political desire by putting an end to this situation by asking for a commitment to complete the inclusion and to notify the exact schedule and by proposing initiatives aimed at making the application and observance of the current regulations effective.
In this connection, and under the powers it holds, the Commission has brought infringement actions against defaulting Member States, pursuant to article 169, for non-inclusion of the directives, for failing to comply with the inclusion measures and, finally, for the incorrect application of the Community regulations on public contracts.
The Commission has also had recourse to the emergency procedure, pursuant to article 186 of the Treaty, to obtain provisional measures against a Member State in which the awarding authority has refused to suspend the public contract, while waiting for the Commission to pronounce judgment on the alleged infringements.
Following the entry into force of Directives 89/665 and 92/13, economic operators have the possibility of bringing recourse before a national authority for infringement of the Community regulations on contracts by the contracting authorities.
In this context, the Commission also wishes to recall that the Member States are responsible for the measures taken by their own bodies, particularly the joint bodies, and that a Member State cannot escape the obligations it holds pursuant to the Community regulations, by invoking the possible constitutional autonomy of the local and regional bodies.
Finally, with regard to the possible improvements to arrive at a better application of the Community regulations on contracts, the Commission has started a debate on its Green Paper and plans shortly to adopt a communication in which it will propose specific measures with regard to the interpretation of the existing rules and possible legislative amendments.
The Commission emphasizes, however, that an effective control of the application of Community law also requires a reinforcement of the controls at national level. Consequently, the Member States should also assume their own responsibilities in this connection.
I would like to thank the Commissioner for his answer, which I thought was detailed and good. I would also like to say that I appreciate the reports the Commission has made against various countries for breaching the procurement regulation, including the report directed at my own country of Sweden.
Let me just take up one more question. Companies should obviously, as far as possible, report when they do not get their rights according to the procurement regulation. We also know that they have difficulty doing that because they can get on the wrong side of prospective clients, important clients. Therefore there is an idea that we should set up some kind of procurement ombudsman, i.e. someone who could receive these reports and make a case against the local and government authorities who do not follow the rules. Is the Commissioner aware of this? I know that work is being done on this in Eurochambers. What is the Commissioner's basic position on this?
Thank you for that supplementary question. Firstly, I would like to point out that the Commission has actually brought a considerable number of infringement actions against the Member States.
I would also like to say that many infringement actions derive from notifications given by companies and point out that, within the scope of the broader consultation opened up by the Green Paper on public contracts, that gave rise to a further 300 contributions, one aspect much taken into consideration is that which seems to make the notification of things going wrong more effective.
Finally, I would remind the author of the question that the company, or the person making the request, can now remain anonymous, if it wishes to do so.
Mr Monti's replies indeed show that what he and questioner Cars state is and remains a problem. There is too much opportunity for escape. Public institutions, local authorities, and other authorities putting out to tender - and this also happens frequently in transport - may not take the cheapest option, but then they offer the excuse that the firm chosen was the best. Then it turns out, Mr Monti, that it is always national firms who are given preference. That is why not only the representative, but in my opinion also the Commissioner, should keep a closer eye on things, so that it is not the national firms only who are awarded contracts, but that instead contracts are spread over the entire Community. A report from you on this issue would be very welcome.
Mr President, this is one of the most important topics for the actual completion of the single market, and it is precisely for that reason that we are giving it the greatest attention, as Parliament will see as soon as the Commission presents the communication on consultation resulting from the Green Paper at the beginning of 1998.
Mr Wijsenbeek reminds us that, at times, the contracting authorities have the same difficulties. From this point of view, the simplification aspects, that are taken into account in the Green Paper as one of the essential factors, have their own significance and I cannot fail to agree with the author of the question when he says that, from the point of view of the single market, it is to be hoped that tender proceedings will result in contracts being awarded to nonnational companies to an ever greater extent.
This is taking place more and more, although not at the rate we would like, and a whole series of actions, provided for in the Green Paper, on the information, training plan and so on, seek to integrate to an ever greater extent this as yet not completely single public contracts market.
Mr Commissioner, are you aware that architects experience particular difficulties when it comes to public procurement. The architects find it hard to sort out real conditions exactly and that sometimes, even with minor projects, there 400 to 500 enquiries for public tenders, which can lead to problems.
This is a particular and important aspect of a broader problem and, when it does not relate to large companies or to companies in general, but to professionals or to professional offices, the aspect of comprehensive information is even more important.
With this objective in mind in the next actions relating to contracts, those which, I repeat once again, appropriately consult the Green Paper, the aspect of electronic information will be taken into consideration and emphasized in particular.
Just last week we held a very large conference in Brussels with participants from all the Member States on Electronic Procurement, which is a means of providing a better explanation of the information aspects of the substantial contracts market.
As the author is not present, Question No 26 falls.
Question No 27 by Veronica Hardstaff (H-0906/97)
Subject: The use of E111 forms in Member States
Is the Commission aware that EU citizens are experiencing difficulties in some Member States in obtaining medical treatment using the E111 form? Is it permissible for doctors in some countries to refuse to accept a valid E111, claiming it should be renewed every year, when this is no longer the case, and then make a considerable charge for the consultation and medicines?
Regulation 1408/71 on the coordination of social security schemes for migrant workers guarantees that a person staying temporarily in a Member State of the European Union or the EEA other than the one where he or she is insured will be entitled to all immediate necessary benefits in kind, that is, to all urgent medical treatment which is necessary with regard to his or her state of health. These benefits are provided under the same conditions as for nationals of that state.
In such a case of temporary stay, the person should obtain an E111 form before departure. This form indicates that the person is affiliated to a social security scheme of a Member State, and has to be presented to the sickness insurance institution in the country of stay. This institution is reimbursed by the institution of the competent state. The E111 form may be valid for a limited period only, or it may have no limitation as regards the period of validity. This is a matter for the competent institution in each Member State to determine, according to the objective of the Community rules on social security for migrant workers, which aims to coordinate, not to harmonize, the national rules of social security systems. However, it is clear that a valid E111 form cannot be refused by a doctor or an institution of the place of stay; and whenever the Commission has had to deal with cases where European Union citizens experience difficulties in obtaining medical treatment using the form, we have strongly intervened to have the rules respected. However it should be emphasized that the E111 form is satisfactorily used by millions of tourists every year.
Moreover, I would like to draw your attention to the fact that there is also a possibility for persons who have had difficulties in using the E111 form to be reimbursed directly by their competent institution. In this case, when they are obliged to pay for the emergency medical treatment themselves, they may be reimbursed only after they have returned to the country where they are insured.
I am quite sure that my constituent's E111 was in a better state than this one, which was issued in 1990. However, when he presented it at a hospital in France, the specialist he saw ripped it up and came to a private agreement with him that he should pay a fee, instead of advising him that he should go to the appropriate office to get reimbursement. He then got in contact both with the Department of Health and Social Security in Britain, and with myself, and I and my staff also got in touch with the Department of Health and Social Security, which suggested that I should raise it with you to try and ensure that this sort of thing does not happen, and that medical staff in all our Member States are reminded of their duty to advise people who are ill who come to them to go to the office to obtain reimbursement.
Just very quickly; I very much regret the difficulty your constituent had. You did not say whether the constituent was finally reimbursed but you are making the point that we want to see a better system put into place, and I take note of what you say. Of course the person did the right thing, he went to his department when he got back to his own country of residence and got reimbursed. It should not happen that way. There was a fault in the first instance in that the person was not sent to the proper institution. But I will certainly look into the possibility of getting better information to all those involved.
I would like to thank the Commissioner for his reply to Mrs Hardstaff. But following on from Mrs Hardstaff's question, would the Commissioner care to comment on the fact that the E111 does not appear to cover all medical costs in an emergency situation. Some of my constituents have been left with a bill, even after using the E111 form. Will the Commissioner therefore be recommending that citizens of the European Union should be taking out additional medical insurance to cover the shortfall on the E111 form as they travel across the European Union?
It is an interesting point. There are two main possibilities of obtaining medical care outside the state of residence. The first is that a person staying temporarily outside the competent Member State is entitled to all necessary medical benefits in kind, using the E111 form. Secondly, a person can move to another Member State in order to undergo treatment, but should obtain the prior authorization of the competent sickness institution, that is, form E112, in order to be properly reimbursed.
The Court of Justice has been asked to determine whether the current rules are compatible with the Treaty provisions on free movement of goods and services. We are awaiting the outcome of that judgment. When we have it I will be better able to answer Mr Truscott's further point.
As the author is not present, Question No 28 falls.
Question No 29 by James Fitzsimons (H-0921/97)
Subject: Toy safety
Given growing concern about the use of PVC (polyvinyl chloride) in children's toys, given that PVC can have chemicals added to it that can be hazardous to children if ingested and that certain Member States have already acted to have toys containing PVC removed from shops, is the Commission prepared to investigate the matter with a view to introducing European-wide rules?
I should like to say to Mr Fitzsimons that the Commission is well aware of the issues he has raised. The growing concern mentioned by Mr Fitzsimons relates to the use of soft PVC in toys and childcare articles such as teething rings, and not of PVC in general. The chemicals referred to are, in particular, some plasticizers. They are called phthalates, and are used to make PVC soft.
The Commission has reacted promptly to the initiatives taken by certain Member States and, in particular, by the Danish authorities in the framework of the Community rapid alert system. These initiatives concerned three teethers which are made in China, which brought the issue to the attention of the public and the authorities all over Europe. The Danish Environmental Protection Agency alleged that these teethers leached an amount of phthalates judged inadmissible for babies.
Representatives of the Member States were invited by the Commission to a meeting of the emergencies committee dealing with consumer health in October 1997 to discuss the issue, given its potential implications for consumer health and safety. Significant differences concerning test methods and conditions were highlighted and there was a general consensus on the need for harmonized test protocols. The urgency of the matter led to the decision to consult the Scientific Committee on Toxicology, which met on 17 November of this year. The committee decided to further investigate the issue and a working group on phthalates focusing specifically on toys and childcare articles, composed of prominent academics and researchers, held its first meeting on 8 December 1997. It will deliver its findings in the first half of 1998.
In the meantime research on those substances has been going on with the support of several Commission services. Besides the outcome of the working group that I mentioned, the investigation of the matter with a view to introducing European-wide regulation in this field as requested by Mr Fitzsimons is already under way. Most of the chemicals involved are amongst the substances identified as priorities by Regulation 793/93 on evaluation and control of the risks of existing substances. This means that risk assessments are currently being carried out by the Member States which have been designated as rapporteurs in this case, namely the Netherlands, Sweden and Norway, Regulation 793/93 being EEA-relevant.
The first results of these assessments are expected shortly. The results of the investigations will allow the Commission to propose if necessary the appropriate measures to be taken at European level to regulate the use of these substances in toys and in other products as well.
I thank the Commissioner for his reply. I am very pleased that research is being carried out with regard to the concern about toys. There is quite considerable concern in the Member States that too often Christmas, which should be a time of joy, is a time of tragedy. Only in the last few days the European Consumers Association has issued a statement in this regard.
Further to what the Commissioner has said, is the Commission aware that several PVC toys have already been taken off the market in Spain, Sweden and Italy? Given this situation, would the Commissioner now ensure that some ground rules are laid down concerning the manufacture and sale of such toys? Would he also ensure that all other Member States remove such toys from their shelves before this Christmas?
In reply to Mr Fitzsimons, the Commission is aware of the voluntary withdrawal by toys distributors in several Member States of these particular items. For the time being no ban has been implemented by the Member States in general.
So far as this particular distributor is concerned, they have agreed to voluntarily withdraw from the markets where they have been contested. The Commission and the Member States await the outcome and the opinion of the Scientific Committee, before taking the adequate measures to restrict the use of soft PVC in toys. What is needed is harmonization of the testing methods, and that is being considered by the working group. As soon as the information is available the necessary action will be taken.
Mr Commissioner, I am having some difficulty with what you are telling us. Toy safety is regulated by a guideline from 1988, in which it is stipulated that the Commission shall ensure by 1989 that the appropriate technical standards shall be enacted to guarantee this safety. I ask you why it was only two years ago that the Commission applied to the CEN to set legal limits for organic chemical substances and plasticizers, which we are debating now. And why, after two years, has this still not been done?
There was a misunderstanding here, I feel, because what we are talking about here...
Mr Flynn, it is not that I want to give permission to speak. But when you can understand the language in which the question is asked, you answer straight away, while I - being no polyglot - am still listening to the skilful work of the interpreters. That is why there has to be a short pause between the end of the question and your reply.
The floor is yours.
I appreciate your point, Mr President.
There must be no misunderstanding. What we are talking about here is the question about plasticizers in PVC toys. As far as the note I have here is concerned, we are talking about the fact that this group has been set up to deal specifically with the complaints that have been received. As soon as the opinion has been received the matter will be addressed. But the complaints have been dealt with in so far as the importer or the distributor has withdrawn the product, so there is no danger consequently. Concerning the Member States where it has been contested, you are quite right, because there are differences in testing procedures. It is precisely to do that and to harmonize the testing procedures that the working group is sitting to deal with the matter.
Mr Flynn, I think Mr Martin wants to put a supplementary question.
It is very encouraging that the Commission has taken the action it has. I wonder if you have gone far enough. The fact is that this product can still be legally on the market in 12 of our 15 Member States. I understand that you need scientific evidence, but in the United States they would withdraw the product and then, if the scientific evidence proved the product to be safe, allow it back on the market. In the meantime we are allowing this product, which there are serious concerns over, to remain on the market. I wonder if we should not be taking action now to remove it from the market and then, if the scientific evidence happily proves it to be safe, we can allow it back on the market.
I am advised that the Commission does not have the legal power to do that under the existing situation and that a standardization is under way, but is not going to be ready before the year 2002. Because of what you say and because of the difference in the testing procedures, which cannot be agreed, it is going to take some time. I will bring the matter to the attention of the relevant Commissioner and make the point that you have addressed.
Ladies and gentlemen, Commissioner, it is now 6.03 p.m. and an act of solidarity with those who have suffered the effects of terrorism is about to start in Hall 5 of IPE II, under the aegis of the European Parliament and at the instigation of the President of this institution, to mark the presence here today of the family of Mr Miguel Angel Blanco, the town councillor murdered by ETA.
As you can imagine, ladies and gentlemen, I would like to be present at that ceremony, and I am sure you would too. However, to be working here today in Parliament is also an expression of solidarity, because the terrorists, who are totalitarian fascists, want to destroy democracy. Therefore, by continuing to work within our democratic institutions we are displaying our solidarity, and also showing the terrorists that though they may murder democrats in such a despicable manner, they cannot kill democracy itself.
As they deal with the same subject, the following questions will be taken together:
Question No 30 by Hugh McMahon (H-0872/97)
Subject: Removal of age limits in Commission recruitment
I congratulate the Commissioner on his recent announcement on BBC Radio that he intends to remove any reference to age limits in recruitment advertisements for Commission posts. This is a most welcome move by the Commission which encompasses the full sense of equal opportunities as adopted in article 6a of the Treaty of Amsterdam.
Can the Commissioner say when his proposal will be put to the Commission and become official Commission policy, and whether this will be in time for the next recruitment round in 1998, as he indicated in his radio broadcast? Question No 31 by Bryan Cassidy (H-0875/97)
Subject: Equal opportunities for older workers in recruitment to the European Commission
The reports of the Commissioner's recent change in view in his intended removal of age limits in recruitment notices for the European Commission are most welcome and we look forward to this policy taking effect in 1998.
In the framework of inter-institutional cooperation for EU recruitment competitions, will the Commission be encouraging other EU institutions to follow its own example, once this becomes official Commission policy?Question No 32 by Elly Plooij-van Gorsel (H-0937/97)
Subject: EU action to remove age limits in recruitment
The Commission's recent announcement of the removal of age limits in recruitment notices for the European Commission follows closely the recent publication of draft legislation in the Netherlands to ban all reference to age in job advertisements.
Does the Commission expect legal actions to be undertaken against other institutions, on the basis of the non-discrimination clause in the Treaty of Amsterdam or of national anti-age discrimination legislation in, for example, the Netherlands, if they continue to set age limits for recruitment?
Mr President, in January I am presenting for debate the proposal that would abolish age limits in recruitment advertisements for the Commission. If the Commission approves the proposal, age limits will vanish from any competitions from then on.
As for current or future practice concerning other institutions, discussions are under way within the normal Community frameworks. That is why I do not wish to comment on any possible future arrangements or any legal matters pertaining to them.
I thank the Commissioner for taking this matter up and for acting so efficiently and effectively.
Could I make the point that he might consider in the discussions with the other institutions, pointing out to them that they must try and live up to the spirit and practice of the Amsterdam Treaty, particularly those aspects dealing with discrimination in employment. I refer in particular to the institution of which we are Members, because it appears to be one of the most laggard in retaining the archaic practice of ageism in employment. Would he take the opportunity then in the discussions that are going on - and we know it is a delicate matter - of pointing out that the spirit of the Amsterdam Treaty demands that all European institutions set an example for other Community citizens?
We have informed the other institutions, including the European Parliament, of our intentions. Perhaps you also have possibilities to express your views in this procedure.
We in the Commission came to the conclusion in the preparatory discussions that any age limit in the publication of a post would be very inappropriate, taking into account the spirit of the Amsterdam Treaty. At the same time, of course, when we recruit people we need to have a good age structure, so young people will be recruited in the future. There will be some senior people but there will be no age limit in the notice of competition.
I too wish to thank the Commissioner for the very encouraging news he has given us this afternoon. However, we know that there is many a slip 'twixt cup and lip and that a recommendation to the Commission does not necessarily mean that the Commission, as a collegiate body, will accept it.
Firstly, I should like to ask him what he judges his chances are of getting it through the Commission and, secondly, what happens after that? Does it mean that there has to be a revision of all the Staff Regulations, which are common between all the institutions?
If I expected my chances to be very limited I would not have announced my intention here.
As far as the legal side is concerned, our Staff Regulations do not oblige us to use age limits, so no changes are necessary there. However, when we publicize new posts they must go through the normal procedures with the joint committees. For that reason, last week we had political consultations with the staff organizations on the matter. We have given them further information.
I expect, if everything goes as planned, that in January we will try to take a first decision, which means that we will abolish age limits and right after that publish the new general competition for officials, so that we do not remain on the level of general decisions but pass directly to the next European competition for officials without age limits, which would be organized in 1998.
Parliament has put a great deal of effort recently into including the outlawing of discrimination on the basis of age into the Treaty of Amsterdam. This was successful. I am pleased, therefore, that the Netherlands has been the first country to implement this. I am also pleased, of course, with the Commission's decision to no longer set any age limits in its job advertisements. But I would like to take you up on how you will police this. Would the Commission be prepared to issue a yearly overview to Parliament on the actual appointment policy, so that we can see what the ages are of the people who haven been appointed? Secondly, you said, you will be able to get things changed in Parliament yourselves. I can tell you that we have talked with the President and the Secretary-General on numerous occasions, but Parliament is very conservative on this issue. I think it must be to do with the average age of members of Parliament.
Mr President, I am responsible for the recruitment of personnel in the Commission. My responsibilities include taking decisions on all manner of recruitment issues. After the decision has been made to end age limits, I'll be responsible for the matter and I'll attend to it. They will no longer exist. But if you want to see a list of those situations where age limits will be imposed, contrary to this decision, I will gladly prepare one, although it'll be very short. Actually, there won't be anything on it.
Mrs Plooij-van Gorsel wishes to speak on a point of order.
Mr President, it seems to me - and this really a point of order - that a question should be given a response. My question was by no means answered.
I fully respect Mrs Plooij-van Gorsel's opinion, but in order to comply with the Rules of Procedure I must now allow Mr Truscott to put a supplementary question. Mr Liikanen, when replying to Mr Truscott you are free to say whatever you wish.
I wish to thank the Commissioner for his answer. Would he join with me in calling on all EU institutions to abide by the spirit of the Amsterdam draft Treaty on anti-discrimination on ageism? In the light of that, does he have any target date for the phasing out of age limits in all the EU institutions?
Mr President, I am sorry, I misunderstood the question. Of course we will be able, if need be, to provide information on a yearly basis on the ages of staff recruited in a general way. There is no problem in that. As for the Amsterdam Treaty, we are all bound by it in the same way, obviously, but we should I think refrain from commenting on the recruitment policies of other institutions. I am responsible for what the Commission does and you have the right to observe. What other institutions do is rather harder for me to take a view on from the legal point of view.
Question No 33 by Jonas Sjöstedt (H-0895/97)
Subject: Implications for the Member States of the European Parliament's first reading of the 1998 budget
The European Parliament's first reading of the 1998 budget entails an increase of payment authorizations of ECU 1 700 million over the Council's first reading. For some Member States this increase implies perceptible costs for their national budgets in the form of higher membership contributions. For others it implies greater amounts flowing back in the form, for example, of structural fund support.
Will the Commission describe the economic implications for the Member States of the European Parliament's first reading as compared to the Council's first reading? Which countries will gain and which will lose as a result of the European Parliament's proposal?
Mr President, I thank Mr Sjöstedt for his important question. In the first debate on the 1998 budget in the European Parliament appropriation was increased by ECU 1.7 milliard. The sum is meant to cover the extra costs set aside for Member States and the Third World. The Member States, however, must also fund these additional costs.
The Commission is requested to specify to the Member States the future net benefit of these increases. The Commission has often made it clear that it does not consider it possible to unambiguously gauge the merits of Union membership. The advantages surpass mere considerations of bookkeeping. For example, the effects of freeing up trade on economic growth and living standards are impossible to measure in each individual Member State. Just as hard to assess is the influence the internal markets will have on growth, or the economic significance for Member States of the strategy being undertaken for membership.
Jacques Santer presented a document to the Ecofin Council on this issue on 13th October of this year. The document is now available on the Internet on the Europe home pages in the eleven official languages of the Community. I would like to state that the increases in expenditure proposed by the European Parliament and the way they are to be funded are subject to the same interpretation of the juste retour system as any other budget. This being the case, the Commission does not consider it appropriate to make detailed assessments.
I thank the Commissioner for his friendly reply. I promise to read the document which the Commission's President, Mr Santer, has drawn up and which is on the Internet. I thought, however, that having such a good grasp of the budget (as I know you have, you know where the money comes from and where it goes), you could perhaps at least give a small pointer in the principal directions.
Mr President, the increases proposed by Parliament will fall into place like the employment initiative in Europe or the Socrates programme. These are things that have a general importance for employment and youth exchange programmes throughout Europe. I wouldn't like to make judgements as to how a Member State might benefit one way or the other. I believe that everyone will gain. But, obviously, each Member State, just like parliament, has the right to make its own assessments.
The Commissioner will know that in the Netherlands a lively discussion is taking place as to who are so-called net payers. My question to the Commissioner is: when can all relevant figures be issued, so that the discussion can at least be based on real figures?
Mr President, the document, which was submitted to at the Ecofin Council and is now available to everyone, contains our assessment of the extent to which resources for structural funding or agricultural funding have been divided up among the various countries. There again it assesses to what extent these break down into payments to the Commission in the form of VAT or GNP and to what extent they come from traditional national resources, mainly customs duties. The document is now available and people can make their own judgements accordingly.
But I would stress that the issue is a complicated one, partly owing to all these problems on the outside. As we now, for example, prepare for enlargement, we will invest heavily in straightening out the economies of the central and eastern European countries. It will mean better security for Europe and, in the future, greater prosperity. European companies will be involved in many such projects, but it is extremely difficult to tell which countries will reap the greatest rewards, and which the smallest. But, as I said, the information relating to structural funding and agricultural funding is contained in the document I mentioned, which is at your disposal.
I would like to say to the Commissioner that what I believe Mr Sjöstedt and also Mr Cornelissen are seeking is not a measure of these indirect effects, which are of course always the result of everything, but what people want is quite simply a solid statistical basis with regard to the precise financial payments inwards and outwards. Such a thing must in all likelihood exist. We have of course payments coming in which clearly come from various countries. It is also the case that each budget item obviously has a destination in a particular country. It must be possible to make this simple division, i.e. according to the direct financial destination, both with regard to the EU's total budget and, in this case, with regard to the increases which Parliament has proposed. I would also like to agree with Mr Cornelissen that it would be desirable if the big debate taking place all over our countries in the Union could be based on a very thorough statistical foundation.
Mr, President, as I said, this information, which relates to agricultural and structural funding, are in the document distributed by the Commission, which is available to everyone. It accounts for more than 80 % of the budget. Then, in the matters of external relations and administration, things get pretty complicated. There will also be questions of interpretation relating to internal policy.
But I will say again why this matter of expenditure is not so simple. For example, when we make guarantee funding payments in agriculture, often an exporting company might be, for instance, a company in Belgium which exports agricultural produce from France or Holland. That is why things do not always balance out.
The other example is that we often require in our community programmes projects to involve companies or research institutes in at least three Member States. But the account we are paying in to is generally geared to one Member State.
It is never possible to get fully accurate information on this, but we have strong indicators from a precise knowledge of how much everyone pays to the Community, what structural funds there are and what each Member State gets, and what is paid out of agricultural guarantee funds. Though some of it might move from one country to another.
Thank you very much, Mr Liikanen.
Mrs van Putten wishes to speak on a point of order.
Mr President, I would like to offer my apologies for having been held up, and arriving a little too late for the reply to my question. I would like to express my reget.
Thank you, Mrs van Putten, but the Presidency has already received your apologies. We realize that Members have a great deal of work to do during the part-sessions. Furthermore, in your particular case, the Presidency is aware of the highly responsible way in which you work.
The 1985 regulation sets out the Community rules for driving times and rest periods and article 4(2) of the regulation exempts passenger vehicles carrying nine or fewer persons including the driver from the requirements relating to driving times and rest periods which are checked by means of a tachograph. article 13(a) of that regulation permits national derogations which allow Member States to have passenger vehicles carrying up to 17 persons to be exempt from the requirements of the regulation. The United Kingdom has taken advantage of this national derogation in respect of minibuses.
Within the EU United Kingdom rules are the exception. There is, however, no inconsistency within Community law since other Member States have decided not to use the derogation for minibuses. It means, however, that UK minibuses may only benefit from the exemption when they operate within the territory of the United Kingdom.
Maintaining a high level of road safety and the enforcement of driving times and rest periods has particular importance in international passenger transport which normally involves relatively long-distance driving. The Commission, therefore, does not intend to propose any further exemptions from the requirements to fit minibuses with a tachograph.
I should like to thank Commissioner Kinnock for his enlightening reply. I will certainly pass it on to a group of charity workers in my constituency who are trying to organize a trip to the European Union.
My follow-up question is: Does Commissioner Kinnock think that this national derogation is unhelpful and, as a result, would he be making any recommendations on a personal level to UK manufacturers to instal tachographs as a matter of course in the UK? That would deal with these difficulties.
I apologize if I come in too quickly, Mr President. I am used to responding in the Westminster fashion, which is to respond instantly to a question.
I understand the problem identified by the honourable Member. However, I have to say that the arrangements for the installation of tachographs and the observation of driving times and so on that follows from that appear to have caused no problems in other Member States. It is, of course, for the United Kingdom Government to decide whether they want to change from using the derogation to coming into full compliance with the law. If that was to occur, the impediments to travel from the United Kingdom to the rest of the European Union in minibuses would disappear.
Thank you, Mr Kinnock, but may I remind you that whereas in the House of Commons you use a single language, here we work in 11 different languages.
Question No 35 by Tommy Waidelich (H-0774/97)
Subject: Commission document on road safety
A fresh approach to road safety is being discussed in Sweden, under which emphasis is placed amongst other things on the sharing of responsibility for road safety, between road users and those responsible for designing and operating the road transport system, and importance is also attached to the coordination of measures at local, national and European levels.
In view of this, will the Commission state how many people have been killed or seriously injured in road accidents in Sweden and the rest of the EU in recent years, indicate the social cost of such deaths in Sweden and say whether it intends to take the necessary measures to reduce the number of people killed and seriously injured on Member States' roads?
I am grateful to the honourable Member for his question.
Sweden has a relatively good record on road safety with a death and injury rate that happily is below the European Union average. Nevertheless, as the Swedish Government has repeatedly made clear, there is no cause for complacency when in 1994, for instance, the number of people killed in traffic accidents in Sweden was 560 and the number injured was 21, 083. The Swedish Minister, Mrs Uusmann, and her colleagues are to be commended for their latest efforts, to which the honourable Member has referred in his question.
The Commission has calculated that the direct cost of road accidents, based on the cost of police, medical and emergency services and vehicle repairs, and the economic output lost as a result of deaths, is ECU 45 billion a year in the Community as a whole. When divided by the 45, 000 fatalities annually caused by road accidents, this produces an average cost of a million ECUs per death.
In its communication last April on promoting road safety in the European Union, the Commission set out in detail its plans to build on the first action programme which ran from 1993 to 1996.
The Commission's actions to try to strengthen road safety will focus on three main areas. Firstly, information gathering and dissemination in order to identify particular features of accidents and to assist with the development of policy priorities. Secondly, initiating and supporting measures that can help prevent accidents, with an emphasis on the human factor and its interface with the traffic environment. Thirdly, initiating and supporting measures to reduce the consequences of accidents when they occur.
Whenever possible we will, of course, promote the transfer of good practice, working in conjunction with national and local authorities, police forces, manufacturers and driver organizations.
I would like to thank the Commissioner for his answer. I think that the strategy which the Commission is now putting forward is very sensible in many ways. I also believe that it will help the transport cooperation which is currently taking place in the various Member States. Just as the Commissioner said, it is the case that even though the number of accidents in Sweden has gone down, there is still a great desire to improve road safety. Our vision is to achieve zero injuries and zero deaths in one year.
I think above all that the profitability calculations which the Commission emphasizes are a very positive new way of working, to quite simply provide more encouragement for the work on profitability calculations in the question of traffic safety measures. Just as the Commissioner said, people then include the costs of accidents. In that way we can also justify efforts in a financial way.
Lastly I would just like to put a follow-up question: Does the Commissioner believe that during the next year more concrete initiatives are going to be taken on the basis of this programme? I am thinking, among other things, of the directive on vehicle safety etc.
Thank you, Mr Waidelich.
Mr Kinnock, you now have the floor - in the European Parliament, not the House of Commons.
Mr President, they might have only one language in the House of Commons, there are however a variety of accidents which from time to time cause difficulty with understanding. That is apart from the political reasons for failures of understanding, of course.
Could I say to Mr Waidelich that I am grateful for the comment that he made in his supplementary. There are further initiatives to be contemplated by the Commission, not least the pursuit of a proposal last made in the late 1980s on trying to secure a uniform lower level of tolerated blood alcohol content amongst drivers. I think it appropriate to particularly draw attention to this at this time of year. Road casualties are not only sometimes higher around Christmas and the New Year but have a particular tragedy attached to them.
All efforts to reduce accidents on the roads are obviously worthwhile, not only because of the huge savings that accrue but most of all because every life saved is a tragedy avoided, not only for the family that is bereaved of a loved one, but also of course for the people responsible for causing deaths and injuries. I would just take this opportunity provided by the honourable Member's question to make a special appeal that right throughout the Union this year people will avoid drinking and driving and show particular care, especially in winter weather, to try to save lives and avoid tragedy.
I am also interested in this question. I think that the reply from the Commissioner is good with regard to the general contributions which the EU and the Commission can make, such as providing and gathering information. It is perhaps going a bit too far to believe the Commission should produce a unified report on avoiding injury in the individual Member States.
I have a supplementary question. This seems to be mostly about roads. It would be very interesting to know, based on what we are now discussing, which kinds of traffic are safer or less safe, especially which kinds are safer, so that we who are able to encourage traffic measures concentrate on the right kind of traffic. Is it possible to get a reasonably satisfactory answer to this question?
I am grateful to the honourable Member for his question. It permits me to point out that in the course of the work that I described in outline earlier, our efforts to examine the human factor in accidents and the interface with the environment include attention to the effect of different kinds of infrastructure on the potential for accidents. The traditional method of making measurements and assessments of this kind is found wanting simply because it does not take into account particular sets of circumstances. For instance, an improved road might contribute to the prevention of accidents. However, it can also induce increases in speed which increase the severity of accidents. We are trying in our work therefore to make distinctions within the general definitions that will assist local and national authorities in the design of infrastructure to enhance to the greatest possible extent the safety of road travel. I hope that the honourable Member, like others, will not only seek to exploit the information that we are able eventually to provide but to see that it is applied effectively at local level.
Question No 36 by Florus Wijsenbeek (H-0785/97)
Subject: Rail shuttle between the Netherlands and Poland
Is the Commission aware that the rail goods shuttle between the Netherlands and Poland operated by Poltrein BV has had to close down because of a lack of cooperation and because of bureaucracy on the part of the Poles?
Is the Commission prepared to take steps to enable this contribution towards shifting transport from roads to the railways to continue?
The Commission is aware of the problems identified by the honourable Member in his question which have been experienced by Poltrein in developing or trying to develop an intermodal shuttle service between Almelo in the Netherlands and Pozna in Poland. It is, however, incorrect to state that the service has had to close down. It is, in fact, continuing on a twice-weekly basis. Some of the problems which Poltrein has experienced have been of a commercial nature. The operating company recently informed the Commission that it is in negotiations for a possible merger. One consequence of that merger would be a modification of the service to run from Rotterdam to ód&#x017C; in Poland, which should help to make the service commercially viable.
The operator has also informed the Commission of a number of operating problems due to customs procedures in Poland and difficulties with the Polish railways as well as with rail companies in the European Union. The Commission intends to raise these problems, where appropriate, in the relevant subcommittees of the European Community Poland-Europe Committee, with a view to resolving them and with a view also to trying to improve the viability of this type of service which could potentially be extremely valuable.
I would like to draw the Commissioner's attention to the fact - and this may be question of translation - that in my question it says in Dutch: "would eventually have to stop' , in other words would eventually have to stop their operations . It does not say that they have already been stopped. But, Commissioner, I am very grateful to you for your answer and that you want to raise the matter during the talks with Poland. But I would nonetheless like to point out, that while things continue the way they are, while the train stops for an extremely long time and very frequently, as result of long border procedures and constant closing of border posts, then rail transport in Eastern Europe, and beyond Poland in the CIS be disastrous. Quite the reverse, road operations will gain power, and the Commissioner will know that Polish and Hungarian road use is increasing extremely rapidly; so this is totally contrary to the Commissioner's wishes. Would he, in addition to raising the matter, like to make concrete proposals and, if necessary, give Polish Customs a helping hand to speed up the matter?
I am grateful to the honourable Member. It is true that there appears to have been a change made in translation, I am certain inadvertently. The question before me contains the words 'has had to close down' . I am glad to be brought up-to-date by the honourable Member, who fully understands the problems affecting the efforts of Poltrein.
Indeed I take this opportunity first of all to commend the company for striving to maintain the service despite very considerable impediments, including the insistence on carrying out sanitary and phytosanitary inspections at the Polish border which leads to hold-ups en route and customs opening hours that have not been adjusted in line with the timetable for arrivals and departures so that consignments must, in some cases, wait for up to six hours before departure. These problems will be raised as the honourable Member requests, in the Association Committee's customs subcommittee. But there are other problems that relate to the time taken for train handover at the GermanPolish border, difficulties in negotiating train path allocations and a lack of transparency in rail pricing both within the European Union and in Poland. Indeed, rail pricing problems are being addressed by us in the framework of the follow-up to our Commission White Paper on railways strategy which we published last year.
I have touched on only some of the multitude of problems that have to be faced by companies in trying to develop international rail freight services. Hopefully some of those problems will be overcome completely by the establishment of the rail freight freeways, the first of which will begin in a few weeks' time, running from the North Sea coast down into Italy. However, we need a multitude of such developments if rail is really to show what it can do in securing a shift from road to rail transport throughout the whole of our continent.
Mr President, I have no supplementary question. I enjoyed my one question in question time. However, since you are giving me the floor, I might be permitted a comment. I am far from criticizing the way you conduct your office. Only, when we have so many questions to the Commissioner -and I have been waiting for months now, Mr Kinnock, to put a question myself - then it is bad if you permit too many supplementaries, because it is entirely up to you how many you allow. This means, therefore, that I will not get another chance today and must wait another three months.
No, Mr Schmid, that is not a matter for my own free will, but is stipulated by our Rules of Procedure. All I can do, Mr Schmid, is try to interpret the Rules of Procedure as flexibly as possible, but I must also make sure that we keep to time, otherwise other questions suffer. However, you can make your views known to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, to see if we need to modify Question Time. I am sure that committee will be very interested in your views.
Mr Cornelissen has the floor, for a supplementary question.
With reference to the Commissioner's good news that the rail freight freeway between Rotterdam and Italy will soon be commencing, am I to understand from his response that sufficient agreements have been made to prevent problems at the internal borders, and, Mr President, will he go as far as to make an estimate of the average speed of the freeway?
On the basis of information as recent as last week, I have every reason to suppose that the service with the first rail freight freeway will commence within weeks. I would not want to be more specific than that. I do not want to made a liar for the sake of a couple of days. But we are not far away from the commencement of the service.
Since the time allocated to this set of questions has now expired, Questions Nos 37 to 42 will be dealt with in writing.
This question concerns the closure of Chernobyl and more particularly about the completion of two nuclear power stations which have to serve as alternative energy capacity. In answer to the question, I would like to say that the Commission was asked by the relevant Ukrainian organizations to provide partial funding by means of a Euratom loan for the completion of these two reactors. In this context and in accordance with the relevant Euratom procedure the administration of the Commission has taken a number of measures with a view to forming a judgment of the various aspects of the project to enable the Commission in due course to take a responsible decision.
The Commission can confirm that the EIB is at present preparing its recommendation with regards to the completion and the upgrading of the two reactors R4 and K2. The Commission also confirms that the American firm Stone & Webster is at present conducting an economic analysis of the project as part of the Ukrainian request for a supplementary loan for the R4/K2 project.
The Commission, moreover, is presently financing EU consultants through the Tacis programme to help Ukrainian organizations gather the data which it has to submit according to Euratom and EBRD procedures for financiers. This obviously also applies to cost estimates, and as far as the accuracy of this estimate is concerned, the cost estimate for the two reactors must, as with all industrial projects, be adjusted constantly, in order to, amongst other things, include contingencies for the project. This factor should be taken into account when earlier estimates are referred to, such as the estimate used by international panel chaired by Professor Surrey.
Risk analyses have confirmed that the most important risks for the R4/K2 project have been mapped and have reasonably been taken into account in the estimate, including contingencies.
I would furthermore like to point out that a continuous exchange of views is taking place between financiers and the project management. This way the economic and financial analyses of Euratom and EBRD are always based on the most recent data.
I am extremely surprised by the Commissioner's response and I can only characterize it as gobbledygook. The study commissioned by the EBRD under the memorandum of understanding by Professor Surrey is the only official study and I would like to ask the Commissioner if he has actually read it. I would recommend that he do so. It is quite clear that nuclear power can never be the least cost option and the least cost option must be adopted under the memorandum of understanding.
Furthermore, can I have the Commission's confirmation that it will stick to the memorandum's criteria as to safety and that we will always ensure its safety is equal to that of the EU? I do not want to hear another gobbledygook response. I really want the Commissioner to read the report. It is extremely serious because we could have another Chernobyl.
I am just surprised as the respected representative, because the respected representative will know that when the Surrey report was published, it received serious criticism from the clients, and that a number of shortcomings were found, in particular with respect to the proposition that all thermal power stations are in operational condition, whilst most of the thermal power stations in the Ukraine are twenty years old. I would like to mention another point of criticism. No estimate had been included for the investments needed for thermal power stations, in particular with regard to the clean-up of the environment.
Another point of criticism was that the investments in R4/K2 was not spread over the entire lifespan of these power stations, but merely over ten years. Finally, it contained no analysis of the macroeconomic consequences of the recommendation to import coal and gas. So as a result of the criticism it was decided to charge Stone & Webster to undertake a supplementary investigation. This expert consultancy, which has been asked by the United States to conduct a further investigation, is currently undertaking this, and during the first phase we asked Stone & Webster to continue calculating an economic computer model with different parameters, and this resulted in a report to the bank which was used by the working party of the Board of Directors of the EBRD in August and September 1997. This report concluded in terms of probability that one unit would probably reach the least cost phase very soon, namely in the year 2002, and that later this might also be the case for the second unit.
The Board of Directors asked the bank to compute this analysis further and Stone & Webster is presently engaged in this. At the end of January a second report is expected, after which the Board of Directors of the EBRD will discuss it further in February 1998.
Finally, I can inform the respected representative that the question of safety standards will obviously be examined closely, because that is what it is ultimately all about, and that when these two unfinished power stations are completed, it will be done in way which corresponds with safety requirements in the West.
Question No 44 by Heidi Hautala (H-0861/97)
Subject: Proposed project for the completion of Khmelnitski 2 and Rovno 4 nuclear reactors (k2/r4) in the Ukraine
The President of the European Investment Bank (EIB), in answer to a question of mine in the EMAC Committee on October 28th, stated that EIB employs the Least Cost planning principle in its economic advice to Euratom on nuclear loans, but their advice that Mochovce was not Least Cost was ignored. For the completion of k2/r4, the only valid official Least Cost Study under the Memorandum of Understanding (MOU) shows that the project is far from Least Cost, though efforts are being made to get around this. As Ukraine addresses its under-priced energy supplies, the proposed project will become even less Least Cost.
Could Euratom afford to again ignore the opinion of the EIB, or will the Commission accept, for Euratom, the official view of EIB as final on the economics of the completion project, rather than granting a loan which would as a consequence not actually help the Ukraine?
This concerns questions about to the role of the European Investment Bank in all of this. The Investment Bank is requested to make recommendations concerning all Euratom loans, and these recommendations will be taken into account by the Commission in the decision process. I would like to point out, however, that the decisions on Euratom loans is not within the province of the Commission, and that it will be taken on the basis of a broad range of internal analyses and external studies from competent institutions.
As far as the EIB recommendation with regard to Mochovce is concerned, I would like to remind you that the Commission did not take a decision, as the Slovak authorities decided to withdraw their loan application to the EBRD and Euratom before a definite decision was taken. The Slovak authorities consider it more desirable to complete the Mochovce reactors themselves, and this means that the European Commission is no longer involved in the project, and it therefore cannot give a guarantee that there will eventually be a level of safety which meets Western standards.
As far as the K2/R4 project is concerned, the Commission is awaiting the recommendation by the EIB concerning financial and economic aspects. In due course the Commission will take its decision in complete accordance with the appropriate decision by the Council. As far as the economic aspects are concerned, the Commission is basing its evaluation on a series of external analyses, including the position of the EIB and the EBRD.
Mr President, my question in a way referred to whether the economic recommendations made by the European investment banks have any importance when the Commission can make a resolution based on something quite separate from economic questions. The issue is obviously a serious one as the question arises as to what the Commission's officially undeclared and, as it were, subliminally expressed thinking will be behind decisions taken when it embarks on the Euratom projects. Would it possibly be that the Commission will be doing all it can to support new projects in the nuclear power industry in Eastern Europe? There are many of us who would be against this. We cannot accept that the nuclear power industry be continually showered with new projects, when in fact it would be a lot more economical, rational and safer to lend support to, for example, natural gas.
I am fully aware of the interest in this Parliament on the state of affairs concerning the closure of Chernobyl, because that is what we are ultimately discussing, and it is also why we are presently having a debate on what type of alternative energy capacity will be installed.
During the past year I have regularly tried to inform the European Parliament about the situation, and about the further progress in regard to the decisions which were taken by the G7 at the time, to see to it as much as possible that the original promise by the Ukrainian government to close Chernobyl by 2000 would be realised. We are presently in a critical phase: at the time the G7 promised to examine and cooperate so that the two incomplete reactors would be completed in a responsible way, and on the basis of generally accepted safety conditions. The Commission for its part has, during the past months, promised to co-finance this completion to a maximum of 50 % of this project, on conditions and on the basis of advice such as is customary with Euratom loans.
With respect to Euratom loans, the first prerequisite of these is the economic survival chances of project concerned, whilst as far as the EBRD loans are concerned, the least cost elements also play a part, as well as a number of other conditions laid down in the EBRD statutes.
To complete all this, Stone & Webster is presently conducting a supplementary study, about which I informed to the previous questioner. During the first few months of next year we therefore expect there to be more clarity on the position of the EBRD or on alternative funding possibilities, as it is in any case certain that, whatever the advice from the EIB with regard to the participation of Euratom, the Commission will never be able to go any further than funding 50 % of the project. So should the EBRD at some point not be able to provide its loan on the basis of the recommendations, alternative possibilities will have to sought. In the event that these are not found, then the categorical closure of Chernobyl in the year 2000 will be in danger. That is what is at stake.
One thing to conclude, Mr President. It goes without saying, of course, that the Commission does not pursue a nuclear policy, in the sense of trying to obtain as many nuclear contracts for industries in the Member States. That absolutely cannot be the intention. We are trying to arrive at a sensible solution here, which is entirely related to our fear that the safety of power stations in Chernobyl which are still operational will not be sufficiently guaranteed. I would like to add once again: Chernobyl draws most attention because of the disaster at the time, but we have grave concerns about a number of different installations, also in the accession countries, where we need all the attention we can muster to try and improve their safety.
We have now come to the end of the time allocated for questions to the Commission, so Questions Nos 45 to 90 will be answered in writing.
That concludes Question Time.
(The sitting was suspended at 7.05 p.m. and resumed at 9 p.m.)
Beef and veal posing a potential health risk
The next item is the statement by the Commission on beef and veal products posing a potential health risk
Mr President, ladies and gentlemen, I am grateful for the opportunity to inform Parliament about some developments in relation to aspects of Community veterinary policy. I would like to refer first to the question of what is known as SAM or specified risk material. As far as this problem is concerned, I would like to remind you that the Commission wanted to resolve this question a year ago, but was not supported by the Member States. I admit that this is a difficult decision, but in my opinion it is necessary and fully justified in terms of health policy.
I later argued that a decision should be taken in July on the basis of scientific recommendations then available. But it was clear even then that this decision would have to be amended before it came into force as further scientific recommendations appeared. Unfortunately the Member States could not reach agreement on this either.
Yesterday the Standing Veterinary Committee decided to postpone the date for introducing the Commission's proposal by three months. But no-one should assume that this 3-month postponement offers an opportunity to weaken the decision. We intend exactly the opposite. We not only need to refine some technical details of the decision, but must also take account of the completely new scientific discoveries which we have only just obtained, and which further reinforce us in our preventive strategy. Several Member States have already introduced national measures for specified risk material, and I emphasize that none of them intends to lower the high level of protection which they aim for in this way, quite the reverse. But it is all the more necessary to harmonize the measures at Community level.
To come to a second area, you certainly know about the new scientific discoveries which have recently been announced in the United Kingdom. These have persuaded the British government to introduce some stricter measures. The recommendation by SEAC, the British scientific advisory committee, has resulted in new findings about the infectiousness of certain nervous tissue along the spinal column and of red bone marrow.
These findings have been checked by the Commission's Standing Scientific Committee, and are mentioned in a statement which was published last week. I can assure you that we will take full account of this statement in reviewing the decision about specified risk material over the next few weeks.
The United Kingdom had the option of either informing consumers and giving them the opportunity to decide for themselves, or stipulating that meat must be deboned before being marketed. The British government decided on the second option. The deboning regulation for beef which is sold in the United Kingdom will apply equally to beef from other Member States and third countries. This is neither - as was falsely stated - a full-scale embargo nor a violation of Community law. All other proposed measures by the United Kingdom regarding beef and beef products from other Member States and third countries are now being checked by the Commission departments for conformity to Community law.
Another important aspect, which was mentioned in the statement by the Commission's Standing Scientific Committee and has resulted in all sorts of speculation in the media, is the danger from sheep meat. Let me emphasize that there is no link with any suspected danger from scrapie. We have been exposed to scrapie for centuries, and there is no reason to assume that it can now be passed on to humans. On the other hand, we know from tests that BSE can be passed on to sheep, and if they are infected it causes symptoms which are very similar to those of scrapie. The Scientific Committee therefore pointed out the risk that sheep might be infected with BSE if they come into contact with infected meat or bonemeal, and that this results in some risk.
Last month I submitted a proposal for a decision to the Council of Agriculture Ministers on the acceptance of the negotiated draft agreement. This is the agreement with the USA, which in my opinion has a chance of succeeding in the Community. We managed to retain our level of protection in the area of public health, and to persuade the Americans, for the first time, to recognize the regionalization principle as the basis of Community animal health policy. Unfortunately, only a few days before the Council discussed the Commission's proposal for the first time, the USA published its proposal about recognizing the situation about animal health, and it is unacceptable to the European Union. The US Department of Agriculture has not recognized some Member States as free of epidemics like swine fever or Newcastle disease, although these diseases have not occurred in these Member States for a long time.
We have invited the US authorities to come to the Community and check the situation for itself. Following this invitation, a team from the US Department of Agriculture came to Europe last week, to give itself a picture of the measures for combatting epidemics in the Member States. However, I would like to mention here another problem regarding the USA, which has occurred recently. The USA announced last Friday that it is temporarily suspending imports of ruminants and ruminant products from EU Member States and certain other European countries, because of concerns about BSE. It decided to impose this ban until satisfactory information is received about the control and monitoring of BSE in the relevant states.
The USA obviously has a perfect right to take precautionary measures for health protection from BSE risks. However, the Commission is not of the opinion that this particular measure is justified, or that it is compatible with the USA's international obligations under the world trade agreement on health and phytosanitary measures. As basis for such measures, the SBS agreement recognizes the regulations of the appropriate international organizations, in this case the IEO. In its letter to the authorities of the Member States, the USA claimed that it is BSE-free according to IEO criteria, and would act within the IEO trade regulations. Neither of these claims is correct. The USA has only recently banned the feeding of scrapie-infected sheep to cattle, and furthermore has no animal carcass disposal plants operating to the standards required to destroy the BSE agent.
Moreover, the IEO allows trade with countries in which BSE is present, but the USA has banned all imports from Europe, even from those states without a single case of BSE so far. I very much regret that the USA has taken this action, particularly so suddenly, without prior consultation and at a crucial point in our discussions about the conclusion of the veterinary agreement.
As you can deduce from my explanations and the presence of my colleague Emma Bonino, the Commission is guided in these important health questions by a high level of consumer protection, both on the internal market and in trade with third countries.
Mr President, Mr Fischler, like my colleagues I have been listening to you attentively, and you will not be surprised to hear that what you have said certainly does not make us all perfectly happy. But as I have often said elsewhere, being MEPs does not give us an automatic right to happiness.
Allow me to make a few comments. In the last few days, I have again and again defended the view that the decision to postpone the implementation of the regulations on specified risk materials does not spell imminent disaster. Admittedly, I would have liked us to have at last had a safe, protected system by 1 January. Now let me consider four points which are important in this context and also create tension between the two scientific bodies with which we are concerned, namely the Scientific Steering Committee and the Standing Veterinary Committee.
Before getting into detail, I want to ask you, Mr Fischler, and perhaps you too, Mrs Bonino, whether you believe competition between these bodies is now, at last, at an end, and that the Scientific Steering Committee and the Standing Veterinary Committee are both giving equal priority to health policy and preventive consumer protection? Or do you believe, Mr Fischler, that it is still the case - and I know this is an assumption - that the Standing Veterinary Committee, at least, represents the individual interests of the Member States from which the representatives come, and not necessarily the position of the whole European Union?
Now let me say something about the individual points. The position is that the proposal on specified risk material has been postponed by three months, from 1 January to 1 April. We have three or four areas to consider. If we leave out the USA, there are three main areas. Do you think we will have succeeded in clarifying all these questions in the remaining time? I think even the scientists - who all happen to be men - will use the Christmas holiday period to celebrate Christmas.
What will happen about cosmetics and pharmaceuticals? Are you sure that we will succeed in regulating this area, both within the European Union and relations with the USA, and also in regulating what happens to pharmaceuticals which have already been produced? How will you evaluate the new specification of specified risk materials, even in the Standing Veterinary Committee? Will you include the spine? Will you include the lungs, ganglia and so on? How will you ensure geographic distinction, and will you encourage the Standing Veterinary Committee to cooperate with the Scientific Steering Committee?
One last point in my first speaking time - because luckily I have another speaking time at the end - the USA. Mr Fischler, it is ridiculous for the USA to say the control facilities in the Union would be insufficient. Are you prepared to go before the WTO arbitration tribunal and tell the USA that what they are doing with hormones and pesticides is a scandal? If they think that they are clean as regards BSE, we want that shown before the WTO arbitration tribunal! Are you prepared to do this for the European Union?
Mr President, I explicitly welcome the present decision, because it gives us the opportunity to make the necessary corrections and adjustments to earlier decisions. I say this, knowing that of course we are on a tightrope in this sensitive debate, to ensure that preventive consumer protection is an absolute priority in future, but equally to represent matters more realistically and more distinctly, particularly the risk materials decision and the different regional rates of incidence of BSE.
Let me say quite clearly that it was a wrong scientific and political ideology from the start to define a part of a potentially infectious animal as doubtful in terms of health policy, so that the rest could still be sold. Furthermore, the new scientific discoveries are not so new. I would point out, in particular, that a number of scientists, the minority opinion, pointed out the problem of lymphatic and nervous tissues, but from 1990 onward they were repeatedly shot down. But at the same time, that means far too little was actually done in the past, precisely in the areas where BSE exists. Either an animal is healthy and suitable to be fed to humans or it is not. There is no in-between where BSE is concerned!
So I think it is right to take other criteria, such as geographical location, more into account here, as well as evaluation of the materials. In this connection, I would also like to say clearly that both the announcement by the USA and the announcement by Mr Cunningham must be explicitly rejected. With his announcement, Mr Cunningham is endangering the goodwill we have shown in the BSE monitoring committee about moving step by step towards abolition of the export ban under clearly stated conditions. The announcement breaks the law, so to speak, by going against a current decision by the Standing Veterinary Committee, and will eventually backfire against Britain's own interests.
I also propose, Mr Fischler and Mrs Bonino, that we take the opportunity to talk with you at the end of January or beginning of February in Parliament's standing committees. At the same time, our group will ask the chairman of the Scientific Steering Committee to report to the parliamentary committees, so that at the beginning of February, before the final decision, we can have a transparent and open debate involving Parliament.
I also think the decision now made is not a gamble with preventive consumer protection, but gives us an opportunity to correct many things in the well-intentioned panic decision of 30 July of this year, and get things moving in the right direction.
Mr President, it seems to me that the three months we are taking before implementing these regulations - that is, by 1 April 1998 - demonstrate that more cautious decisions are being taken without panic. For the time being we should take care not to thwart this attempt to reflect, to use this period of time to extend our knowledge from the viewpoint that health protection is of greater concern, knowledge which, we have to say, is not yet sufficiently reassuring.
The simpler, more trivial, but even more agonizing question asked by the people remains unanswered: how can we still be infected by mad cow disease, by Creutzfeldt-Jakob disease? No-one has yet managed to tell them. When we were in Great Britain, we talked to families of victims of the disease: they told us they ate a perfectly normal diet, the same as those of other members of the family, certainly not a dangerous diet, in the sense that they had not eaten brain or other so-called parts at risk, those we are now banning. These answers are therefore the first we have to find, and I think that, once again, we can find them in Great Britain. In my opinion, the English scientists, who quickly found an early answer on transmissibility from BSE to Creutzfeldt-Jakob disease, already know many of these answers.
With regard to the Americans, Commission Fischler, I do not think they know a lot about the situation in Europe, but even if they do not say much, they make it clear that they are in favour of dialogue. So, frankness, clarity and decision first, but always towards a single solution: not to promote trade, but to protect public health.
Mr President, this is obviously an initial reaction, and clearly we are going to have to come back to this in more detail.
Firstly, I want to put on record deep concern about what the United States has done. That has to be resisted firmly, because it sends a very negative international signal that is not fair to the Union at large or to some of the Member States within it. I am afraid that it could have a cascade effect and certainly will damage consumer confidence within Europe, irrespective of its actual trade effect.
Secondly, I am not entirely clear from listening to the Commission whether the incipient ban on trade into the United Kingdom has the goodwill of the Commissioner or not. I hope that further partitioning of the market will not be upheld by the Commission. It would be wrong, pending legislation being adopted in three months, to have additional internal bans. That should be resisted.
Finally, I should like to ask whether it is the politics of the scientific community or the science of the political community that is holding up the SAM legislation, because every time we delay these things, again we raise doubts in the consumer's mind. Even if there is very low probability of risk, we damage both consumer confidence and producer confidence.
Mr President, Commissioner Fischler, Commissioner Bonino, you will remember our discussion in the monitoring committee, when the risk material measure was introduced, about regionalization, that is, restrictions to this measure, and Mr Fischler, you will also remember the constructive disagreement we had, because we argued that if we have no regionalization, that is, no restrictions, we also have no possibility of organizing an escape from BSE. You decided the opposite, and that is just where you fell into the trap. You did not think where the raw materials for pharmaceutical and cosmetic products come from. You had to decide on an exceptional regulation, and now Borchert, led by Germany and not wanting the risk material to be removed, blocks it, and lets you fall into the trap, and you have to postpone your measure by three months. In my opinion, the danger of infection by BSE was in the early years, but of course it must also be taken seriously that over three months worth of material which should really not be in the food chain will now continue to be consumed. If you had included a restriction, you would also have had no disagreement with the USA.
I obviously think it is a scandal that under Borchert's leadership the opportunity to recognize New Zealand and Australia as BSE-free was blocked, although that would be possible if Germany is not recognized. Here the Council is blocking at the cost of consumer protection. But, Mr Fischler, Mrs Bonino, if you had followed our suggestion of including a restriction and not staking everything just on the internal market, we would not have the present situation. I hope it can be retrieved. I repeat, we have not reached the end of BSE. Regionalization also involves risks, but we must do it, to get protection going in an organized way and provide a low-risk escape route from BSE - because it is impossible to avoid all risk. For our part, Mr Fischler, Mrs Bonino, we will continue to make constructive proposals and cooperate in this matter for the benefit of everyone, I hope, including consumers.
Mr President, I wish to begin by saying how much I appreciate the Commission's presence here in strength tonight. This reflects its concern, which we all share in this House, about the depth of the crisis and the way in which it is expanding - it seems to be in a lot of directions at once. This must give us all grave cause for concern, because I worry that the whole issue is getting out of hand as well as, arguably, out of proportion.
I should like to thank Commissioner Fischler for his frankness and openness in explaining to us each step which has been taken and in sharing with us the various decisions taken by the Scientific and Veterinary Committee. I look forward also to hearing from Commissioner Bonino in due course her perspective on these matters.
It is equally positive that it is now quite clearly a majority view that this is a European problem and that we have to have harmonization on a European level.
Mr Graefe zu Baringdorf was correct that regionalization, which I have been stressing as a possible way out for some time, is now being taken very seriously. Perhaps if anything positive can come out of the United States' position, it is that we are now looking seriously at that as an option. Certainly I deplore what the US has done. It seems to me to be typical of the high-handed way in which it behaves when its trade interests are at stake. At other times it invokes the WTO to prevent deals which the EU believes in, such as the trade in bananas, to give one example.
What is to be done? This is what the farmers are asking. The farmers in Scotland are saying: tell us what we have to do and we will do it; we will take all the eradication measures necessary, we will produce certification. We need to have a clear indication from the British Government and from the Commission.
There is a clear anxiety and determination to find a solution - not to hide behind smoke-screens but to find a solution.
I was intrigued by Commissioner Fischler's statement that the British Government had various options. It could have declared risks. For example, it could have compared the risk of eating lamb chops or other meat on the bone with smoking cigarettes, or drinking alcohol. This is an option. I wonder whether the Commissioner feels that would have been more helpful than what seems to be a total ban on all kinds of bone-in meat.
I wonder where the Commissioner thinks we are going in the near future. The anger on both sides of the North Channel with the Irish, Scottish and Welsh farmers all at each other's throats has been caused by the frustration of not knowing how to go on from where we are.
One last point: could the Commissioner confirm that the failure to address the problem of the exchange rate and the compensation of the British pound has been an exacerbating factor, which is clearly within the competence of the Member States to resolve?
Mr President, first of all I am saddened that we do not have a resolution before us tonight and that we do not have a vote on this particular subject. That should be put on record.
Since March 1997, beef farmers in my constituency in Northern Ireland have watched their business being destroyed by the effects of BSE. They have waited in vain for a positive position to come forward from Europe and, indeed, from two United Kingdom Governments. All we have experienced is two steps forward and three steps backwards on every occasion. Their patience has been pushed to the limit and the miracle is that it did not boil over before.
While no-one wants to see public demonstration, I have to say I understand the anxiety and share their concern. There has been a trailing of feet by the Commission and the Council. We need and require a sharper decisionmaking process, one that can end the duplicity. Farmers in the United Kingdom suffer not only from the BSE problems but also from the strength of the pound sterling. No decision has been taken to date by the United Kingdom Government to compensate for the green pound differential. That is, of course, an internal UK problem but it is aggravated by the advantage that exists for other Member States to export into our market. This is the point UK farmers rebel against. One can understand this and could be forgiven for believing that the advantage other Member States have at present encourages them to maintain the status quo. The unfair competition must end. Quite frankly, if Mr Cunningham takes the decision to ensure that unfair beef from other Member States will not enter the United Kingdom after 1 January, then he will have my total support.
I would like to put two questions to the two Commissioners who I am pleased to see here and who are at the coalface of this problem. The first one is: on the beef certified herd scheme, are you now going to accept the decisions that have come forward and have been accepted by the United Kingdom Government? Will you in January, at the next Council meeting, agree that the beef certified herd scheme is acceptable, is positive and can be adopted by Europe as a scheme that is safe? Will you also move decisively - not drag your feet - on the bornafter date scheme? Unless we get positive answers on those two points then the farmers in the United Kingdom will continue to demonstrate and they will do it, quite frankly, with my support.
Mr President, we return to this issue in a very specific context, a context of the risk of a fall in guaranteed prices of around 20 % to 30 %, at a time when we have not recovered from the consequences of the BSE crisis. We discovered that a dead cow was used for meal in Belgium. We discovered later that even in Luxembourg a cow was infected with bovine spongiform encephalopathy, and its carcass was also turned into meal. We have come to the conclusion that controls are apparently ineffective. We held a committee of inquiry. Its chairman is here. We have a committee monitoring the results of the inquiry. Its rapporteur is also here. The United States, which is going to send us hormone meat, can enjoy the luxury of rejecting our meat, on the pretext that it is hazardous. New scientific data has told us that meat has become hazardous.
Our British friends, who had no hesitation in contaminating everything they could, are now lording it over us saying they do not want to be contaminated by us now! The pharmaceutical pressure group is continuing to back gelatin in medication capsules and so forth. Even Mr Graefe zu Baringdorf has concerns, although he had no scruples before, and acted to prevent a motion of censure and was not worried about environmental problems, despite being a member of the Green Group. I think we were wrong to walk away from the political shock waves that would have been provoked by putting the burden of responsibility fairly and squarely on the Commission's shoulders. The abscess would have been drained immediately. Instead all this is going to go on indefinitely.
Mr President, I would like to ask Commissioner Fischler what exactly he is doing here. Is he wanting us to sympathize with him in the plight that is caused by this postponement? Is he wanting to share with us the difficulties that come from the confusion we still have about tallow derivatives and about pharmaceuticals which seem, within the committees, to be inducing some sort of paralysis? Or is he wanting to say to us that he understands that other people, including in the United Kingdom, are now having to take unilateral action because of a series of decisions that have not been made despite what we understood, at the Agriculture Council last July and subsequently, was to be a particular course of action?
I think the United Kingdom is right to do what it has done. The Commissioner acknowledged - he is shaking his head now, but I think he acknowledged - that the UK is not in violation of any treaty or legal obligations in terms of requiring imported meat coming into the country from 1 January - which is when the new provision should have come into effect - to be accompanied by certification that specific risk materials have been removed and also to require that that meat, when sold in the shops, is sold off the bone, as is now the case for United Kingdom products.
The problem is - and I put it to Commissioner Bonino, who is going to reply to this debate - that it sometimes seems to observers, who have the safety of the consumer first and foremost in their minds, that we are not really making the rules properly in this discussion. Yes, there must be new precautions and to some extent new safety measures. But when safety measures are in place and appear to be working, they should also be acknowledged. That is a grievance in the United Kingdom; that the rules seem constantly to be changing.
The other thing I would say in conclusion is that we have another question which I particularly put to Mrs Bonino, and that concerns the confusion that is coming out of the scientific advisory committees now in terms of what they are actually recommending. Curious things went round the world about sheep meat, about lamb. It took us quite some time to find out what was actually being said by the learned individuals concerned. We do not have a definitive statement yet about what exactly is intended by this committee. That cannot be right. It seems to me, therefore, that we now have the three worst possible ingredients as we face the new year. I say this with some sadness because I acknowledge what everyone here, including the two Commissioners, has done. We have nervous consumers who are often nervous for no reason. We have a farming industry which is in ruins, and we have Member States that are at odds once more because they are scrabbling around with directives and instructions that they cannot properly understand, precisely because of the lack of harmonization that Commissioner Fischler referred to at the outset. That cannot be right, it cannot be good. We have got to do better in the new year.
Mr President, I thank the Commissioner for his statement. I am seriously concerned, as many others are, with the ever-deteriorating state of the beef market and the confusion being created with regard to the vital matter of public health. We have in the European Union a common market in beef and in other products. This market has worked extremely well and when serious animal health problems arise, such as foot-and-mouth disease, swine fever or Newcastle disease, the geographical area involved is isolated and suspended from the common trade arrangements until that disease is controlled and eradicated. This system has served Europe well and can, if correctly used, eradicate BSE completely from the British herd. This is our objective. Very steady progress is now, perhaps belatedly, being made. The disease figures show this very clearly.
There is no doubt that the British Government made very serious mistakes in its handling of the BSE crisis, but after much delay it has now put in place a well funded and scientifically based eradication programme which is working well. But the support of other Member States is being put at risk by the ban imposed by the government yesterday or the day before on imports of bone-in beef and lamb, and also the failure by the authorities in Britain to keep the ports open, as is required by the operation of the single market. The disastrous tit-for-tat mishandling is destroying all our efforts to rebuild consumer trust and confidence through the complete eradication of the disease. It has also given huge advantage to our trading partners at the expense of our own producers, also without scientific base.
On behalf of the thousands of beef producers I want to appeal to the Commission and the British Government to act together to pay more attention to the real scientists and less to the biased commentators who are continuously getting it wrong.
Mr President, I would like to begin my brief contribution by again thanking Commissioner Fischler for his openness and frankness from the very moment that this very serious matter arose.
But I have to say that the continuing campaign in Great Britain against the import of Irish beef is and must be a matter of concern for all committed Members of the European Union. It is my view that the European Commission cannot stand idly by on this matter. It must protect the interests of all Member States. One Member State cannot be allowed to write the rules as it goes along. One country cannot be allowed to disrupt the single market. I am particularly angry at the attacks being made on Irish beef. There is growing evidence that British supermarkets and depots are being warned not to purchase Irish beef.
Irish beef is known throughout Europe as a quality product. I challenge the British authorities to let the consumers make up their own minds and ensure that Irish beef is sold in British supermarkets.
Every country has a right to promote its produce, but not at the expense of others'. What Britain is seeking to do at present is effectively to rig the market in its own favour. The single market is based on the premise of a fair marketing environment. Clearly, at this moment in time, Britain will not accept this basic ground rule. Hopefully, in the days ahead, we can redouble our political and diplomatic efforts in order to ensure the restoration of a balanced and fair competitive situation. Clearly the British Government is using Ireland as a scapegoat for its failure to address the genuine problems of its own farmers.
Mr President, I should like to ask Commissioner Fischler how he can justify the decision to postpone the enforcement of the ban on specified risk materials and whether it is not indeed appropriate that it has been postponed until April Fools' Day. If the problem is damage to our beef markets and to consumer confidence, is the solution not to take the toughest measures to restore that consumer confidence?
We know there is much less BSE on the continent than in the United Kingdom, but we also know there is some. The toughest measures must be taken on the continent, as they have been in the UK. I suspect the Commissioner agrees, otherwise he would not have given tacit approval tonight to Mr Cunningham's actions.
I would like to ask Commissioner Bonino: is the United States not dealing with Europe now as it dealt with the UK in 1989? It may be that the way they have done it was inelegant, but is their intention not honest? They say they want to protect the safety and integrity of their food supplies. Why is it that we have to attack the United States when what they appear to be doing is retaining consumer confidence in food there, in the way that we should be here in Europe?
Mr President, the two Commissioners will know that while there is a crisis in the agriculture industry in Wales, Scotland and England, there is catastrophe in the north of Ireland. They will also know that the three MEPs in this House representing Northern Ireland met the Prime Minister last Wednesday and he told us that he was going to negotiate a package with European help. Can the Commissioner tell us tonight whether the British Government put forward proposals for such a package and whether that package will be forthcoming?
I might say that I associate myself entirely with the remarks made by my colleague, Mr Nicholson, and no doubt if Mr Hume were here he would be saying the same thing.
Mr President, I wish to begin by congratulating the Commissioner on his position with the proposals, of course, as always to protect consumer health. All farmers put consumer health first but the British farmer is fed up with being kicked around like a political football. We have reached a stage where something has to be done.
I should like to ask the Commissioner the following points. Firstly, has the British farmer been discriminated against by the present British Government, as I believe it has, with its suggestion that it has to take British beef off the bone? For those of us who like beef on the bone, what is the justification? Has it just responded immediately to a SEAC suggestion? As Mr Cox said, it is destroying consumer confidence. We have heard all along about the problems of the beef industry from our Irish and other colleagues and the pressures on the industry at the moment. Has the British Government applied for funding to help the revaluation of the pound? If so, or if not, when does that opportunity disappear? Is it within the next month?
I have two questions for the Commissioner to which I would like, if possible, an answer: if the UK unilaterally bans beef coming into the United Kingdom from which the risk material has not been removed, can the Commissioner invoke article 169 and take it before the Court of Justice?
I have one final question as the Commissioner for the environment is here. I heard the other day of yet another attack on the British farmer, namely that the Government is about impose a tax on fertilizer - that is just as an aside. Is that true?
Mr President, Mrs Bonino looked quite frightened that she had just become responsible for environmental policy. Let me make a few short remarks on the debate. Can we please be clear about one thing: British farmers are certainly very much affected, but they are affected because a government did nothing for ten years. The situation cannot improve dramatically because something has changed in the last year.
Let me say something about a possible lifting of the export ban for parts of Great Britain. Mr Fischler will certainly do the same. Yes, Great Britain has made proposals since May. But presumably we all expect a scientific committee to take a view on this subject. That is surely our understanding of safety, consumer confidence and health protection. The Scientific Steering Committee quite clearly made additional demands. If we want to work seriously here and not just worry about how we look from the outside, not just make the quick press report - I say that as selfcriticism - we should read the extensive reports, which are also available on the Internet very carefully, then we would know what this steering committee says about sheep, cattle, and other animals. It is not easy to read, but we can read it, and then we know.
There are still needs now. The steering committee says there is still no functioning certified herd scheme, not even in Northern Ireland. I will be the first to support it when there is one.
I agree with those who say a postponement of this proposal is a good thing, if it will then be watertight. Because we want it to be watertight. If the USA believes it is BSE-free because it says it is, we must recognize that BSE-free is very clearly defined by the IEO, the International Epidemic Organization in Paris. According to it, the USA is not BSEfree, to put it equally clearly. And if the USA then thinks that it can ban certain imports and not others, that is wrong. I expect the Commission to take action against it. Also, Mr Fischler made a very clear distinction. He said that meat can enter Great Britain on the bone and must be deboned there. That is not an import ban. Not to allow meat in at all is an import ban, and I definitely would not support that unless there were good reasons!
Mr President, ladies and gentlemen, I only want to speak on a few points which have been made here. My colleague, Mrs Bonino, will deal comprehensively with the various points of view. First, so that there are no misunderstandings here, the Commission first went to the Standing Veterinary Committee, which has decision-making authority, with the application to introduce certain modifications of the July decision. However, after hardly one Member State supported the Commission's proposal, we then decided to apply for a postponement, above all to ensure that various medicines, which in some cases are necessary to life, continue to be available on 1 January, and this was agreed.
I would also like to make it clear that the Standing Veterinary Committee and the Scientific Committee have nothing in common except the word 'committee' . It is quite clear that the representatives on the Standing Veterinary Committee represent the opinions of the Member States and nothing else! But what we also received at the same time - and we must add, to be fair - is a new list of risk materials, this time from the Scientific Committee. This list is considerably broader and longer than the list which we had in July. We must quite simply acknowledge, and I would like to emphasize it in this context, that things can still continue to develop on the BSE problem, even scientifically, because new discoveries are always becoming available. And we want to take account of the new discoveries as they become available. In fact that has been our approach.
So what matters now is to put together the various risks the scientists have flagged up, depending on the type of risk material involved, combined with the variety of risks according to the geographical origin of the animals, and to derive an appropriate final or further evaluation. We need a certain minimum time for this. We have therefore not made it easy for ourselves, but we have said that we shall prepare, comprehensively and quickly, an appropriate proposal, which will be prepared sufficiently promptly to enable us to come to a new decision within these three months. Mrs Bonino will certainly explain the content to you in more detail, if that is what you want. But we also need an overall risk assessment to proceed sensibly.
Regarding the question of the so-called certified herd schemes, which has been mentioned several times, the situation has since developed as follows. Mrs Roth-Behrendt described the start very precisely. We received a working document from the British government, and it was assessed by the Scientific Committee and judged to be insufficient. But what was missing was clearly stated. This morning, we received from the British government the last, crucial element of the missing items, which is that it is prepared to set up completely separate slaughterhouses, and is 100 % prepared to take account of the demands of the Scientific Committee.
We are therefore in a new situation, and must now do an appropriate assessment, discuss it in the Commission and make a decision.
Regarding Irish meat, I would like to state very clearly that the Commission has protested strongly about the interference which has taken place in various British ports. However, I can report to you that the Irish Minister of Agriculture himself said today at the Agriculture Council that he is quite satisfied with the actions which the British government has meanwhile taken. One thing is true of both Ireland and Northern Ireland, which is that we recognize completely the difficult market situation which has occurred on the island of Ireland. We therefore made a decision last Friday to take meat into intervention again, exceptionally, for these two regions, the Republic of Ireland and Northern Ireland, at 50 % of the quantities which were applied for. This is the highest percentage that we have ever accepted in the last few months. We are therefore trying to take full account of those difficulties.
Regarding the question of the SAM ban, or the United Kingdom measures, I have already pointed out that the measures taken in relation to deboning do not contravene Community law. But we are in the process of checking the other measures in detail, and identifying any treaty violations. Of course we shall proceed in parallel, as we must also proceed in relation to other states.
Finally, regarding the USA, I would like to say quite clearly that our scientific committees, applying the IEO criteria, have not granted the USA BSE-free status. We are therefore amazed that they are proceeding unilaterally against European states and, so to speak, using two different yardsticks. I would also like to emphasize that of course we have protested appropriately against it. I myself will be meeting the American minister responsible early next year, and I hope to clear these new difficulties out of the way. If not, of course we must investigate whether we can bring the USA before the WTO on this issue. These are probably the most important questions involving my responsibility. Thank you!
Mr President, I do not have much to add because Mr Fischler's introduction and reply were extremely exhaustive.
However, I would like to make three comments. First, this debate shows how difficult the practice of transparency is. In effect, we have just been describing problems to you in precise detail, and explaining that science evolves and changes, and that of course we need time to draw the consequences. And suddenly you do not like that. So we have to find some form of agreement. If you want transparency, that implies that you are sometimes told, ladies and gentlemen, that the situation has changed because the Scientific Committee has changed its position, and we are here to tell you about it. But if you do not want us here, we will not come any more.
Secondly, the proposal on specified risk material was presented to the Council in December 1996. The Council rejected the proposal. Another scientific opinion followed. Finally, the proposal of 30 July was approved. Suddenly, there was a realisation that there was also a problem relating to pharmaceutical products, finished products and tallow derivatives for cosmetics. An amendment was proposed to the Council, which rejected it. It was supported by five countries. There was no other possibility except deferral for three months in order to harmonize modifications so far as possible, and to take a decision relating to finished products, taking account of new scientific advice. That is why the reply cannot be either yes or no. The situation is not all white or all black, and the Commission cannot put pressure on science, I am sure you understand.
Thirdly, there is the problem of geographic origin, which everyone is talking about and in relation to which, unfortunately, the Scientific Committee has not drawn up any precise criteria. It is saying a classification on the geographical origin of tissue and product will be developed as soon as possible, and so on.
So the Commission has returned to the Scientific Committee and pressed it to provide criteria, after which the Commission will see whether these criteria can be applied in a single market. That is the situation.
But if you think every time we come here we are going to give you a reply which will be black and white at the same time, I am very sorry, because in that case there is no point in transparency. It is easy enough to make statements, ladies and gentlemen, but sometimes we need to work together as well and remember that we are analysing and applying a principle of precaution. Several factors therefore need to be taken into consideration, including costbenefit among other things.
Mr Martinez, if firing a Commission could have resolved the BSE problem it would have been very easy, you know, because a new Commission could simply have been brought in to replace the old one. But where disease is concerned, things are a little bit more complicated.
As for political shockwaves, these occurred, but my impression is that this was not nearly so much in the Commission as in public opinion.
I have one final response, and a frank one, to make to Mr Nicholson. We are not dragging our feet, nor are we wasting time. The Commission's services have worked for the last eight months under a pressure which is frankly difficult to bear, I can assure you. And the response of the British government to the problems we put to it only came this morning. We were well aware that it is a learning process, and that we still have a lot more to discover, but for that we need time and it has put our work under well-nigh intolerable pressure.
I understand the frustration of the producers, indeed I share their concerns, but frankly I was not the person who invented BSE! We are working with all the energy we can muster and at full capacity in terms of time and thought processes to resolve these problems.
But Members of Parliament will understand that sometimes we need to work together and not limit ourselves to statements for external consumption, which tend towards the populist and, I am sorry to say, do not help us make very much progress.
The debate is closed.
Mr President, I would just like the commissioners to wait to hear the point of order.
No, if it is addressed to the commissioners it is not a point of order. You can only make points of order to the Chair.
Mr President, a question was asked which is of vital importance throughout the European Union, and got no answer.
I am sorry but we are over time. I understand the importance of this matter but we could take all night dealing with it.
Energy policy (continuation)
The next item is the continuation of the debate on the report (A4-0308/97) by Mr Scapagnini, on behalf of the Committee on Research, Technological Development and Energy, on the Commission communication 'An overall view of energy policy and actions' (COM(97)0167 -C4-0205/97)
Mr President, I want to try to get the interrupted debate on the Scapagnini report going again. Energy policy requires a global attitude and global political action. Even the title of the Commission's statement suggests that. The climate summit in Kyoto made the need for this global attitude clear, at least as far as the effect of energy policy on climate is concerned. But it also revealed how far apart understanding and implementation are. There is hardly a policy area where the gulf between what should be and what is, between a normative requirement on the one hand and actual policies on the other, is as wide as in energy and climate policy.
The Commission's statement needs to be evaluated against this background. It presents us with the known arguments for the need for a global attitude and strategy in the energy field. There is the continually increasing dependence of the European Union on energy imports, and the resulting future risks. There is the rapid growth of world energy consumption and the associated shortage of supply, and not least there is the considerable increase in worldwide environmental problems and their long term effect. All this suggests that the European Union should have increased authority in energy policy, but we have not secured it, even in the Amsterdam Treaty. There is no clear, specific legal basis in the treaty.
What is left, if you will excuse the comparison, is like the chatter of house-sparrows about the autumn migration to the south. The Commission's statement is an accurate but visionless compendium of all Community initiatives in the energy field. What remains to be done in this context? What remains is to improve international cooperation on energy. What remains is to assess the energy and environment policies of the Member States regularly - that is new - and to try to coordinate them towards Community goals.
We need synergy effects, not mutual blockades or zero-sum games. The implementation of the internal energy market guidelines for liberalization and integration of energy markets must be driven forward. What remains is to continue to work on the Community energy tax, which has failed up to now, and to encourage research, technological development and demonstration of renewable energy resources. I am anxious to know what is finally left of what we put into the fifth research programme. In short, what remains is to keep to the idea of an outline energy policy programme, and to strengthen energy policy actions through cooperation between the Member States. This requires periodic reports about national activities and their effects.
The rapporteur, Mr Scapagnini, sees this stimulation of the Commission, and assesses it as suitable. What I would like to see in future - I only want to mention it briefly - would be specific implementation strategies...
(The President cut off the speaker)
Mr President, I wish to congratulate Mr Scapagnini on this report. It is a comprehensive report and calls for many of the things which the Liberal Group has supported.
We are beginning to realize now how wise it would have been to write a chapter on energy into the Maastricht Treaty. Particularly in the light of the failure of the Kyoto Conference, the problems of our energy policy are becoming much more apparent.
I regret one thing in this report, namely that the Commission appears to have given up on its campaign to introduce rational planning techniques into the electricity and gas sectors. These techniques would certainly show us the way forward. The Commission put them forward before and seems now to have withdrawn from that.
The Commission has to look wider too. We have to look for five leitmotifs for energy policy in the European Union. First, we have to introduce a major programme of investment in energy conservation in Europe. Second, we have to encourage consumers and firms to use energy more efficiently. Third, we have to cut the costs of energy efficiency in homes and offices. Fourth, we have to make new buildings and machinery, vehicles and appliances more energy efficient, and work is being done on this. Finally, we have to increase support for renewable sources of energy.
It is essential that these are done. The Commission is beginning to show the way forward, but if we are serious about it we are going to have to put the money behind our political intentions.
Mr President, when we talk about the energy policy goals of the Community, I think of Fontane. It is a broad field, and I must add that it is in thick fog, because we have no uniform energy policy goals. I can make this clear to you with a few examples. We always say that we must definitely become less dependent on imports. Then the example of the nuclear industry is given, and everyone forgets that of course we must import the uranium for that. We always talk about energy efficiency, but we do exactly the opposite. I would just remind you of the Save programme.
We always talk about renewable energy. I would just remind you of the Altener programme. It has been cut to ECU 22 million for two years, which is ridiculous when we have paid ECU 250 million per year for 15 years for fusion. We also talk about renewable energy creating many jobs, and being good for the environment, but nothing happens. What we need in the end is an energy tax. What we need in the end is renewable energy, energy efficiency. In the end we must use all possible means to continue to develop these. We cannot do that with the pittance left over because everything is going into fusion. We also urgently need codecision by the European Parliament, and furthermore we must have a separate energy chapter at last. We have none of that. So I can only conclude with the words of Brecht: the circumstances are not right, because the Council blocks everything, and as long as that continues we will have no energy policy goals, but go on sprinkling a little everywhere with the watering-can, and putting all our money into fusion, when all we know about it is that it may produce energy in the year 2080 or 2050 at the earliest.
Mr President, I share the general disappointment at the failure of the Amsterdam Treaty to take on board the business it was supposed to discuss, which was the formation of an energy chapter.
The European Union started with two energy Treaties: the European Coal and Steel Community and the Euratom Treaty. The European Coal and Steel Community has served energy well and the Euratom Treaty, although anachronistic and definitely a 1957 Treaty, has been a very powerful impetus to one form of energy - nuclear energy. If the EU has a competence, things happen.
As far as Kyoto is concerned, there are only three things you can do in order to diminish CO2 emissions: one is to rely on nuclear energy - but there are very big risks and problems involved in that; secondly, you use energy more rationally and, thirdly, you turn to renewable energy sources.
If we had an equivalent to the Euratom Treaty - I would call it the Eurenew Treaty, a treaty on renewable energy - we could do something. This would make things happen in Europe and give considerable added value to the European Union's work on energy.
I have to say that I find the second part of conclusion 11 by Mr Scapagnini unacceptable, because it recommends additional help to nuclear power. This is not the answer.
I am also very disappointed at the reported reaction of the Council of Ministers to this communication from the Commission. It is a very sensible communication. It makes it absolutely clear that if you seriously want to do what we said in Kyoto we would do, you cannot do it without a legal base or without giving yourself the competence that was given so effectively when the European Union started back in the 1950s.
Mr President, I would like to congratulate Mr Scapagnini in his absence, on a succinct report. It lays down some valuable guides for our consideration of the energy framework proposals which have just been approved by the Commission.
We really have to move energy issues up the political agenda. We ought to have the same basis as for the environment. The legislation should be subject to qualified majority voting. The fact is that energy consumption is increasing. In 1996, the last year for which we have figures, it was up by 3 % in world terms and 3.6 % in the European Union. The starting point has got to be a strengthening of the analysis of energy demand. Unless you have the figures you cannot determine policy. We need to look in much more detail at consumption per capita, energy intensity, electricity intensity and the primary fuels that we are using for electricity production.
I must tell you, Mr President - although in your case you will already know - that the liberalized market may make this even more difficult than it was before. We have to concentrate very strongly on the question of energy efficiency: the energy efficiency of production and of use. Unless we get those things right, all the other things that we talk about will just be straws in the wind.
I want to draw attention to a factor which I drew attention to earlier in the debate on the research programme. It is small companies that have the greatest difficulty in making use of the resources that we have at Community level. I am talking about companies of less than 50 people. That is an area where we have to make a much greater effort.
The debate is closed.
The vote will be taken tomorrow at 11.30 a.m.
Aid to shipbuilding
The next item is the report (A4-0377/97) by Mr Sindal, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the proposal for a Council Regulation amending Council Regulation 3094/95 thereby further prolonging the relevant provisions of the Seventh Council Directive on aid to shipbuilding (COM(97)0469 -C4-0526/97-97/0248(CNS))
Prolonging the relevant provisions of the Seventh Council Directive on state aid is not in itself a problem; so my report does not include any amendments. The Council is unanimous, we are ready for the final decision. If we want to prolong the directive, this is because of the USA's failure to ratify the OECD agreement aimed at establishing a global set of rules limiting and abolishing state aid to shipbuilding. So the proposal is to prolong the seventh directive until 31 December 1998. If the US ratifies, the directive will be dropped. If the main aim is still to achieve wide global agreements, this is because there is over-capacity of 30 %, and that state aid is therefore a distortion of competition. The attitude is clear: we will prolong the provisions of the directive.
But, at the same time, it may be appropriate to ask the Commission if any progress has been made towards ratification by the USA. Whereabouts is the USA on this? Are there any feelings about the future of the agreement? How are the discussions going between the Commission, Congress and the US Government? And - this is something new - can Parliament help with communications on the problem? The regional aid measures taken recently in the USA may have opened the way for a solution. With a very small proportion of the world market, the USA's problems may well be more of a local and theoretical nature, however. What interests us in the New Year is of course what will happen if the US does not join. Yes, we have the Commission's proposals for new rules, which will be discussed at the Council and in Parliament. The codewords in these regulations must be based on the OECD agreement - whether anything comes of it or not - particularly in terms of research and development. TEXTIN The Commission's proposals go further, but we will of course come back to that in 1998. Here and now I would like to state that the regional aid proposals will not have my support. The aim of European shipyard policy will be to abolish state aid and transparency, and I am thinking here of transparency in terms of other potential subsidies, for instance in the shape of research and development. We will be pursuing the same goals at the OECD. As a little footnote, I want to say this now: if we pursue the proposed policy it will mean an overall increase in state aid. It is difficult to go back to the beginning when we have only just introduced something new. In other words, if aid is set up, it is difficult to cut it off afterwards. So the foundations of a new policy on shipyard aid should be worked out with great precision. I can say here and now that the industry is not satisfied with the Commission's lead at present. I very much hope we can talk about this, and that we will be able to discuss it in the coming year.
Mr President, Mr Commissioner, ladies and gentlemen, first I would like to thank Mr Sindal, because he said clearly that prolongation is right, and I am not going to say much about that, but let us come to the point. We agree. As long as the USA does not ratify the OECD agreement about eliminating order-related shipbuilding subsidies, preventing its implementation, we must ensure that the shipyards in our Community have at least half a chance against the highly subsidized shipyards in Asia, as well as other shipyards around us. But we must take care that, if we decide on a common upper limit with the prolongation, the Member States make use of it, so that we do not have support in one Member State but not in another, because then we have a new distortion of competition within the Union.
I also share Mr Sindal's ideas about the debate should the USA still fail to ratify the OECD agreement. I find the Commission's idea of submitting our own subsidy regime correct in principle, but we should check it very carefully. Yes, Mr Karel van Miert, we both know that; we must be careful, subsidies must always be for a limited period, and they must be degressive. Those are the first two principles.
Let me also mention two more principles. We must take care that the so-called investment subsidies which are to be newly created are not mixed, linked or duplicated with the subsidies for research and development.
Second, we must take care that the investment subsidies are not linked to the traditional support areas of regional aid. Then of course some shipyards would drop out although they are much more competitive than others. Their chances would be reduced. We must take this up with the shipbuilding sector.
Third, we must take care that the support rates in the Union are as uniform as possible, to prevent further distortions within the Union. There will certainly be an exciting debate about this in the next year.
Mr President, I agree with Mr Sindal that there is a need to prolong the Seventh Directive. It is essential that we do not have a period without legislation in this field. But it is also vital for the US to ratify the OECD agreement. Like Mr Sindal, I would like to hear what the Commission is doing to put pressure on the American government, and whether the Commission can say how far the US has got with its own deliberations. On the other hand, I am very concerned at the Commission's proposal for the Council Directive on new rules on aid to the shipbuilding industry. It is quite simply unacceptable. The Union's aim must of course be to phase out aid to the shipbuilding industry. The Commission's proposal replaces relatively transparent operating aid with less transparent forms of aid which will favour some shipyards rather than others. The shipbuilding industry must prepare itself to survive without aid. We will of course come back to this proposal on a later occasion, but for the moment I can say that it is not my cup of tea. I can understand the Commission's argument that we must have clear rules and not end up in a vacuum if the US does not ratify. If the US does not ratify the OECD agreement, other countries may perhaps start adopting policies which distort competition. So you - and you in particular, Mr van Miert - must make every effort to put pressure on the US Congress to ratify the OECD agreement by the end of next year.
Mr President, I approve the regulation which is proposed, and the report by our colleague, Mr Sindal, but I am concerned about the recent approach of the Commission. It is anticipating the application of the 1994 OECD agreement by proposing to ban state aid from 2001. The United States would not fail to interpret this as a signal from Brussels encouragement not to ratify the OECD agreement.
The Commission has got us used to making unilateral concessions. This was the case for agriculture within the framework of the GATT agreements and for the aeronautical industry with the Boeing-McDonnell Douglas merger. Today, such ready acquiescence would be a new blow to European shipyards, which are suffering by serious difficulties. Employment has fallen from 280, 000 to less than 80, 000 in twenty years, and many yards have been closed.
In the face of social dumping from certain third countries, we have to maintain existing assistance in a system which promotes the acquisition of ships built in European shipyards. In the immediate future, should we not also renegotiate the OECD agreement, and consider it as null and void if the United States do not ratify it by the end of 1998?
Mr President, until the 1970s my country, Sweden, was one of the great shipyard nations of Europe. That is no longer so. There is virtually no building of new vessels at all in Sweden any more, only repair shipyards for large vessels. There are of course many different reasons for this. One of them, however, is that there has been such tough competition with state subsidies from other countries that Sweden has not been able to maintain a shipbuilding industry. That is also why the OECD agreement of 1994 raised such hopes in Sweden that fairer terms of global competition would make it possible to begin to compete again when new tonnage was to be built. That is also why it is regrettable that this agreement, which should be able to provide reasonably fair terms of competition, has not yet come into force.
Obviously I support Mr Sindal's report, which is based on the idea that once the USA ratifies the agreement it will also be respected within the EU. Until then it is, however, quite reasonable to continue with a certain amount of state subsidy so that the industry is not wiped out. In my party we have also proposed that Sweden should again be able to give the shipbuilding industry a limited state subsidy in order to be on equal terms with other countries. I am therefore going to vote for the report.
I would like to start by thanking Mr Sindal and the committee for the speed with which this report was produced, because we have to make a decision on the prolongation of this seventh directive by the end of the year. I had hoped there might have been no further need to debate this, and that might have been the case had the United States in the end ratified the OECD agreement. It is the only country not to have done so. There is nothing I can do about that, and I have to say to Mrs Riis-Jörgenson that a Commissioner can do a lot for competition, but one thing I cannot yet do is force the American Congress to ratify an agreement. I cannot do that, I have not got that far, I can have another think about how I might achieve it in future, but for the moment I am afraid I cannot give you any satisfaction on that front.
For that matter I would like to say straight away, ladies and gentlemen, that we should distinguish between the issue today and what we will have to discuss in the near future, namely what will happen afterwards. This is a prolongation by a year until the end of next year, and if in 1998 the United States once more fails to ratify the OECD agreement, then we will have to have joint discussions about a new regulation. The Commission has made proposals for that. You may think what you like about them. But when the time comes I will be delighted to present them to you in committee and debate them in this House. But today I have already had a foretaste of that debate. Some think subsidies should be abolished as soon as possible. I also listened to Mr Querbes, who would like to continue them indefinitely. But I would remind you that during the years 1990-1995 ECU 5 billion in government support was spent on shipbuilding in the European Union. So those who claim that the European Union has not been pursuing a broad policy to try to enable our shipyards to adapt, do not know what they are talking about.
By the way, I have to say to Mr Querbes that I also completely disagree with him about Boeing, but I cannot do anything about the fact that some people in France have got a completely wrong idea of the situation. Everyone here in this Parliament knows that much better than Mr Querbes. So I am obviously going to disregard what he said, because if someone is that far off the truth there is nothing to be done.
I would like to conclude then by setting a rendezvous for the next debate, and I have already said that I am looking forward to that debate, because I believe the Commission has made a major effort in the proposals it has submitted in order to offer a solution which will mean that contractual government support, that is, operational support, can indeed be abolished in principle in the year 2000 at the latest. If there is a majority in the Council of Ministers to do this earlier, that will not be a problem for the Commission. On the other hand, we also want to offer our shipyards the opportunity in the future to carry out the necessary innovation, research and development, modernization of the existing yards, and, if necessary, to claim government assistance, because, in the future, when government support is no longer possible, we, the European Commission - and I am not speaking just for myself, but certainly for Mr Bangemann as well - wish to offer as many opportunities to shipyards as we can. We must ensure that we keep enough shipyards in Europe in the future for objective as well as for purely economic reasons. I would like to leave it at that, Mr President, but again, I already look forward to our next debate, which is bound to take place in a few months time.
The debate is closed.
The vote will be taken tomorrow at 11.30 a.m.
Services of general interest in Europe
The next item is the report (A4-0357/97) by Mrs Billingham, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the Commission communication 'Services of general interest in Europe' (COM(96)0443 -C4-0507/96)
Mr President, it is almost a year since I began this report. In the search for consensus on this complex issue I have consulted widely throughout the Union and taken suggestions from all sides of this House. The report is a response to a Commission communication which quite rightly takes as part of its theme the concept that services of general interest lie at the very heart of the European model of society. My research confirms that.
How the services are delivered is not at issue. It is the quality of the service that counts. Services are provided in a myriad of ways across Europe. They are delivered in monopoly and in competitive situations, by private companies, public bodies or by public-private partnerships. But it is the product and not the process that matters to consumers. My report focuses on economic public services which provide commercial goods or, more often, services for which there is payment.
The notion of a people's Europe where social cohesion and economic growth are dependent upon the delivery of good services right across the Community underpins this report. Europe has been strong in trade and in industry with a bias towards business but weaker in its support for its citizens.
Public services have a noble history and are valued by citizens, but standards vary. We must iron out some of these discrepancies and put in place a blueprint for systematic improvements in all specific areas of public services.
The report recognizes the primary role of Member States in defining public services, with the European Union having a secondary role of fixing the minimal level of service, a universal service, examples of which have already been taken on board in postal services, broadcasting and telecommunications.
I have identified three major areas where the EU can take a leading part. First of all we must have a clear definition of services which fall within the general interest area. Secondly, there should be a specification of basic universal services that should be expected by any citizen. Thirdly, there has to be regulation ensuring that the specified levels of service are delivered consistently across the whole territory of the EU. The EU should adopt a supervisory role to ensure that national regulators work to a consistent standard. The painful history of my own country - of badly managed privatization - is a warning to the rest of the Union from which we can learn a lesson.
I have used the experiences in Member States, the Commission's communication, the Commission itself and many helpful opinions and advice received from colleagues, organizations, representatives and interested parties in arriving at my conclusion.
My report before you today welcomes the new article 7(d) and calls for it to be implemented and calls for a number of other additional actions to be taken. Firstly I call for a charter of principles: principles for a service of economic interests to be drawn up by the Commission; secondly, I require and ask for democratic scrutiny for the Commission activity in that field to be developed in Parliament in the form of an observatory. The report also asks for Green and White Papers to be published by the Commission, laying out a timetable plan to translate treaty and charter aspirations into action and also seeks a special responsibility for public services to be attributed to one of the Commissioners and one of the Commission's Directorates General and for Parliamentary committees to have a specific brief within this area.
This report has been an excellent example of all sides of Parliament coming together to produce what I hope is a sensible document. I thank colleagues for that. If we achieve a consensus here tomorrow at the vote, we will be making history. It will be the very first time that Parliament has achieved a common position on public services. I hope that we can do it. If we do, we will send a clear message to the Commission and the Council that Parliament is united in its determination to demonstrate that this is indeed a people's Europe, a Europe which works to make its citizens' lives better and a Europe which is set purposefully to achieve a fairer and more cohesive future for all its citizens.
Mr President, this communication from the Commission on services of general interest gives an account of the future objectives with regard to the interest in opening up protected sectors or monopolies to competition, while at the same time we want the citizens to have access to services of general interest on the same terms and at reasonable prices, which is good.
I think there is a central theme in the Commission's communication, which I also think Mrs Billingham arrived at in the end. It is that people must recognize the multiplicity of the scope of services and the various organizations in the various Member States, that there are big differences because of tradition, that there are different methods and that people should also recognize the principle of subsidiarity and that it is the Member States who in fact decide who should carry out the services, whether it should be private or public companies, and also whether special rights should be granted as long as people stay within competition law. It is good to have a debate in the form of a Green Paper, which is proposed. I believe, you see, that there needs to be a very broad debate in the Community about this. It must also be allowed to take its time. It is not something which can be implemented quickly.
On the Committee on Employment and Social Affairs we also believe that a consequential analysis should be done when services of general interest are deregulated in order to see the effects on social security, employment and, not least, on the environment as well as in peripheral areas. Experience from Sweden, Finland and the UK, where deregulation has been carried out in many areas, shows that there are both positive and negative effects and that people should also pay attention to the need for clear, socially justified rules.
Mr President, Mr Commissioner, in its statement the Commission advocates an open economic model and marketing dynamics in the production of public utility services. The Committee on Regional Policy believes the principle is to be upheld as long as there is balance between competition on the market and the safeguarding of services. A totally free market, with no special arrangements, can, if things go wrong, endanger the provision of all the basic services we need, particularly in peripheral and sparsely-populated regions. On the other hand, legislation on public utility services cannot be allowed to preserve service monopolies.
There is a need to improve general services, and their efficiency, in a continually changing operational environment. Just as important is the quality of services and their suitability for the individual and the community. That is why public services cannot be allowed to go the way of a heavily regulated pan-European system, but responsibility for their production and operations should be defined nationally, regionally and, frequently, locally as well.
At Community level it is mainly the principles of security and fairness that are appropriate in this issue. The Community could also demand the creation of national principles, and, within them, principles to do with equality among citizens.
One key principle of fairness is pricing, which regional differences can affect very greatly in a fully market-based system. In essential services, like, for example, the postal services, "the same price for all' principle is still justifiable. The Committee on Regional Policy once again stresses that the liberalization of public utility services, making them competitive on the market, cannot endanger the provision of recognized basic services anywhere in the union. In peripheral regions subsidized and publicly provided services are often the only alternative, as, for example, with public transport.
May I first of all congratulate the rapporteur, Mrs Billingham. The report now before us is, as she said herself, more than a compromise; it is a foundation response to the Commission's statement, something we can build on. But as she quite rightly says herself: it is the quality that counts ; we are providing a product for consumers. This means that we have to see universal service for the public in general, and not, as some people think, that public services are there for the employees. They are there for the public. Now it is up to the Commission to draw up a number of definitions, because it is easy to refer in one's statement to the general interest. But the general interest is a broad notion which everyone interprets rightly or wrongly, but in any case differently.
Let me give you two examples from the transport sector. First example: air traffic control. For years under national control, cooperating badly, leading to all kinds of obstacles in European air transport. This means that guidance must be given positively to arrive at a communal service. Let me give you another example, and unfortunately I cannot say of the Committee on Transport and Tourism's resolution what I was able to say of Mrs Billingham's, namely that the more it was rewritten the better it became. Mine seemed to deteriorate. If we look at the postal services - we already talked about this yesterday - I really cannot see what actually should be a universal service.
Rail transport is a typical example of how a monopoly leads to obstruction in the internal market. The Commission should do something about this. We then agree with the exceptions to the rule of the best service for the consumer when it concerns peripheral regions and islands, but in any case, we have a long way to go, and a lot to deliberate about before we arrive at genuine service of general interest in Europe within the principles of article 7d of the old treaty.
Mr President, like everyone else here tonight, I have to welcome Mrs Billingham's report. She has put a lot into it and has carefully considered all the issues, and it is an extremely balanced and reasonable report in response to the Commission's White Paper.
In that context, with regard to the White Paper, I wish, on behalf of the Committee on the Environment, Public Health and Consumer Protection, to draw attention to the following. Whilst the Commission points out in the White Paper that consumers can benefit from the liberalization of public services, the very same process will mean that in some peripheral regions and where there is no possibility of profit in that service, the liberalization might result in services only being available at a price which excludes many consumers, or may simply mean that there will be no service at all.
It is for that reason that the importance of accepting the need, at least in principle, for a universal level of service, must be recognized.
Within the European Union the principle of universal service must be defined in the context of the Treaties, and in particular with regard to article 129. At the same time, the principle of public service must be protected by guarantees of consumer representation and guarantees about the affordability of those services. We must recognize the right of the public and of different Member States to provide public services in a flexible and variable way, ensuring that they can be provided by very many different actors or business activities, respecting above all, I think, the traditional methods that exist in different Member States. Diversity is something we must continue to respect.
Public services have the possibility, if we continue to use them positively, to nurture new dynamic, environmentfriendly industries and build new sectors of the mixed economy, which will generate new jobs. It is for that reason that I suggest that we must enshrine a special place within the treaties for public services of common interest, ensure that they are protected from the most rigorous application of competition policy and ensure in future that citizens have a right, as a minimum, to a guaranteed level of public services in order to maintain solidarity throughout the Union.
Mr President, services of general interest in Europe are necessary and important. It is important for those who are affected, who need a functioning infrastructure with important goods of daily life such as water, electricity, gas, and so on, even in remote regions outside the economic conurbations. These services are also important for a functioning transport infrastructure and a functioning infrastructure in the field of modern communication technologies. This applies not only to the traditional post, but also to radiotelephony, the Internet, etcetera.
However, what is important for the Community, and in that sense for us all, is that all these services are offered within the economic framework which characterizes our Community as a whole, the framework of a competitive regime which is worthy of the name. It was certainly not easy to unite these two points of view. To talk of squaring the circle would probably be over the top, but Mrs Billingham should nevertheless be congratulated on finally putting together a text on which a broad consensus can be reached.
For the Institutional Committee, of course, institutional questions were at the forefront of the considerations. In this respect we largely agree with the developments to the Billingham report in the various stages of its discussion. Much has changed here, and very much for the better. So again, heartfelt best wishes!
Admittedly we still have some reservations, for example concerning the legal nature of a special charter for such services. We still have serious reservations about the institutional structure which is mentioned in paragraph 12 of the report, although there have already been clear improvements compared to the predecessors of this report and the draft report. I would like us to reach a good joint conclusion even without paragraph 12.
If we are successful, it will have been a joint achievement of which many in this Chamber can rightly be proud, and which we can hope will finally provide something for the citizens of this Community. I hope that then we will really have services of general interest in the European Union which we can accept in both form and content.
Mr President, Mrs Billingham's report is welcome because, for once, it has enabled Mr Herman and myself to agree on the same text, although for somewhat different reasons perhaps. In the field of public services, that has not happened for a very long time. In addition, this is the final stage of a trend which began in September 1996 with the communication from the Commission. This put an end to a very lengthy dialogue of the deaf, involving on the one hand the Commission, which wished to impose its policy in the field of telecommunications, and on the other hand Parliament, which wanted at all costs to slow down the rather senseless wave of uncontrolled liberalization.
We have undertaken to put greater controls on liberalization, particularly in the debates and discussions relating to directives on energy, electricity, gas and finally the postal services. The Commission then came to the conclusion that the world was not made up of binary oppositions, and that there were not on the one hand people wedded to the past who defended public services, as opposed to those who were wedded to the future and in favour of liberalization, but that we were working together for the achievement of the single market, and that this had no sense or future unless based on an appropriate balance and the complementary defence of both the general interest and the rules of the competitive market. As we were engaged in the Intergovernmental Conference, we all devoted considerable interest to modifications in the treaty.
A number of us, possibly even the majority in the Parliament, would have liked to see a slight revision of article 90.2, which appeared to make services of general economic interest the only exception to the competitive market place. We would have wanted to develop this somewhat more. For other reasons, the Commission was far more reticent about the amendment to article 90, which it regarded as an essential article. Finally, the Treaty of Amsterdam gave birth to article 7.2, which of course does not go very far and is not very revolutionary, but does nevertheless affirm the legitimacy of general economic interests in a manner other than as exceptions to the competitive market. In that alone, the Treaty of Amsterdam is an important turning point at the legal level, and has been buttressed by a series of decisions from the Court of Justice, the Corbeau decision and the Almelo decision, as well as the decision relating to the monopoly on imports of gas, where the Court of Justice has made an approach which was no longer necessarily the rigid and rather dogmatic approach which it sometimes had, and which, we must say, was the approach of DG IV.
Mr Commissioner, I am not complimenting you because you are my fellow countryman. I must acknowledge that not only have you changed considerably, but you have also worked well to improve the scale and the work of the Commission in the field of general economic interests. Communication is an element in this. The Billingham report indicates to you today that it will be necessary to go further, by means of a Green Paper, and a White Paper, that it would be better to define what is to be understood by a mission of general economic interest, in the same way that it will be necessary to specify the notion of general interest services other than from a purely consumerist conception. We are not only consumers. Recent debates on the notion of universal services within the Telecommunications Council have been extremely revealing in this respect.
In conclusion, I suggest resolutely supporting the excellent report by our colleague, Mrs Billingham, and in particular to encourage the drafting of a Green and a White Paper to give us a truly adequate conception and good legislation in the field of general economic interest.
Mr President, it required a great deal of perseverance and courage, including efforts within her own party, for our friend Angela Billingham to come up with a text on which there is a wide consensus, although it may not yet be 100 %, as we shall see.
The debate was, in fact, polluted by three elements. Firstly, there was extraordinary confusion, throughout most of the discussion, between the concepts of general interest services, public services, public sector companies, state owned companies and universal services. People stirred all this up into some extraordinary stew, and everyone tried to extract the best bits of it to advance the cause they defended.
The second element which interfered with the debate was the use that certain monopolies made of that very confusion, as they saw that their privileged positions were threatened.
And finally, in some countries, and this is the third polluting element, the problem of public services has acquired a theological dimension. No rational or economic element could be brought into play. It was the state in all its splendour which should incarnate the general interest, and everything emanating from the market was suspect. Within this theology a number of extraordinarily adventurous tactics were deployed. There were public services whose characteristics were both permanent strikes and monstrous deficits. By so blackmailing companies, these public services created extraordinary advantages, stipends and privileges.
Another point made the debate a difficult one. For some, it was a question of reducing the power of the Commission. Our friend Mr Desama has spoken of a cavalry charge. I say that fortunately - fortunately - this took place in telecommunications but despite the cavalry charge we are still ten years behind, Mr Desama, ten years behind the United States in a series of new telecommunications services. The only thing I regret is that the charge was only made with horses, because what we needed was tanks. That is what we really needed to crush the resistance of the conservatives in most countries. The conservatives are not always the ones you expect, anyway. Today they have put on progressive masks.
Having said that, I would like to return to the draft itself, as we are in agreement about the basics. We have put forward amendments on two points only. We shall be deepening and supporting an amendment from the socialists, Amendment No 4 on paragraph 8. That we accept. We are not raising the demand to go further with the treaty, we have no illusions about that. We think that before we go further, we need an objective analysis of the factors for and against, on the basis of the figures and on no other basis.
Mr President, I welcome this debate and I welcome very much the Commission's communication on which it is based. It was a very useful development of thinking in the area of services of general interest, trying to define some of the territory and to mark out what is appropriate for the European Union.
We had a very difficult debate about this in the Committee on Economic and Monetary Affairs and Industrial Policy, and I congratulate the rapporteur on seeking to establish a consensus, which I believe will carry the report with a great majority here. She has done some very good work.
The great concern that the Group of the European Liberal, Democrat and Reform Party took to this debate was to ensure that we should be able to protect appropriate diversity. We have different regional experiences; we have different needs and capacities; we have different sectors in terms of technological development and the weight of that development by sector; and the current report, in terms of what is sets out as a future scenario and development of thinking, allows for a reflection on diversity and building on that diversity.
It is also important that we avoid excessive horizontalism in an approach to this, and I believe that perhaps the first draft that we looked at the outset was excessively so. However, this time round it touches on some of the very important general issues but leaves open the possibility that case by case, sector by sector, we can carry the analysis forward as appropriate, and we welcome that.
We place a very strong emphasis in the Liberal Group - and I am glad to say the rapporteur will take our only amendment to this report - on recalling the necessity as we develop our thesis about universality of service, quality of service and so on - and these issues are extremely important - of not abandoning our commitment - and, indeed, the treaty requirement - to have regard to competition. It is very important in terms of the market place we find ourselves in, because the modern consumer for the public service wants quality, choice and reasonable price, and competition is the best means of ensuring that, whatever the form of ownership. This report leaves that avenue open, and I therefore welcome it.
Mr President, according to Mrs Billingham's report, public services are economic activities which are considered vital for citizens and society as a whole. This means their scope should not be limited - and even that would be something - to power and gas distribution services, telecommunications, transport and postal services. They also include other activities which, because they similarly supply essential needs and contribute to economic and social cohesion, must be provided continuously and equally to all, regardless of any criteria of economic and financial profitability. They exist to provide a complete range of public services in such a way that their goods and products are accessible to the least favoured populations and regions, and this purpose is also enshrined in the Amsterdam Treaty.
We must remember that in Portugal, for example, the liberalization of telecommunications and the privatization of their principal operator has led to a price increase for those most deprived of public services, in the name of economic profitability and competitiveness for the benefit of those who unjustifiably want to hold long-distance conversations.
Although it is felt that certain services should remain under State control, the deciding factor should not be ownership. What matters is the service itself. We do however, question whether private operators should receive state aid to maintain the requirements of a service when they have benefitted from its privatization.
With regard to the protection of consumers' rights, we also say that workers' organizations in target sectors for privatization must be consulted. The framework of these activities must be regulated, and there is good reason here to mention the principle of subsidiarity and its etymological meaning. It is true that some of those who have built the European Union are trying to change the names of certain activities, and to alter concepts that disturb their ultraliberal presuppositions. Since the beginning of the process of liberalizing and privatizing public service industries, the terms which have been most in evidence have been expressions such as 'universal services' and 'services of general interest' , but the expression and concept of 'public services' , which the treaty itself came to include, have not been extinguished. That is why we are emphasizing the definition and strengthening the concept.
Mrs Billingham's report gives expression to our concerns. We congratulate her and hope she will accept our amendments, which would help us to vote in favour of her report, as we would like to do - in defence of public services and the service of the public.
Mr President, the casualness with which the Commission's document and Mrs Billingham's report state that the European Union must have powers covering services of general interest is questionable. The inclusion of article 7d in the Treaty of Amsterdam may be received with great acclaim, but when after much effort the description "general services' still remains extremely vague, the European authority becomes less sure. How do we get agreement on minimum standards without avoiding a deterioration in the average level of service provision in Europe? I am very doubtful that the approach proposed here will lead to better services at lower consumer prices.
According to the subsidiarity principle, the most important powers will have to remain with the Member States. Only general services with an obvious international dimension require minimum standards at European level. A charter is too heavy and unsuitable an instrument for this. The establishment of such a charter will probably require a great deal of time as there is no agreement on a clear definition of services of general economic interest. No one will deny that these services contribute to social and economic cohesion, but mutual solidarity for the benefit of weaker regions will primarily have to take shape within the Member States of the European Union before an additional contribution from European funds and initiatives is given.
Mr President, first of all I would like to congratulate my colleague, Mrs Billingham. As many have said, this is a well-balanced, innovative and, dare I say, exciting report where European Union citizens are concerned. Why? Because it actually seeks to address the needs of our people in a very direct way. For once the European Union is saying "we care about you' and that general services that reflect community values and answer to the needs of the public are important and that the Union cannot live by sheer commercialism alone. It is also saying something absolutely critical in a liberal democracy: that general services are part of the infrastructure of citizenship.
As you might imagine, I want to talk about public service broadcasting because it is very much a part of the infrastructure of citizenship. We lose it at our peril. It is what we might call a merit good, a very important term often forgotten. It is not measurable in normal market terms. Competition rules are not applicable in the normal way. Here I take issue with some of my colleagues here tonight. Naked competition in broadcasting has already proved what it will do. We would end up, quite simply, with a diet of sport, US film and chat shows. That is where it leads. Member States recognized this during the negotiations at the intergovernmental conference. As a result we got something very interesting: a protocol on public service broadcasting attached to the treaties that said public service broadcasting is an invaluable part of democracy.
But what have we seen? We have seen recently a Green Paper on the possible convergence between telecommunications and broadcasting where sadly, the Commission - or some elements of the Commission - have failed to recognize this point. Some commercial television can deliver some public service obligations. But if I take the example of the BBC - excuse my chauvinism momentarily - it is an example of a particular broadcasting ecology which citizens, I believe, have a right to. It is television, which puts the public interest first, not advertisers' or shareholders' interests. It is free to air. It is for every citizen in their majority and their minority interest, provides independent impartial news and information, education and, very importantly, facilitates mutual knowledge and understanding upon which our democracy depends.
Finally, we look forward to a charter which spells out the basic entitlement to public service broadcasting as well as the other services mentioned tonight. It will do much for the popularity of the European Union when it recognizes that water is not a wristwatch, fax is not a film and a democracy is dependent on documentaries.
Mr President, there is plenty of justification for the initiative we are examining, which demonstrates the importance of the supply of services of general interest and the terms in which it must be monitored. These services are determined by social and economic considerations, and especially cohesion, because there are cases where the cover and efficiency achieved by mere market forces are not enough.
But the Commission's document and Mrs Billingham's report - and I also congratulate her - are perfectly clear. They emphasize that the general interest does not coincide with as public intervention, lack of concern for efficiency and non-payment by service users.
It is important to make a factual distinction between the ends and the means, because in many cases the public interest is better served by private entities. In the case of non-profitable services, in remote geographical areas for example, they may be made a compulsory part of the consideration for the franchises granted. And in cases where competition is possible, consumers without much in the way of means will be the principal beneficiaries, as we have been seeing in the case of telephone services or air transport, for example, with the irreversible abolition of the old companies with their monopoly privileges - we still suffer from them in Portugal - which, it is claimed, serve a useful social function.
There are also general reasons of efficiency and equity which require that, wherever possible, the beneficiaries should pay all, or at least part, of the costs of the services they receive. Thus we are promoting a more rational use of resources, in everyone's interest, and this also prevents the intolerable injustice that specially privileged strata of the population are often exempted from paying road tolls - or tips, in my country's case.
The whole of society benefits from motorways and higher education, but these are semi-public goods with private benefits for people who travel or those who will earn more afterwards as a result of the degrees they gain. Apart from that, it prevents the allocation elsewhere of sparse resources that are much needed to satisfy collective requirements and provide social support for the poorest people, who really are in fundamental need of our attention.
Mr President, the process of liberalization and of deregulation implemented at Community level imperils public services and has had negative consequences on employment and social conditions, without in any way benefitting users. Obsessed as it is by the principles of free competition, the Commission has a tendency to consider services rendered by the public service as pure commodities, without taking into account the social needs to which they are a response, and the specific historical features which have in many cases given rise to them.
In response to the ultra free-market offensive, there has over the last few years arisen a movement of resistance, of reflection, of proposals and action in favour of the public services, and in particular the powerful strike of November/December 1995 in France. This movement, which our group permanently placed before the European Parliament, contributed to obtaining the inclusion of article 7d in the Treaty of Amsterdam. In spite of its limits, it is a point of support in the defence and promotion of public services.
The report from Mrs Billingham is part of this movement, because it recognizes the place and role of services of general interest, which is positive. However, the report does not perhaps sufficiently call into question the involvement of competition rules, which is expressed in article 8. For this reason, our group has put forward some amendments, which we hope will be adopted to improve this text.
The notion of universal service is advanced by the Commission as if it were some kind of fire-wall, but its content remains ambiguous and even dangerous, because its intent is minimum services, and hence it constantly threatens to level things down, to lead to a two-speed society, and hence to develop more exclusion. What is at stake through the defence of public services is a whole concept of society. Either we move towards aggravated social and regional inequalities, within the framework of competition between people and economies, or we act in favour of a society based on more solidarity, combatting social inequality, exclusion and unemployment.
In Europe, public services are part of a fundamental choice between a Europe dominated by economic warfare and financial markets, on the one hand, and a people's Europe, a Europe of cooperation and social progress. The promotion of public services is a response to the imperative of national solidarity, of social cohesion, a means of ensuring equality of access and treatment for users, by providing guaranteed continuity, security and quality in services to citizens. Public service also provides for better management of the environment, and contributes to balanced town and country planning.
We believe that public service must be renovated, and that by democratizing it, that is, by associating staff and users in the management of public services, and releasing those services from the financial pressures of the banks. Instead of wasteful competition, we believe in and hope to promote cooperation between public services, but also between the private and the public sector, to meet and satisfy requirements. Synergies between public services and industrial companies can also be developed, so contributing to the implementation of an industrial policy and the development of employment.
Mr President, many thanks to Angela Billingham for this report. It is particularly significant that it comes from Great Britain. Under the previous government's policy even the city water supply was privatized. What was the competitive value of that? Is the colour of the water coming out of the pipes different in the morning from what it is in the evening?
Water is obviously a public service. It is the elixir of life, an absolute basic right. What kind of democracy is it that fails to guarantee water for all? A viable public service system is the basis of equality and democracy. For that reason it is good that the Amsterdam Treaty recognizes public services as immensely important and an essential principle of law in the EU. I believe that effective public services also inspire confidence in the European Union. Without them people's trust in the Union will diminish. Small-minded privatization must not come before common rights.
The approval of this report is a historic occasion. While the old monopolies need a good shaking up, they should not be replaced by private monopolies or duopolies. In my view, the Union should not enlarge unless equality improves. Now borders between countries are falling away, but gulfs within states are deepening. Good public services help us to attain the things most essential to us: solidarity, equality, confidence, and the growth of all three. And that is the basis of democracy.
Mr President, ladies and gentlemen, we are discussing a proposal by the Commission to make an addition to article 3 of the EC Treaty. According to it, the activity of the Community should include a contribution to supporting services which are oriented to the common good. In my assessment, that is dangerous for integration and competition policy, and in my opinion it must be rejected. Writing it into the treaty would mean that state services of general interest would represent a dimension to which it would no longer be possible to set any limit. Such an article would also have an effect on the Community's competition rules and regulations, and also on the subsidy regulations, and in contrast to EU policy, which is based on opening up markets and privatization, this is the establishment of monopolies and preferential treatment of public companies, which cannot be in the interests of Europe.
We should ask ourselves what really belongs in state services of general interest. I think, as little as possible. In my opinion, the state must fulfil the following tasks, and it is sometimes good to remember them. First, it must ensure internal and external security. Second, it must ensure independent dispensation of justice, and third, it must support the sense of community of society by creating a balance between advantage and disadvantage. Fourth, it must also fill the gaps in public life which are not filled by private business initiative. But it does not have to operate a state airline, a state post and telephone company and a state railway company. Where there is competition, it need not hinder it by introducing customs duties on imports and providing subsidies.
The most objective judge of services is and remains the market and not the state. It determines the value of a service through competition. So for a state or society, an urgent task is to organize a market, and not services of general interest. I hope that we will not decide the opposite tomorrow.
Mr President, ladies and gentlemen, I should first of all like to congratulate Angela Billingham very sincerely on the excellent report she has prepared and the Commission on its statement. The subject is of the greatest importance, because it deals with services of general interest in Europe, for which socialists have fought so hard and which have now been enshrined in the Treaty of Amsterdam.
It is indeed the case that both article 7d and the declaration in the final Minute provide guarantees for all those who consider that services of general interest, or 'public services' , as our rapporteur systematically and quite rightly refers to them, are economic activities which are vital to citizens and society.
This acknowledgment in the new treaty, inasmuch as it considers such services as one of the common values of Europe and a Community principle, like full respect for the jurisprudence of the Court of Justice, particularly as regards equality of treatment, quality and continuity of services, undoubtedly represents an enormous vote of confidence in a Europe centred not only on companies and competition, but above all on citizens and their rights and the European social model. Social cohesion can only be achieved if there is a coherent social infrastructure. Services of general interest are by definition the principal component of that infrastructure.
One of the essential problems affecting public services is competition. Competition cannot be justified as an end in itself where public services are concerned. Its value lies in its effect on the standard and quality of the services provided to citizens. Legally speaking, general services can be owned by the public, local authorities, cooperatives or private entities. The essential thing is that service suppliers should guarantee quality services, irrespective of the type of ownership or organization, that their workers should be properly specialized, trained, motivated, paid and employed, and that citizens, whichever part of the country they live in, can have the benefit of the services due to them in identical conditions. This is the general service model I also support for the Europe we are in the process of creating.
Mr President, first I wish, like many other speakers, to add my voice to the congratulations to Mrs Billingham for work well done, detailed and effectively based on contributions from other committees. The rapporteur has tried to strike a balance which, I believe, should be applauded, even though on certain points I would not necessarily share the conclusions reached.
First of all, I would like, as she does, to emphasize the importance of the inclusion in the new treaty of article 7d. Although it is not revolutionary, it confirms what the Commission wrote in its communication, which in practice is a pragmatic and balanced approach. In the meaning of this article, the Commission is committed to behaving according to this fashion, both now and in the future. Having said that, Mr Desama is misled when he says that this article changes other articles, particularly articles 90 and 92. That is in no way the case. This is expressly written into the Treaty of Amsterdam. The article itself, 7d, is not at issue here. That must be clearly understood, otherwise one might come to the wrong conclusions. But even so, the importance of its inclusion should not be underestimated, because it should make it possible in the future to avoid unwelcome trends, which are always possible.
Secondly, you are requesting, and rightly so, the Commission to apply these rules rigorously as part of its responsibilities in the field of competition policy. That is exactly what has been done. That is exactly what the Commission has written in its communication based on the practice of the previous years. I would reject some of the affirmations that I have heard here, according to which some liberalization was not controlled, and that there were unwelcome trends of all kinds. Our practice has always been balanced and has always fallen within the framework of our communication. A reference or benchmark is now present in the treaty. When judgements are referred to they must be cited, and there must be no keeping their number down to the two judgements which are most appropriate. I would also like to call to mind another judgement relating to public broadcasting stations, in which the Court of Justice told the Commission that it did not agree, because the Commission had, in giving reasons for its decision, made reference to public service obligations. Have you forgotten that case? When we were talking about the judgement of the Court of Justice in the field of energy, the Court did not say it was not in agreement with the Commission, it said that the Commission had not proffered the correct reasons for its decision. And that is precisely the point. The Commission in its naivety believed that a monopoly on imports and exports was so contrary to the very principle of the single market that it believed it could convince the judges on that point. The judges asked the Commission to provide further explanation, from the economic point of view. That will be done. That will be done on another occasion. So please do not refer to that judgement to prove a point when it represents something quite different.
I now come to the question of the charter. What is a charter? Do you understand by charter a modification of the treaty? In that case, you will need to organize a new intergovernmental conference forthwith. In my mind, the communication from the Commission constitutes the guideline and the source of inspiration for the Commission. For me, it is, so to speak, my charter. It is confirmed by a reference to it in the treaty. I do not see why we need another. You can call it what you like. We have a framework which is based on practice. Cite me one case where the Commission has moved away from this balanced attitude. I note that some people are looking for an enemy, as if they wanted to go to war. The Commission is not the enemy. The Commission has applied its policy in a balanced manner, as it happens, to the public sector television channels involved. Here too, I ask you to give me one example. I am delighted at the protocol, because it confirms the practice and the approach I had specified in the name of the Commission, as regards the audio-visual sector. Have we acted in any other way? No. In the cases we have dealt with, that is the attitude the Commission has adopted.
A moment ago, I heard some quite outrageous and unsupported assertions, for example, that liberalization would lead to lower quality telecommunications services. That is wrong. Just take a little look around you. Were the monopolies of the day very concerned about their customers and consumers? Was that the case? I can cite for you dozens of examples from all countries where that was not the case. And universal service was not assured, Mrs Moreau. Let me give you one example: Gaz de France, dominated of course by the CGT.
(Protests from Mrs Moreau) You have no need to feel offended when I speak the truth, Mrs Moreau. This is true of EDF, it is true of Gaz de France. I am taking the example of Gaz de France.
Ladies and gentlemen, do you know that Gaz de France, which has a monopoly, prevents small licence holders extending their trade in gas to serve the population by invoking monopoly. And what is public service? Is it not a matter of serving the consumer? No! Gaz de France is preventing municipal licensees from serving consumers anywhere other than in their municipalities or communes.
Mrs Moreau, the reality, the stark reality. A monopoly is not always profitable to consumers. Acknowledge the reality. I am not going to take lessons from you. Let that be absolutely clear. And if you want an action plan, be consistent. You rightly say that responsibility for public services lies with national authorities and not with the Commission. The Commission has to determine whether or not there has been violation of certain principles of the single market or the European Union. That is our role, notably on the basis of article 90. But in principle the national authorities determine public service obligations, and in particular as regards public sector broadcasting channels. The Commission does not do that. If a government wants to do that, so much the better. But if a government does not want to do that, the Commission can do nothing. So if you are asking us for a plan to do this, let us start by adopting a properly discriminating attitude, and knowing exactly who has responsibility. And I say yes, let us discuss some things at European level. When you say, Mrs Moreau, that it is in the public interest to allow railway companies to work together, I say no. Indeed, it is by adding monopolies to monopolies that we have lost market share in freight transport. And that does not benefit the people. That has got nothing to do with public service, let me tell you. If there was a little more competition, we would be carrying much more on the railways than we do today. That is the reality. So if you are prepared to debate in this context the Commission will join you, but on condition that you speak the truth. I refuse to get into the old hat ideological debate some of you are having. Let that be clear. If you want the Commission to increase equality in services, I am perfectly willing to do so. If you were to give me more resource, the rules could be better applied with regard to the phenomenal increase in the number of cases requiring processing, and we could better serve companies and our customers. We are ready to do so. And I have, it seems to me, demonstrated that on many occasions in this Parliament. That is what I wanted to say to you. And to conclude, there are a number of amendments that the Commission can accept, and here I am referring to Amendment Nos 3, 6, 7 and 8. With regard to the latter, I would rather you did not restrict yourself to two decisions, but referred to all the decisions of the Court of Justice. I would also like to add Amendment Nos 10 and 13.
I have finished, Mr President, and I beg your pardon for having spoken for so long.
Thank you, Mr van Miert.
Mr Desama, the floor is yours.
Mr President, I have asked for the floor on a pointr of personal explanation, because I like a joke, but there are limits.
So thank you, Karel, for alluding to my position as a teacher, and it is precisely the teacher who is going to teach you a little lesson. The first thing is that before you criticize your teacher, you should first listen to what the teacher said. I never said that article 7d replaced article 90.2. At no time did I ever say that and it would be absurd to say so. So you should have listened to me more before you gave that reply.
The second lesson relates to the decision concerning monopoly on imports. I cited that decision because it is important for one thing, Mr Commissioner. This time, in its decision, the Court of Justice said that it is the Commission's responsibility to provide the proof that the monopoly is an impediment to free competition. And it is on that point that the decision of the Court of Justice is clearly an innovation.
Mr President, the important thing about this report is not just the amendments that the Commission will accept, but whether or not the Commissioner would sit down with our rapporteur early in the New Year and explore the ideas in the report to see what can be progressed between the European Commission and the European Parliament. In spite of the rhetoric that we have all been involved in this evening, there are some very concrete ideas in Mrs Billingham's report. What we would like to do is to progress some of those concrete ideas. If tonight you could give a commitment that you are willing to do that then certainly in the Committee on Economic and Monetary Affairs and Industrial Policy of the European Parliament we will try and take up those ideas and work with you to develop them.
Obviously we are prepared to do so. But I think the right way to do it is to discuss the initiatives which the Commission develops in different sectors. Every sector has its own specifics and in light of the specifics of the sector we need to determine what kind of public service obligation - or whatever you call it - needs to be assured. This is how we have to work together. I certainly will be available to anyone - not just to the rapporteur - to make sure that we do not take risks as far as serving people everywhere in the European Union is concerned.
Thank you very much, Commissioner van Miert.
The debate is closed.
The vote will take place at 11.30 a.m. tomorrow.
Denominations in euros
The next item is the recommendation for second reading (A4-0386/97) on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, concerning the common position established by the Council with a view to the adoption of a Council Regulation on denominations and technical specifications of euros coins intended for circulation (C4-0598/97-97/0154(SYN)) (rapporteur: Mrs Soltwedel-Schäfer).
Mr President, ladies and gentlemen, this will not be anywhere near as lively as Commissioner van Miert was when he gave his presentation. Allow me to comment that he was today the liveliest speaker of the whole part-session. On the second reading of my report on denominations and technical specifications of euro coins, I would like to point out again briefly that at first reading the majority of Parliament wanted and voted for essential changes to three points. First, to reduce the number of coins from eight to six. Second, to create a relationship between the actual size and the form and shape. Third, to exclude nickel from all parts of the coin which come into contact with human skin. I would like to justify this again briefly.
We now have a total of eight coins, and in the whole EU and many nations of the EU there are at the moment six coins on average, sometimes even less. If we start from the fact that for many sections of the population, such as blind people for instance, it is very difficult to handle a large number of coins, this would be an example of a reason for reducing the total number of coins. Secondly, if we start from the fact that electronic money is constantly growing, this would be another reason.
The next argument, that the coin should grow with its value to avoid confusion of sizes, was also an important demand. For instance, the 5 cent coin, at 21.75 mm, is exactly the same size as the 20 cent coin, which makes things extremely difficult for people with disabilities.
The third issue is human health, an especially important aspect. There was also a majority on this point in Parliament at first reading. If we say that nickel should not to come into contact with human skin, we are only following other EU directives, which established this rule for other areas of daily need long ago.
The report was accepted in November with a large majority, but rejected by the Council. On 20 November, the Council adopted a common opinion on the proposed order. The European Parliament had decided by a large majority, but the Council only accepted Amendment Nos 8 and 12.
I was disappointed that the Committee on Economic and Monetary Affairs and Industrial Policy did not take advantage of its political opportunities in the last part-session. The Committee on Economic and Monetary Affairs and Industrial Policy practically anticipated the Council. There are now a few amendments, and incidentally I support all of them, but they are a long way from the point we were at during the November meeting.
What could we have done? Parliament could again adopt, by an absolute majority of its Members, all or some of the amendments which were rejected by the Council at first reading, as an amendment to the common position. We have this option according to the procedure under article 189c, and we could have done it. If the Commission or the Council show in the debate in the House that they are not prepared to accept Parliament's desired amendments to a sufficient extent, Parliament could again reject the common position, and that is what I want and have proposed. If the Council does not accept certain amendments, we can also break down the common position, and only accept it under conditions, that is, if the Council does not accept the amendments which Parliament has adopted, the common position is not approved.
Why do I repeat that again? I do not think we have not taken advantage of these opportunities in the Committee on Economic and Monetary Affairs and Industrial Policy. I would like to point out that the euro we will soon have, and which will certainly go down in European Union history as a successful and unique financial project, has the consequence that people will have the coins in their hands every day. Problems like confusion about size, like nickel, which is recognized to be a health problem, and many other points in my report will face the population every day, so the euro coin is important and these problems will come back to us as those who are politically responsible. I would therefore like to plead once again that we should take advantage of the political opportunities we have in Parliament.
Mr President, as you know Sweden has decided to remain outside EMU. It is also my conviction that Sweden is going to remain outside monetary union for the foreseeable future. There is therefore no immediate Swedish interest in the design of the euro coin. However, I would still like to say a few words on the health aspects with regard to nickel in the outer layers of the coin.
10 % of all women and 1-2 % of all men in Western Europe have developed a nickel allergy. These proportions are increasing, and 20 % of young women in Western Europe have this kind of illness. Nickel is the most common cause of contact allergies in the industrialized world.
A person who has become allergic to nickel keeps this allergy for the rest of their life. The allergy appears mainly in the form of eczema on the hands or on that part of the body which comes into contact with nickel. Cashiers, bank employees, waitresses, and so on, daily handle large numbers of coins, which are often made from nickel alloys. This coins deposit nickel on contact with the skin. It can also be shown that nickel is even passed by hand to nickelfree coins and notes. We have also proved that eczema on the hands of people allergic to nickel is made worse when they handle coins which contain nickel. Nickel in coins does not cause allergies, but makes the problem worse for people who have already developed this illness.
A decision to introduce coins containing nickel in the outer layers could prove very difficult to change and could cause serious health problems for a growing proportion of Europe's population, particularly for women, since they are often dominant in the professions where nickel coins are handled. For this reason at least the outer layer of the coins should be nickel-free. In this case health reasons should take priority over economic considerations.
Mr President, ladies and gentlemen, seeing the participation this evening, I can only say that the debate is obviously about small change. It seems pretty unimportant to all of us, but the scale of this small change is 70 billion coins, and for this reason we in the Committee on Economic and Monetary Affairs and Industrial Policy have taken it very seriously so far, and we have seriously tried to participate in the discussion about creating the new coins, by proposing amendments among other things.
The mint directors and finance ministers saw it otherwise. They have prepared texts, proposed strategies. But the Council did not accept what we discussed here, with quite small exceptions. My personal opinion is essentially that what we discussed here at first reading was right, and that what we decided was right. The breakdown of the coins, the increasing sizes, recognition by the blind and visually handicapped, also the old, traditional minting methods - all things which we have discussed and decided here - seem vitally important to me.
Last time we also defended the national side of the coins. That is now written into the Council's report, but we are very sad that our opinions were not accepted here. However, my opinion is that what Mrs Sollwedel-Schäfer demanded here, in other words, the reintroduction of the earlier amendments, does not take us much further. The scenario is clear. In my opinion we should concentrate on two amendments, as we did in the economic committee, i.e. first the whole range of demands which have already been mentioned: increasing size, recognition of coins by blind people, recognition of coins by machines, protecting the larger coins from fraud. We have proposed this and got it through the economic committee. We should also decide on it in Parliament.
Secondly, we should pursue the matter of gold. We are not suffering from gold fever. People might have the idea that just before Christmas we caught gold fever, but we did not. We want there to be a 100 euro gold coin, which would continue old traditions and at the same time, as we have argued here, reduce Europe's gold reserves.
I think it is important to state again that protecting coins from forgery is very important to us, particularly as there are approximately 6 million coin-operated machines in Europe. This involves the choice of alloys and recognition by machines. In this connection, let it be said that obviously not only the coins must be safe from forgery, but also all the notes. We have emphasized that many times. They must meet the highest security standards, so that they are also safe from forgery in future.
Let me plead once again for the amendments proposed by the economic committee and accepted there by a large majority to be accepted here in the House as well.
Mr President, it is not possible for Council to send us its decisions and for Parliament then to do nothing, even if it decided quite differently at first reading; it had decided to use metals that were not just nordic gold which is a metal primarily produced by certain states which will not be joining the euro. Moreover, the other choice of metal is just copper, and I wonder why. There are no plans to use stainless steel, which is a European metal; 20 % of world currency is made of stainless steel. This is an unacceptable situation. I wonder what the final solution will be. Finally, Council has relied on the fact that time is running out and no other decision can be taken, but that is certainly not true. The whole thing is still an insult to Parliament, which has expressed certain views and cannot just react to what the Council has decided.
Mr President, what seemed to have become a purely technical report was suddenly given weight by the debate about the nickel in the coins and the national face. Parliament's view on how euro coins should look was raised at first reading. I endorse the opinion of the rapporteur when she says that we should have fewer coins because the retail business will run into difficulties with a larger number of coins than we have now.
Unfortunately, the Council has dismissed the majority of the amendments and as long as the Council remains united it can do that. The fact that Parliament only has advisory powers in this area plays a part in this. The coin will become one of the most visible results of European integration, and respect would have been shown for the citizens if we had been able to influence this process through Parliament.
As a group we think nickel is acceptable in relation to combatting fraud. The Council denied this Parliament the right to submit an amendment on the national face because it was alleged to have nothing to do with technical specifications. As the Council knows very well, that is complete nonsense. To enable the Dutch to keep the edge inscription God zij met ons -God be with us - the edge has also been declared part of the national face. The edge and the national face therefore play a major part in the technical specifications which are needed to make the coins recognizable for the visually impaired, and for vending machines. Thus we believe that the national face is not just a graphic aspect, as the Council states, but most certainly a technical aspect, and the old Amendment No 28 therefore deserves a full place in the Council Resolution, and not merely in the recitals.
Mr President, I believe that the proposed regulation will send a further strong message that the euro is on the way and all EMU participants are playing their part. The aim of the Committee on Economic and Monetary Affairs and Industrial Policy's first amendment is to establish the principle of a single set of coins which would be designed so as to enable the visually impaired and the elderly, who have the greatest difficulty in distinguishing coins, to accept them more readily. The second amendment is a proposal to introduce a gold 100 euro coin for collectors. However the Treaty only provides for the harmonization of coins intended for circulation.
I am pleased that associations representing the visually impaired have been consulted on the euro coins. Furthermore, Recital 8 of the regulation underlines the importance of the relationship between the diameter and value of the coins, to which reference has been made. Our group believes that the coins, which will have one national and one common face, can be more easily recognized by those who use them by features such as their weight, shape, colour and diameter. In the case of most coins in use at the moment, the size of the coins is not directly linked to their face value. This can prove to be a difficulty for those who are using them.
As regards euro notes, we should not overlook the needs of the visually impaired and older people. We should ensure that for the visually impaired, in particular, the notes are distinguishable by touch. Perhaps there might be a response to that.
As regards the production of a 100 euro gold coin which for collectors might seem a very seductive proposition, it would be absolutely essential, if this proposal was taken up, to ensure that the cost of producing a gold coin did not exceed its face value, thereby imposing totally unacceptable costs on the Member States. On the other hand, could not the revenue from the sale of the 100 euro coins be transferred to the budget?
Taking account of these comments our group will be supporting this report.
Mr President, the euro, and particularly the coin, is certainly a quintessential component of Europe. It shows on one side what we have in common, and on the other, individuality, as a symbol of Europe. I have seen the first designs in Austria, but I was somewhat surprised that "Euro' is printed above the euro, but "Eurocent' is printed above the cent. This could cause confusion. Also, the size of the coins is different, and for non-experts it will really be quite difficult to distinguish the eight coins, instead of the six which have been normal up to now.
I will not dwell on the fact that many tills are equipped with six divisions, and must now be converted to eight. The eight coins will also result in enormous production costs, and given that electronic money will soon be introduced, we are faced with a mass of costs which could have been avoided.
I also wonder how the order will be placed. Will there be an invitation to tender with government orders? Will there be a competition? We have heard that we need 70 billion coins, so the costs will be enormous - how do these costs appear to citizens? Finally, I also believe that the 100 Euro gold coin can be a symbol of confidence in the new currency, even as a commemorative coin, even in a limited edition. I believe Europe has an important task here, and we must improve the coins a lot. Parliament made some proposals about this at first reading, but I believe it will be some time before we get the ideal system. This need for improvement must be flagged up today, and I hope that it will be carried out in the second round.
Mr President, ladies and gentlemen, at this late hour I shall be brief, but first of all I want to tell you that the Commission is delighted that Parliament has been able to take a decision this evening on the second reading of the report by Mrs Soltwedel-Schäfer on the technical characteristics of coins.
Indeed, this is an important question. The euro, and I say this often, is Europe in the pockets of our citizens. Consequently, coins are the way in which Europe takes on a real shape, as our citizens see it. This is the reason why the euro is not just a matter for the financial markets, it is a matter for the citizens, and it is for this reason that the regulation must be particularly carefully dealt with.
As Mr Hoppenstedt emphasized, there are now 70 billion coins in circulation. This means several tens of billions of coins to be minted between now and 1 January 2002. This will be done, Mr Rübig, by national administrations, in the name of the principle of subsidiarity, according to the procedures of invitations to tender, or of production which apply in each of the member countries.
I know that the formal decision of the Ministers of Finance can only be taken after 2 May, immediately after the decision of the Heads of State and of Government, but for technical and practical reasons which you will understand, in the light of the number of coins, you can appreciate how important it is to get this matter wrapped up at Council level, in terms of principles, in terms of a formal agreement, before the end of this year.
The proposal before you today at second reading is based on in-depth work carried out for many months by the monetary authorities in the Member States and this has provided a guarantee of industrial feasibility, respecting the timetable agreed at Madrid in December 1995 by the Heads of State and of Government. I would add that this is the result of a long process of consultation, of concertation with all professional sectors concerned, with associations of consumers and with organizations representing the blind and visually impaired. The proposal made by the Commission is based on criteria of acceptability by public opinion - and we have tested that - on the basis of criteria of technical feasibility - and here we have assurances - and on public health criteria, because of course we do not want to take any risks with public health. This proposal is therefore a balanced one, and it meets both industrial constraints and the requirements of users.
Some of you, as was the case in the debate at first reading, criticized the number of coins. I wish to specify that the system is based on the experience acquired from all the Member States, and it ensures consistency with the unit values planned for notes. The number and series of coins have been defined as a response to the requirements of all consumers, taking into account the diversity of national situations currently existing. Today, in some Member States, the value of the smallest coin in circulation is around 1 euro cent.
Consensus has been reached on the size and shape of the coins, thanks, I would remind you, to the shape known as the "Latin flower' , which is not totally round, for the 20 cent piece. Consensus was also reached by defining three groups of coins, with three different colours, differentiating each coin within each group in terms of thickness and edging. Consequently, the preoccupations of the visually impaired have been very, very largely, I would say almost entirely, taken into consideration.
The technical specifications also represent high levels of protection against forgery, and this is particularly important for coins of high unit value, and here I am thinking of the 1 and 2 euro pieces. Finally, the technical specifications meet the concerns expressed in the area of public health, and provide the necessary assurances in that respect.
Here I want to say that the use of nickel in the Commission's proposal will be substantially reduced in Europe, as it will be limited to the 1 and 2 euro pieces, and that the volume of coins containing nickel will fall to 8 % of the total coins currently in circulation in Europe, that is, contractually by 75 %. I would add that the Toxicity and Ecotoxicity Committee, the scientific committee we approached on this proposal, supported this.
When the Ecofin Council adopted the common position last month, it took up the five amendments the Commission had accepted in its modified proposal. These relate, I would remind you, to the need for a reliable system, an effective system, and a system acceptable to all the citizens of the European Union.
Your rapporteur's recommendation for second reading retables two amendments. As at first reading, the Commission cannot accept them. But let me specify the Commission's position on one of Mrs Randzio-Plath's amendments, on the introduction of 100 euro gold coins. We have looked closely at this amendment, and from a legal point of view, the Commission cannot accept it within the framework of article 105a.2 which relates to euro denominations intended for circulation. Indeed, this proposal is in contradiction both to the introduction of the 100 euro note, which was already decided, and to the opposing view of central bankers, with regard to the circulation of such a coin.
However, in order to support the initiative, the Commission has suggested that all of the monetary authorities of the Member States should consider issuing a gold 100 euro collector's coin. This proposal should meet with the approval of the various Member States, and the Commission will keep you informed. I think that would be heavily symbolic. With the adoption of the regulation on the coins, the essential core of the arrangements required for moving to a single currency are now in place.
As it is late, I shall not go into the important decisions taken by the European Council at Luxembourg last week relating both to the coordination of economic policy, the euro Council, and the representation and definition of the external position of the euro in international bodies, but today we can say that all of the preparatory technical work relating to the euro is virtually complete. This evening, on this eve of the New Year, I would like to thank the European Parliament for its support throughout these months, for its work, for our collaboration, and for its commitment to a process leading up to the introduction of the euro, according to the timetable and the conditions laid down by the treaty.
The final technical preparations, which are now just details really, will be completed at the end of May 1998. The Commission is now working actively on this, and will naturally keep your Parliament strictly informed and closely associated with its efforts. The Commission will be bringing together - and I make this announcement this evening - a new round table on practical aspects of the euro, with all concerned partners, and of course with your Parliament. This round table will take place on 26 February in Brussels. The way is now open for the advent of the euro, and the political decisions will be taken on 2 May.
Thank you very much, Commissioner de Silguy.
The rapporteur, Mrs Soltwedel-Schäfer, has a question.
Mr President, I know it is very late, but I would not be doing my job properly if I did not take up Mr Hoppenstedt's question. Perhaps Mr Hoppenstedt will stay here for a moment. First, I wanted to say to you, Mr de Silguy, that from my and our point of view cooperation and mutual information went very well. But I cannot understand the Commission and the Council not accepting these logically convincing amendments, which were accepted by a clear majority in Parliament and which really - as my colleague said - correspond to the interests of female citizens. I really cannot understand that.
But now to my question: Mr Hoppenstedt put a very important question about the minting of coins. Is there an invitation to tender, or is it like our showers in the Members' offices, another open door for corruption and dishonest enrichment? I would like to take up that question: is there an invitation to tender? Yes or no? I would like an answer this evening, one way or the other.
Mrs Soltwedel-Schäfer, perhaps I expressed myself badly, but I thought I had replied to Mr Hoppenstedt on that point.
Every country must manufacture the stock of coinage required for its own market. Each country must also produce the stock of notes required for its own market. That is the principle adopted. So once we have the technical regulations, once we have the decision on the Community face of the coin, it will be the responsibility of every member country, in application of the principle of subsidiarity, firstly to define the graphics of the national face of the coin, and I think that a number of countries have already done so, and secondly to make the technical arrangements required for the production of the coins in question.
The same will apply to the manufacture of euro coinage as already occurs in the manufacture of national currency coins in Germany, France, the Netherlands and other countries. The manufacture will take place in accordance with the regulation applicable in each of the countries. In some countries these are virtually state-run administrations, in other cases there are private companies and in yet others there are calls for competitive tender. This is a question which is the responsibility of each of the Member States. Manufacture will take place in the same conditions of legality and regularity and as currently apply in the production of national coinage.
I only wanted to ask, must these states then issue invitations to tender for eight coins, or would six be enough?
For eight coins, because the intention is to circulate eight coins in all of the Member States.
Thank you very much, Commissioner de Silguy.
The debate is closed.
The vote will take place at 11.30 a.m. tomorrow.
(The sitting was closed at 12.11 a.m.)